EXHIBIT 10.1


 
PURCHASE AGREEMENT
 
among
 
THULE AB, Purchaser
 
and
 
ADVANCED ACCESSORY HOLDINGS CORPORATION,
 
AAS ACQUISITIONS, LLC,
 
CHAAS ACQUISITIONS, LLC
 
and
 
VALLEY INDUSTRIES, LLC, Sellers
 
Dated as of May 17, 2006
 







 
   

 
 
 

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
 
Page


 

     
ARTICLE I
DEFINITIONS
1
Section 1.1.
Definitions
1
ARTICLE II
PURCHASE AND SALE OF ASSETS AND CLOSING
15
Section 2.1.
Purchase and Sale
15
Section 2.2.
Excluded Assets
16
Section 2.3.
Assumed Liabilities
16
Section 2.4.
Excluded Liabilities
17
Section 2.5.
Purchase Price
18
Section 2.6.
[Reserved].
19
Section 2.7.
Closing
19
Section 2.8.
Closing Deliveries by Purchaser
19
Section 2.9.
Closing Deliveries by Sellers
20
Section 2.10.
Closing Balance Sheet
21
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF SELLERS
23
Section 3.1.
Organization and Qualification
23
Section 3.2.
Authority; Non-Contravention; Approvals
24
Section 3.3.
Financial Statements; Other Financial Data
25
Section 3.4.
Absence of Undisclosed Liabilities
25
Section 3.5.
Absence of Certain Changes or Events
26
Section 3.6.
Books and Records
26
Section 3.7.
Tax Matters
26
Section 3.8.
ERISA and Employee Benefits
28
Section 3.9.
Employment Matters
31
Section 3.10.
Labor Relations
31
Section 3.11.
Litigation
32
Section 3.12.
No Violation of Law; Permits
32
Section 3.13.
Title to Assets; Encumbrances
33
Section 3.14.
Entire Business; Sufficiency of Acquired Assets
33
Section 3.15.
Transactions with Affiliates
33
Section 3.16.
Insurance
33
Section 3.17.
Contracts and Other Agreements
34





 
   

- -
 
 
i

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
(continued)
 
Page



Section 3.18.
Tangible Personal Property
34
Section 3.19.
Inventory
34
Section 3.20.
Accounts Receivable
35
Section 3.21.
Intellectual Property
35
Section 3.22.
Real Property
36
Section 3.23.
Environmental Matters
38
Section 3.24.
Casualties
39
Section 3.25.
Product Liability and Product Recalls
39
Section 3.26.
Product Warranties and Returns
39
Section 3.27.
Bank and Brokerage Accounts; Investment Assets
40
Section 3.28.
Significant Customers and Suppliers
40
Section 3.29.
Propriety of Past Payments
40
Section 3.30.
Canadian Assets
41
Section 3.31.
Brokers
41
Section 3.32.
Disclaimers of Sellers
41
Section 3.33.
Cross-Guarantees
41
Section 3.34.
Transaction Bonuses
41
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF PURCHASER
41
Section 4.1.
Organization and Qualification
42
Section 4.2.
Authority; Non-Contravention; Approvals
42
Section 4.3.
Financing
43
Section 4.4.
Brokers
43
Section 4.5.
Litigation
43
Section 4.6.
Investment
43
ARTICLE V
COVENANTS
43
Section 5.1.
Conduct of the Acquired Business
43
Section 5.2.
Access to Information
45
Section 5.3.
Reasonable Efforts
46
Section 5.4.
Restructuring; Debt Tenders
47
Section 5.5.
Notification
48


 
 
ii

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
 
Page
 


 

Section 5.6.
Use of Names
49
Section 5.7.
Transfer Taxes
49
Section 5.8.
Non-Competition
49
Section 5.9.
Assignment of Contracts and Rights; Shared Contracts and Shared Intellectual
Property
51
Section 5.10.
Insurance Coverage
51
Section 5.11.
Employee Matters
52
Section 5.12.
Bulk Sale Filings
54
Section 5.13.
Further Assurances; Post-Closing Cooperation
54
Section 5.14.
Transition Services
54
Section 5.15.
Real Estate Matters
54
Section 5.16.
Certificate Regarding 2003 Purchase Agreement
55
Section 5.17.
Escrow Agent Fees and Indemnity Costs.
55
Section 5.18.
Actions Required for Release of Cross-Guarantees.
55
ARTICLE VI
CONDITIONS
55
Section 6.1.
Conditions to Each Party’s Obligations
55
Section 6.2.
Conditions to the Purchaser’s Obligations
56
Section 6.3.
Conditions to Sellers’ Obligations
57
ARTICLE VII
TAX MATTERS
57
Section 7.1.
Tax Covenants
57
Section 7.2.
Tax Audits
59
Section 7.3.
Section 338(g) Elections
61
ARTICLE VIII
SURVIVAL; INDEMNIFICATION
61
Section 8.1.
Survival of Representations, Warranties, Covenants and Agreements
61
Section 8.2.
Indemnification of Purchaser
62
Section 8.3.
Indemnification of Sellers
62
Section 8.4.
Limitations
62
Section 8.5.
Method of Asserting Claims
63
Section 8.6.
Character of Indemnity Payments
64
Section 8.7.
Limitations to Indemnification for Environmental Liabilities
65

 

 
 
iii

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
 
Page
 


 

Section 8.8.
Waiver of Common Law and Statutory Rights
66
ARTICLE IX
TERMINATION OF AGREEMENT
66
Section 9.1.
Termination
66
Section 9.2.
Effect of Termination
66
ARTICLE X
MISCELLANEOUS
66
Section 10.1.
Notices
66
Section 10.2.
Entire Agreement
67
Section 10.3.
Expenses
68
Section 10.4.
Waiver
68
Section 10.5.
Amendment
68
Section 10.6.
No Third-Party Beneficiary
68
Section 10.7.
Assignment; Binding Effect
68
Section 10.8.
Specific Performance
68
Section 10.9.
Invalid Provisions
69
Section 10.10.
GOVERNING LAW
69
Section 10.11.
Counterparts
69
Section 10.12.
Joint and Several Obligations
69
Section 10.13.
Interpretation
69
Section 10.14.
Publicity
69

 
 
iv

--------------------------------------------------------------------------------

 
EXHIBITS
 
Exhibit 1.1(a)
 
Form of Patent Assignment
 
Exhibit 1.1(b)
 
Form of Patent Cross-License Agreement
 
Exhibit 1.1(c)
 
Form of Trademark Assignment
 
Exhibit 1.1(d)
 
Form of Trademark License Agreement
 
Exhibit 1.1(e)
 
Form of Transitional Services Agreement
 
Exhibit 1.1(f)
 
Form of Tax Escrow Agreement
 
Exhibit 2.1(a)
 
Acquisition of Acquired Assets
 
Exhibit 2.1(b)
 
Acquired Assets of Sold Subsidiaries that are to be transferred separately
 
Exhibit 2.2
 
Excluded Assets
 
Exhibit 2.5
 
Purchase Price Allocation
 
Exhibit 2.9(e)
 
Form of Escrow Agreement
 
Exhibit 2.10
 
Accounting Conventions to be Used: Preparation of the Closing Date Balance Sheet
 
Exhibit 5.4
 
Restructuring
 



SCHEDULES
 
Schedule 1.1(b)
 
Agreement Transactions
 
Schedule 2.3(a)(i)
 
Categories of Assumed Liabilities
 
Schedule 3.33
 
Cross-Guarantees to be Released
 
Schedule 5.4
 
Forms of Indenture Amendments
 
Schedule 5.9
 
Shared Contracts and Shared Intellectual Property
 
Schedule 5.11(b)
 
Assumed Plans
 
Schedule 5.14
 
Transitional Services
 
Schedule 8.2(g)
 
Seller Indemnification Matters
 
Schedule 8.2(h)
 
Indemnification Claim
 







 
   

 
 
 
v

--------------------------------------------------------------------------------

 





PURCHASE AGREEMENT
 
PURCHASE AGREEMENT, dated as of May 17, 2006, among THULE AB, a company
organized under the laws of the Kingdom of Sweden (“Purchaser”), ADVANCED
ACCESSORY HOLDINGS CORPORATION, a Delaware corporation (“AAHC”), AAS
ACQUISITIONS, LLC, a Delaware limited liability company, CHAAS ACQUISITIONS,
LLC, a Delaware limited liability company (“CHAAS”), and VALLEY INDUSTRIES, LLC,
a Delaware limited liability company (collectively, “Sellers”).
 
BACKGROUND
 
WHEREAS, Sellers and certain of their Affiliates are engaged in the business of
designing, manufacturing, marketing and selling exterior automotive accessories,
including load-carrying systems and towing systems (the “Automotive Accessories
Business”); and
 
WHEREAS, Sellers wish to sell and dispose of, and Purchaser wishes to acquire,
the portions of the Automotive Accessories Business to the extent presently
conducted by CHAAS Holdings B.V. (“Brink”), Valley Industries, LLC (“Valley”)
and SportRack Accessories Inc. (“SR Canada”) and their respective subsidiaries,
all on the terms and subject to the conditions set forth in this Agreement (such
portions of the Automotive Accessories Business are referred to in this
Agreement as the “Acquired Business”);
 
NOW, THEREFORE, the parties agree as follows:
 
ARTICLE I  
 


 
DEFINITIONS
 
Section 1.1.  Definitions.
 
(a)  As used in this Agreement, the following terms shall have the following
meanings:
 
“AAS” means Advanced Accessory Systems, LLC, a Delaware limited liability
company.
 
“Acquired Contracts” means, except as otherwise provided in Schedule 5.9 with
respect to the Shared Contracts, all rights of Sellers, their Subsidiaries and
their other Affiliates under the 2003 Purchase Agreement and under all other
contracts that at the time of the Closing, relate primarily to the conduct of
the Acquired Business, including all contracts under which any of Sellers or
their Affiliates have the right to any material extent to protect the
confidentiality of information relating to the Acquired Business or to prevent
third parties from competing with the Acquired Business or from soliciting
employees of the Acquired Business, all distribution and agency agreements and
all contracts that are or should be listed in Section 3.17(a) of the Seller
Disclosure Schedule.
 
 
 

--------------------------------------------------------------------------------

 
“Acquired Intangibles” means, except as otherwise provided in Schedule 5.9 with
respect to the Shared Contracts: (i) all rights, claims and causes of action
that at the time of the Closing, primarily relate to the conduct of the Acquired
Business; (ii) all prepaid expenses, deferred charges, advance payments,
security deposits (whether deposited with or paid by a Seller or any of Sellers’
Affiliates) and similar items that at the time of the Closing primarily relate
to the conduct of the Acquired Business; (iii) all rights of Sellers or Sellers’
Affiliates under or pursuant to all warranties, representations and guarantees
made by suppliers, manufacturers and contractors in connection with products
sold or services provided to any Seller or Sold Subsidiary primarily for the
benefit of the Acquired Business; (iv) all insurance proceeds and all rights to
insurance proceeds received or receivable in respect of any loss or casualty
with respect to any asset of Valley or a Sold Subsidiary or any other asset that
will be or would, if held by any Seller or any Seller’s Affiliate on the
Closing, be an Acquired Asset; (v) all proceeds, net of any direct out-of-pocket
costs of disposition, from the sale or other disposition after the date of this
Agreement and prior to the Closing Date of any asset that (A) is of a type
required by GAAP to be treated as a fixed asset on the books of the Acquired
Business and (B) is or was an asset of Valley or a Sold Subsidiary or is or was
an asset that but for such sale or other disposition prior to the Closing would
be an Acquired Asset, except for the sale of such asset in the ordinary course
of business; (vi) all telephone numbers that on the Closing Date are used
primarily in the conduct of the Acquired Business; and (vii) all goodwill
primarily related to the Acquired Business together with the right to represent
to third parties that Purchaser is the successor to the Acquired Business.
 
“Acquired Intellectual Property” means, except as otherwise provided in Schedule
2.2 with respect to Excluded Assets or in Schedule 5.9 with respect to the
Shared Intellectual Property, all Intellectual Property that is now, or at the
time of the Closing, will be (i) owned by Valley and/or any Sold Subsidiary or
(ii) used in the conduct of the Acquired Business, including all the Owned
Acquired Intellectual Property listed in Section 3.21(a) of the Seller
Disclosure Schedule.
 
“Acquired Records” means all files, documents, instruments, papers, books and
records (whether in paper, digital or other tangible or intangible form) that at
the time of the Closing primarily relate to the Acquired Business, including all
of the Acquired Business’s financial records, Tax records (other than income tax
records), technical information, operating and production records, quality
control records, blueprints, research and development notebooks and files,
customer credit data, manuals, engineering and scientific data, sales and
promotional literature, drawings, technical plans, business plans, budgets,
price lists, lists of customers and suppliers and human resources and employee
benefits data.
 
“Affiliate” means, with respect to any Person, any other Person that directly,
or indirectly through one or more intermediaries, controls or is controlled by
or is under common control with the Person specified. The term “control”
(including the terms “controlling,” “controlled by” and “under common control
with”) means possession, direct or indirect, of the power to direct or cause the
direction of the management and policies of a Person, whether through the
ownership of voting securities, by contract or otherwise.
 
“Aggregate OpCo Note Tender Price” means the aggregate purchase price paid or
payable for the OpCo Notes that are tendered and accepted for payment pursuant
to the OpCo Tender.
 
 
2

--------------------------------------------------------------------------------

 
“Agreement” means this Purchase Agreement, together with the Exhibits, Schedules
and the Seller Disclosure Schedule.
 
“Balance Sheets” means, collectively, the balance sheets included in the
Unaudited Financial Statements.
 
“Base Price” means initially $203.0 million, subject to the adjustment set forth
in Section 2.10.
 
“Business Day” means any day other than a Saturday, Sunday or any day on which
banks located in the City of New York are authorized or required to be closed
for the conduct of regular banking business.
 
“Business Material Adverse Effect” means any material adverse effect on the
business, assets, financial condition or results of operations of the Acquired
Business. In determining whether there has been a Business Material Adverse
Effect, any event, circumstance, change or effect shall be considered both
individually and together with all other events, circumstances, changes or
effects and any event, circumstance, change or effect that reasonably could be
expected to result in a Business Material Adverse Effect (individually or
together with one or more other events, circumstances, changes or effects) shall
be considered a Business Material Adverse Effect; provided, however, none of the
following shall be deemed, either alone or in combination, to constitute, and
none of the following shall be taken into account in determining whether there
has been, a Business Material Adverse Effect: (A) any adverse changes, events,
circumstances, developments or effects arising from or relating to general
business or economic conditions that do not affect the Acquired Business in a
materially disproportionate and adverse manner, (B) any adverse change, result,
event, development or effect arising from or relating to any change in Law or
GAAP, (C) any adverse changes, events, developments, circumstances or effects
that are reasonably attributable to the execution or announcement of this
Agreement (including any cancellation of or delays in customer agreements, any
reduction in sales, any disruption in customer or similar relationships or any
loss of employees) or the taking or failure to take any action contemplated by
this Agreement or any of the Ancillary Agreements, and (D) the occurrence of any
event of terrorism or war that does not affect the Acquired Business in a
disproportionate and adverse manner.
 
“Cash Consideration” means the Base Price minus the sum of (i) the Aggregate
OpCo Note Tender Price, (ii) 101% of the aggregate outstanding principal balance
of the OpCo Notes (after giving effect to the OpCo Tender) and (iii) the
aggregate outstanding balance (principal and interest) of (x) all other
outstanding Indebtedness of the Sold Subsidiaries as of the Closing and (y) all
other outstanding Indebtedness included in the Assumed Liabilities, subject to
adjustment as provided in Section 2.10.
 
“Cleanup” means all actions required to clean up, remove, treat, contain,
monitor or remediate or otherwise address any Hazardous Substance located at, on
or under real property, including, but not limited to, the following: (i) clean
up, remove, treat, contain, monitor or remediate Hazardous Substances in the
indoor or outdoor environment; (ii) perform pre-remedial studies and
investigations and post-remedial monitoring and care; or (iii) respond to any
government requests for information or documents in any way relating to cleanup,
removal, treatment, containment, monitoring or remediation or potential cleanup,
removal, treatment, containment, monitoring or remediation of Hazardous
Substances in the indoor or outdoor environment, that in any such case are
reasonably determined by the Person taking the actions to be required under any
applicable Environmental Law.
 
 
3

--------------------------------------------------------------------------------

 
“Closing” means the closing of the sale and purchase of the Acquired Assets and
the assumption of the Assumed Liabilities, each as contemplated by this
Agreement.
 
“Closing Cash Payment” means (a) the sum of (i) the Base Price plus (ii) if a
positive number, the Estimated Working Capital Differential, minus (b) the sum
of (i) the Aggregate OpCo Note Tender Price, (ii) the Estimated Closing
Indebtedness, (iii) if a negative number, the absolute value of the Estimated
Working Capital Differential, and (iv) the Disclosed Pre-Closing Product Related
Credit.
 
“Closing Date” means the date on which the Closing occurs.
 
“Closing Date Indebtedness Differential” means the Closing Date Indebtedness
minus the Estimated Closing Indebtedness (and may be positive or negative).
 
“Closing Date Working Capital Differential” means the Estimated Working Capital
minus the Closing Date Working Capital (and may be positive or negative).
 
“Code” means the Internal Revenue Code of 1986, as amended.
 
“Deal-Related Taxes” means Taxes imposed on any Seller or any Affiliate of any
Seller (including any Sold Subsidiary) resulting from the Restructuring
(including Taxes imposed under Section 116 of the Income Tax Act (Canada) in
respect of the transfer of any shares of SR Canada, any liability for such Taxes
pursuant to Treasury Regulation Section 1.1502-6) and any other Taxes resulting
from the transactions set forth on Schedule 1.1(b) hereto (other than transfer
Taxes, which shall be governed by Section 5.7).
 
“Disclosed Pre-Closing Product Related Liabilities” means those Pre-Closing
Product Related Liabilities set forth in Section 1.1(a) of the Seller Disclosure
Schedule.
 
“Disclosed Pre-Closing Product Related Credit” means $1,000,000, being the
amount accrued in respect of the Disclosed Pre-Closing Product Related
Liabilities, less any amounts actually paid in respect of such Disclosed
Pre-Closing Product Related Liabilities prior to the Closing Date.
 
“Encumbrances” means any and all liens, charges, security interests, mortgages,
hypothecations, pledges, options, preemptive rights, rights of first refusal or
first offer, proxies, levies, voting trusts or agreements, easements,
servitudes, rights of way, reservations, licenses, encroachments or other
adverse claims or restrictions on title or transfer of any nature whatsoever.
 
“Environmental Claim” means any claim, action, cause of action, investigation,
demand, letter, written request for information or written notice by any
Governmental Authority or third party involving violations of Environmental Laws
or Releases of Hazardous Substances.
 
 
4

--------------------------------------------------------------------------------

 
“Environmental Law” means any Laws (including for purposes of this definition,
all contamination policies and guidelines of any Governmental Authority which,
although not actually having the force of law, are considered by such
Governmental Authority as having the force of law) relating to pollution or
protection of the environment, or health and safety, including Laws relating to
Releases or threatened Releases of Hazardous Substances into the indoor or
outdoor environment (including ambient air, surface water, groundwater, land,
surface and subsurface strata) or otherwise relating to the treatment, storage,
transport or handling of Hazardous Substances, and all Laws and regulations with
regard to recordkeeping, notification, disclosure, training and reporting
requirements respecting Hazardous Substances, and all Laws relating to
endangered or threatened species of fish, wildlife and plants and the management
and use of natural resources.
 
“Environmental Liabilities” means Liabilities imposed upon any Seller or any
Sold Subsidiary as a result of an Environmental Claim filed by any Governmental
Authority or any third party arising from any violations of Environmental Laws
or the Cleanup of Hazardous Substances from or onto any Real Property or any
facilities that received Hazardous Substances generated by the Acquired
Business.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations promulgated thereunder.
 
“ERISA Affiliate” means Person required at any particular time to be aggregated
with any of Sellers or any Seller Subsidiary under Sections 414(b), (c), (m) or
(o) of the Code or Section 4001 of ERISA.
 
“Escrow Amount” means $16,000,000.
 
“Estimated Closing Indebtedness” means a good faith estimate of the aggregate
outstanding balance as of the Closing Date of (x) the OpCo Note Balance, (y) all
other Indebtedness of the Sold Subsidiaries and (z) all other outstanding
Indebtedness included in the Assumed Liabilities, with each category separately
presented.
 
“Estimated Working Capital” means a good faith estimate of the Closing Date
Working Capital.
 
“Estimated Working Capital Differential” means the Estimated Working Capital
minus the Target Working Capital (and may be positive or negative).
 
“Excluded Taxes” means (i) Taxes of any Seller or any Affiliate of a Seller
(other than a Sold Subsidiary), (ii)  Taxes imposed with respect to any asset
owned by Valley (A) with respect to any Pre-Closing Tax Period and (B) with
respect to any Straddle Period to the extent such Taxes are allocable to Sellers
pursuant to Section 7.2(b)(i) hereunder, (iii) Taxes for which a Purchaser
Indemnified Party is liable, or which are asserted against or imposed in respect
of the Acquired Business or any of the Acquired Assets, under Treasury
Regulation Section 1.1502-6 or any comparable state, local or foreign Tax
provision as a result of any Seller, Sold Subsidiary or Affiliate of a Seller or
Sold Subsidiary being a member of a consolidated, combined, unitary or other tax
group at any time prior to the Closing, (iv) Taxes of another Person (other than
a Purchaser Indemnified Party) (A) for which a Purchaser Indemnified Party is
liable, or (B) which are asserted against or imposed in respect of the Acquired
Business or any of the Acquired Assets, either (I) as a result of any agreement
entered into prior to the Closing by any Seller, Sold Subsidiary or Affiliate of
a Seller or (II) as a result of any act or transaction entered into by any
Seller, Sold Subsidiary or Affiliate of a Seller prior to Closing, and
(v) Deal-Related Taxes.
 
 
5

--------------------------------------------------------------------------------

 
“Foreign Implementing Agreements” means one or more short-form agreements to be
entered into by one or more Sellers or Seller Subsidiaries for the purposes of
implementing, confirming or perfecting the sale, transfer and conveyance to
Purchaser of Acquired Assets, shares of Sold Subsidiaries or other assets of
Sold Subsidiaries, in each case to the extent related to portions of the
Acquired Business conducted outside the United States, in such form as may be
requested by Purchaser, reasonably acceptable to Sellers and not inconsistent
with the provisions of this Agreement or the other Transaction Documents.
 
“Foreign Laws” means the Laws of a country other than the United States of
America in which any Seller or Seller Subsidiary conducts the Acquired Business.
 
“Foreign Pension Plan” means any plan, fund (including any superannuation fund)
or other similar program established, maintained, contributed to or applied by
the Sellers, any Sold Subsidiary or any of their respective Affiliates outside
the United States of America for the benefit of employees or former employees of
the Acquired Business, as of immediately prior to the Closing Date without
giving effect to the transactions contemplated by this Agreement, residing
outside the United States of America, which fund or similar program provides, or
results in, retirement income, a deferral of income in contemplation of
retirement or payments to be made upon termination of employment, and which plan
is not subject to ERISA or the Code.
 
“GAAP” means United States generally accepted accounting principles, applied
consistently with the preparation of the Year-End Financial Statements.
 
“Governmental Authority” means any international, supranational, national,
provincial, regional, federal, state, municipal or local government, any
instrumentality, subdivision, court, administrative or regulatory agency or
commission or other authority thereof, or any quasi-governmental or private body
exercising any regulatory, taxing, importing or other governmental or
quasi-governmental authority.
 
“Hazardous Substance” means any substance, material or waste that is
characterized, classified, listed, defined or designated under any Environmental
Law as hazardous, toxic, pollutant, contaminant or words of similar meaning or
effect, including, but not limited to, any petroleum or petroleum products,
flammable explosives, radioactive materials, medical waste, friable asbestos or
friable asbestos-containing products or materials, or polychlorinated biphenyls
(PCBs).
 
“HoldCo Indenture” means the Indenture, dated as of February 4, 2004, between
AAHC and BNY Midwest Trust Company, as Trustee (the “HoldCo Indenture Trustee”).
 
“HoldCo Notes” means the 13-¼% Senior Discount Notes due 2011, Series A and B,
issued by AAHC pursuant to the HoldCo Indenture.
 
 
6

--------------------------------------------------------------------------------

 
“Indebtedness” of any Person means, without duplication, (i) indebtedness for
borrowed money or indebtedness issued or incurred in substitution or exchange
for indebtedness for borrowed money, (ii) amounts owing as deferred purchase
price for property or services, including all seller notes and “earn-out”
payments (but only, with respect to any “earn-out” payments, to the extent
actually “earned” and payable), (iii) indebtedness evidenced by any note, bond,
debenture, mortgage or other debt instrument or debt security, (iv) all
obligations of such Person under leases which have been or should be, in
accordance with GAAP, recorded as capital leases (including the lease for the
Leased Real Property in Bétheny, France), (v) commitments or obligations by
which such Person assures a creditor against loss pursuant to contingent
reimbursement obligations with respect to letters of credit or similar financial
instruments, (vi) obligations under any interest rate, currency or other hedging
agreement or (vii) guarantees or other contingent liabilities (including so
called take-or-pay or keep-well agreements) with respect to any indebtedness,
obligation, claim or liability of any other Person of a type described in
clauses (i) through (vi) above. The amount of any Indebtedness shall include
principal, interest and any other amounts (such as late fees or other charges)
due as of the date of measurement.
 
“Indemnified Party” means any Person claiming indemnification under any
provision of Articles VII or VIII.
 
“Indemnifying Party” means any Person against whom a claim for indemnification
is being asserted under any provision of Article VIII.
 
“Intellectual Property” means all intellectual property including (i) all names
and marks, including product names, brands and slogans, all domain names, all
registered and unregistered trademarks, trade names, service marks and
applications therefor and all goodwill associated therewith; (ii) all patents,
patent applications and inventions, including any provisional, utility,
continuation, continuation-in-part or divisional applications filed in the
United States or any other jurisdiction, and all reissues thereof and all
reexamination certificates issuing therefrom; (iii) all ownership rights to any
copyrightable works, including all related copyright registrations; (iv) all
know-how or other trade secrets, whether or not reduced to practice, including
any submission or disclosure of any invention; all computer and electronic data
processing programs and software programs and related documentation; existing
research projects; products, processes and computer software presently under
development; all product, process and software concepts owned; and all
proprietary information, processes, formulae and algorithms used in the
ownership, marketing, development, maintenance, support and delivery of such
products, processes and software; (v) the right to sue for and recover damages,
assert, settle and/or release any claims or demands and obtain all other
remedies and relief at law or equity for any past, present or future
infringement or misappropriation of any of the foregoing intellectual property;
and (vi) all Intellectual Property Agreements.
 
“Intellectual Property Agreement” means any license, option to license,
agreement, contract and/or other contractual right concerning any Intellectual
Property (excluding licenses to any “off the shelf” computer software that at
the time of the Closing is widely commercially available) for retail cost of
US$10,000 or more.
 
 
7

--------------------------------------------------------------------------------

 
“Inventory” means all inventory (i) that, as applicable, is now, or at the time
of the Closing will be, owned by any Sold Subsidiary or (ii) that, as
applicable, is now, or at the time of the Closing will be, used or held for use
in or otherwise related to, useful in or necessary for the conduct of, the
Acquired Business, including in either case all finished goods, work in process,
supplies and raw materials.
 
“IRS” means the United States Internal Revenue Service.
 
“Law” means any international, supranational, national, foreign, provincial,
regional, federal, state, municipal or local law, regulation, rule, ordinance,
order, judgment, decree or other legally binding requirement.
 
“Leased Real Property” means each parcel of real property that (A) is leased to
or by Valley or a Sold Subsidiary or (B) is leased to or by a Seller or its
other Affiliates and (in the case of property described in this clause (B) only)
is now, or at the time of the Closing will be, used in the conduct of the
Acquired Business.
 
“Liabilities” means all Indebtedness, liabilities, obligations,
responsibilities, commitments and expenses of every kind, whether or not accrued
or fixed, known or unknown, absolute or contingent, matured or unmatured,
determined or determinable.
 
“Losses” means any and all damages, fines, fees, penalties, deficiencies,
Liabilities, claims, losses, Taxes, demands, judgments, settlements, actions,
obligations and costs and expenses (including interest, court costs and fees and
costs of attorneys, accountants and other experts or other expenses of
litigation or other proceedings or of any claim, default or assessment).
 
“OpCo Indenture” means the Indenture, dated as of May 23, 2003, by and among
Advanced Accessory Systems, LLC, AAS Capital Corporation, CHAAS, the entities
named therein as the initial Subsidiary Guarantors and BNY Midwest Trust
Company, as Trustee (the “OpCo Indenture Trustee”).
 
“OpCo Note Balance” means 101% of the Indebtedness that remains outstanding
under the OpCo Notes after giving effect to the OpCo Tender.
 
“OpCo Notes” means the 10-¾% Senior Notes due 2011, Series A and B, issued by
AAS and AAS Capital Corporation, as co-obligors, pursuant to the OpCo Indenture.
 
“Owned Acquired Intellectual Property” means each item of Acquired Intellectual
Property in which any of Sellers and/or any Seller Subsidiaries have any
ownership interest, whether such interest is sole or joint, or in whole or in
part, or encumbered in any manner whatsoever.
 
“Owned Real Property” means each parcel of real property that (x) is owned by
Valley or a Sold Subsidiary or (y) is owned by a Seller or any of Sellers’ other
Affiliates and (in the case of property described in this clause (y) only) is
now, or at the time of the Closing will be used primarily for the conduct of the
Acquired Business.
 
 
8

--------------------------------------------------------------------------------

 
“Patent Assignment” means a patent assignment agreement substantially in the
form of Exhibit 1.1(a).
 
“Patent Cross-License Agreement” means a patent cross-license agreement
substantially in the form of Exhibit 1.1(b).
 
“Permit” means any permit, license, franchise, approval, consent, registration,
clearance, variance, exemption, order, certificate or authorization by or of any
Governmental Authority, including building, zoning, administrative, occupational
safety and health authorities.
 
“Permitted Encumbrances” means (i) mechanics, materialmen’s and similar monetary
liens with respect to any amounts not yet due and payable or which are being
contested in good faith through appropriate proceedings, (ii) Encumbrances for
Taxes not yet due and payable, or which are being contested in good faith
through appropriate proceedings and for which an adequate reserve has been
established using the same methodology as that required to be used in
calculating Closing Date Working Capital and as set forth in Exhibit 2.10,
(iii) Encumbrances on goods in transit incurred pursuant to documentary letters
of credit, (iv) Encumbrances securing rental payments under capital lease
agreements, (v) Encumbrances and restrictions on real property (including
easements, covenants, rights of way and similar restrictions of record) that do
not materially interfere with the present use, or impair the value, of such real
property, (vi) building and zoning and other similar restrictions imposed by any
applicable Laws, (vii) the rights of lessors and lessees under leases of real
property and (viii) Encumbrances on the transfer of or transactions in
securities or other instruments created by or under any applicable securities or
similar Laws.
 
“Person” means any natural person, corporation, general partnership, limited
partnership, limited or unlimited liability company, proprietorship, joint
venture, other business organization, trust, union, association or Governmental
Authority.
 
“Plan” means any employment, consulting, bonus, incentive compensation, deferred
compensation, pension, profit sharing, retirement, stock purchase, stock option,
stock ownership, stock appreciation rights, phantom stock, equity (or
equity-based), leave of absence, layoff, vacation, day or dependent care, legal
services, cafeteria, life, health, medical, dental, vision, welfare, accident,
disability, workmen’s compensation or other insurance, severance, notice,
separation, termination, change of control, collective bargaining or other
benefit plan, understanding, agreement, practice, policy or arrangement of any
kind, whether written or oral, and whether or not subject to ERISA, including
any “employee benefit plan” within the meaning of Section 3(3) of ERISA.
 
“Pre-Closing Product Related Liabilities” means all Liabilities based on any
actual or alleged defect in the design, manufacture, quality, conformity to
specification or fitness for purpose of any product manufactured or sold by the
Acquired Business, or any service provided by the Acquired Business, before the
Closing Date, including all product liability, product warranty obligations and
liabilities and all obligations and liabilities in respect of product recalls or
product warnings (including voluntary recalls and warnings reasonably intended
to avoid or mitigate liability).
 
 
9

--------------------------------------------------------------------------------

 
“Pre-Closing Tax Period” means any Tax period ending on or before the Closing
Date.
 
“Purchaser Material Adverse Effect” means a material adverse effect on the
enforceability of Purchaser’s obligations under this Agreement or the
Transaction Documents or the Purchaser’s ability to perform its obligations
under this Agreement or the Transaction Documents in a timely manner or to
consummate the transactions contemplated by this Agreement or the Transaction
Documents.
 
“Real Property” means, collectively, the Owned Real Property and the Leased Real
Property.
 
“Receivables” means all trade accounts receivable and all notes, bonds and other
evidences of indebtedness of and rights to receive payments arising out of sales
occurring in the conduct of the Acquired Business and the security agreements
related thereto, including any rights of Sellers and any Subsidiaries or other
Affiliates of Sellers with respect to third party collection proceedings or
other actions or proceedings that as of the Closing have been commenced in
connection therewith.
 
“Registered” means, with respect to Intellectual Property, issued, registered,
renewed or the subject of a pending application before an applicable
Governmental Authority; provided, however, that any such Intellectual Property
shall be deemed to be Registered solely within the jurisdiction of such
Governmental Authority.
 
“Release” means any release, spill, emission, discharge, leaking, pumping,
injection, deposit, disposal, dispersal, leaching or migration into or through
the indoor or outdoor environment (including ambient air, surface water,
groundwater and surface or subsurface strata) or into or out of any real
property, including the movement of Hazardous Substances through or in the air,
soil, surface water, groundwater or property.
 
“Restructuring” means the series of transactions described in Exhibit 5.4 to
this Agreement.
 
“Retained Businesses” means the businesses owned by Sellers or their Affiliates
immediately before the Closing that are not included in the Acquired Business.
 
“Seller Material Adverse Effect” means a material adverse effect on the
enforceability of any Seller’s obligations under this Agreement or the
Transaction Documents or on any Seller’s ability to perform its obligations
under this Agreement or the Transaction Documents in a timely manner or to
consummate the transactions contemplated by this Agreement or the Transaction
Documents.
 
“Seller Plan” means a Plan that any Seller or any Seller Subsidiary, or any
ERISA Affiliate, sponsors, maintains, has any obligation to contribute to, has
or may have liability under or is otherwise a party to, and provides benefits
for employees, former employees, independent contractors or former independent
contractors (or their dependents and beneficiaries) of any Seller, any Seller
Subsidiary or the Acquired Business, on the date of this Agreement or at any
time subsequent thereto and on or prior to the Closing Date.
 
 
10

--------------------------------------------------------------------------------

 
“Seller Subsidiary” means any Subsidiary of a Seller (including a Sold
Subsidiary).
 
“Shared Contracts” means the contracts listed in Schedule 5.9.
 
“Shared Intellectual Property” means the Intellectual Property listed in
Schedule 5.9.
 
“Sold Subsidiaries” means Brink and AAS and all Subsidiaries of Brink and AAS at
the date of this Agreement, other than the Subsidiaries that are required by the
terms of the Restructuring no longer to be Subsidiaries of Brink or AAS by the
time of the Closing.
 
“Straddle Period” means any Tax period beginning before, and ending after, the
Closing Date.
 
“Straddle Period Taxes” means any Taxes of a Sold Subsidiary imposed with
respect to a Straddle Period.
 
“Stub Tax Period” means any Taxable period of a Sold Subsidiary that begins on
or after January 1, 2006, and ends on the Closing Date.
 
“Subsidiary” means, with respect to any Person, any other Person (i) of which
the first Person owns directly or indirectly 50% or more of the equity interest
in the other Person, (ii) of which the first Person or any other Subsidiary of
the first Person is a general partner or (iii) of which securities or other
ownership interests having ordinary voting power to elect a majority of the
board of directors or other persons performing similar functions with respect to
the other Person are at the time owned by the first Person and/or one or more of
the first Person’s Subsidiaries.
 
“Tangible Property” means all machinery, tools, equipment, fixtures, vehicles,
spare parts and other tangible personal property (other than Inventory) (i) that
at the time of the Closing will be owned or leased by Valley or any Sold
Subsidiary, or (ii) that at the time of the Closing will be primarily related to
the conduct of the Acquired Business in each case whether owned or leased.
 
“Target Working Capital” is as set forth in Exhibit 2.10.
 
“Tax” and “Taxes” means (i) any federal, state, local or foreign income, gross
receipts, employment, payroll, license, excise, severance, stamp, occupation,
premium, windfall profits, environmental (including taxes under Section 59A of
the Code), customs duties, capital stock, franchise, profits, withholding,
social security (or similar), unemployment, disability, real property, personal
property, sales, goods and services, use, transfer, registration, value added,
alternative or add-on minimum, estimated or other tax of any kind whatsoever,
including any interest, penalty or addition thereto and (ii) any obligation to
pay, or liability in respect of, amounts described in (i) under any agreement,
as a successor or transferee, or otherwise.
 
 
11

--------------------------------------------------------------------------------

 
“Tax Escrow Agreement” means the Escrow Agreement to be entered into with
respect to the 2006 Tax Refund Amount on the Closing Date by CHAAS, on behalf of
Sellers, Purchaser and the Escrow Agent substantially in the form attached
hereto as Exhibit 1.1(f).
 
“Tax Return” means any return, declaration, report, claim for refund or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.
 
“Trademark Assignment” means a trademark assignment agreement substantially in
the form of Exhibit 1.1(c).
 
“Trademark License Agreement” means a trademark license agreement substantially
in the form of Exhibit 1.1(d).
 
“Transaction Documents” means the Bill of Sale, the Escrow Agreement, the
Trademark Assignment, the Trademark License Agreement, the Patent Assignment,
the Patent Cross-License Agreement and the Transitional Services Agreement,
collectively.
 
“Transitional Services Agreement” means an agreement substantially in the form
of Exhibit 1.1(e).
 
“2003 Purchase Agreement” means the Securities Purchase Agreement, dated as of
April 15, 2003, among Advanced Accessory Systems, LLC, the individuals and
entities identified therein as “Sellers”, J.P. Morgan Partners (23A SBIC),
L.L.C. and CHAAS Holdings, LLC, as in effect from time to time.
 
“2006 Tax Refund” means the Tax refunds payable to Brink or one of its
Subsidiaries by Belastingdienst Randmeren Zwolle relating to overpaid
corporation tax for the tax years 2004 and 2005 in the amounts of approximately
Euro 220,000 for 2004 and Euro 261,000 for 2005 for which the returns are
expected to be filed by Brink.
 
“2006 Tax Refund Amount” means Euro 500,000.
 
“Undisclosed Pre-Closing Valley Product Related Liabilities” means those
Pre-Closing Product Related Liabilities of Valley not set forth in
Section 1.1(a) of the Seller Disclosure Schedule.
 
Section 1.2.  Other terms defined are in the other parts of this Agreement
indicated below:
 
“AAHC”Preamble
“AAS Shares”2.1(a)
“Accounting Firm”7.1(c)
“Acquired Assets”2.1(a)
“Acquired Business”Recitals
“Acquired Permits”3.12(b)
“Aggregate Final Adjustment”2.10(e)
“Allocation Arbiter”2.5(d)
 
 
12

--------------------------------------------------------------------------------

 
“Allocation Statement”2.5(c)
“Assumed Liabilities”2.3(a)
“Assumed Plans”5.11(b)
“Audited Financial Statements”3.3(a)
“Automotive Accessories Business”Recitals
“Bill of Sale”2.9(c)
“Brink”Recitals
“Brink Audited Financial Statements”3.3(a)
“Brink Netherlands Shares2.1(a)
“Business Employees”5.11(a)
“CHAAS”Preamble
“Change”8.7
“Closing Date Balance Sheet”2.10(a)
“Closing Date Indebtedness”2.10(a)
“Closing Date Working Capital”2.10(a)
“Dispute Notice”2.10(b)
“Escrow Agent”2.9(e)
“Escrow Agreement”2.9(e)
“Excluded Assets”2.2
“Excluded Liabilities”2.4
“Excluded Tax Proceeding”7.2(a)
“Financial Statements”3.3(a)
“HoldCo Indenture Amendments”5.4(b)
“HoldCo Tender”5.4(b)
“Indemnity Amount”8.4
“Lowest-Cost Commercially Reasonable Manner”8.7
“Material Contracts”3.17(a)
“New Plans”5.11(e)
“Nominee Shares”2.9(l)
“Non-Transferred Employees”5.11(a)
“Old Plans”5.11(e)
“OpCo Indenture Amendments”5.4(b)
“OpCo Tender”5.4(b)
“Owned Registered Acquired Intellectual Property”3.21(c)
“Purchase Price”2.5(a)
“Purchaser”Preamble
“Purchaser Indemnified Parties”8.2
“Qualifying Losses”8.4
“Real Property Leases”3.22(b)
“Representatives”5.2(a)
“Restricted Market”5.8(a)
“Reviewing Accountant”2.10(c)
“Sellers”Preamble
“Seller Disclosure Schedule”Article III
“Seller Excluded Tax Proceeding”7.2(b)
“Seller Indemnified Parties”8.3
 
 
13

--------------------------------------------------------------------------------

 
“Sold Subsidiary Shares”3.1(c)
“SR Canada”Recitals
“Statement of Indebtedness”2.10(a)
“Statement of Working Capital”2.10(a)
“Tax Materials”7.1(c)
“Transferred Employees”5.11(a)
“Unaudited Financial Statements”3.3(a)
“Valley”Recitals
“Valley Assets”2.1(a)
“Working Capital Data”3.3(d)
“Year-End Financial Statements”3.3(a)
 
Section 1.3.  As used in this Agreement, except to the extent that the context
otherwise requires:
 
(a)  when a reference is made in this Agreement to an Article, Section, Exhibit
or Schedule, such reference is to an Article or Section of, or an Exhibit or
Schedule to, this Agreement unless otherwise indicated;
 
(b)  the table of contents and headings for this Agreement are for reference
purposes only and do not affect in any way the meaning or interpretation of this
Agreement;
 
(c)  whenever the words “include,” “includes” or “including” (or similar terms)
are used in this Agreement, they are deemed to be followed by the words “without
limitation”;
 
(d)  the words “hereof,” “herein” and “hereunder” and words of similar import,
when used in this Agreement, refer to this Agreement as a whole and not to any
particular provision of this Agreement;
 
(e)  all terms defined in this Agreement have their defined meanings when used
in any certificate or other document made or delivered pursuant hereto, unless
otherwise defined therein;
 
(f)  the definitions contained in this Agreement are applicable to the singular
as well as the plural forms of such terms;
 
(g)  if any action is to be taken by any party hereto pursuant to this Agreement
on a day that is not a Business Day, such action shall be taken on the next
Business Day following such day;
 
(h)  references to a Person are also to its permitted successors and assigns;
 
(i)  the use of “or” is not intended to be exclusive unless expressly indicated
otherwise;
 
(j)  “contract” includes any note, bond, mortgage, indenture, deed of trust,
loan, credit agreement, franchise concession, contract, agreement, Permit,
license, lease, purchase order, sales order, arrangement or other commitment,
obligation or understanding, whether written or oral;
 
 
14

--------------------------------------------------------------------------------

 
(k)  “ordinary course of business” (or similar terms) shall be deemed followed
by “consistent with past practice”;
 
(l)  “assets” shall include “rights,” including rights under contracts;
 
(m)  “reasonable efforts” or similar terms shall not require the waiver of any
rights under this Agreement; and
 
(n)  a representation made as to a Person’s “knowledge” refers to matters of
which such Person actually knows, which in the case of the Sellers or the
Acquired Business shall be limited to the actual knowledge of the individuals
named in Section 1.3(n) of the Seller Disclosure Schedule hereto
 
ARTICLE II  
 


 
PURCHASE AND SALE OF ASSETS AND CLOSING
 
Section 2.1.  Purchase and Sale.
 
(a)  At the Closing, upon the terms and subject to the conditions of this
Agreement (including the condition set forth in Section 6.2(c) in respect of the
completion of the Restructuring), Sellers will sell, transfer, assign, convey
and deliver or cause to be sold, transferred, assigned, conveyed and delivered,
to Purchaser, and Purchaser will purchase from Sellers, and acquire good and
valid title to, free and clear of all Encumbrances (other than Permitted
Encumbrances), in the manner and in the sequence set forth on Exhibit 2.1(a),
all of the following (collectively, the “Acquired Assets”):
 
(i)  all of the issued and outstanding shares of capital stock of Brink (the
“Brink Netherlands Shares”);
 
(ii)  all of the assets (real and personal, tangible and intangible, of any
nature whatsoever) owned by Valley as of the Closing Date (the “Valley Assets”);
 
(iii)  all of the issued and outstanding shares of capital stock of AAS
(the “AAS Shares”); and
 
(iv)  to the extent not transferred to Purchaser directly or indirectly through
the transfers of the Acquired Assets described in the preceding clauses (i),
(ii) and (iii), all Acquired Contracts (subject to Section 5.9), Acquired
Intangibles, Acquired Intellectual Property (subject to Section 5.9), Acquired
Permits, Acquired Records (except (x) with respect to any such Acquired Record
that is necessary for the operation of the Retained Businesses substantially as
presently conducted or expressly required by Law to be retained by a Seller, in
which case Seller may retain a copy of such Acquired Record, and (y) to the
extent prohibited by Law), Inventory, Real Property and Tangible Property.
 
 
15

--------------------------------------------------------------------------------

 
(b)  The assets described in Exhibit 2.1(b), and, if and to the extent requested
by Purchaser, other assets of the Acquired Business identified by Purchaser
prior to the Closing (which may include the equity securities of Sold
Subsidiaries other than Brink and AAS) shall be separately transferred to
Purchaser or its designee as reasonably requested by Purchaser, and if and to
the extent Purchaser so requests, such transfers shall occur before or after the
other transfers of Acquired Assets provided for herein on the Closing Date, but
in each case subject to the substantially contemporaneous completion of all
other transfers on the Closing Date; provided, however, that any asset or equity
securities so transferred that are not listed on Exhibit 2.1(b) shall only be
transferred to Purchaser if such transfer would not result in Sellers or any of
Sellers’ Affiliates incurring any additional Tax, either currently or in the
future.
 
Section 2.2.  Excluded Assets. Notwithstanding any provision of this Agreement
to the contrary, Purchaser shall not acquire and there shall be excluded from
the Acquired Assets, each of the assets set forth in Exhibit 2.2 (the “Excluded
Assets”).
 
Section 2.3.  Assumed Liabilities.
 
(a)  Purchaser agrees that, on the Closing Date, Purchaser will assume and
thereafter pay, perform or discharge, as the case may be, except to the extent
being contested in good faith, the following Liabilities (collectively, the
“Assumed Liabilities”):
 
(i)  all Liabilities that (A) immediately before the Closing were Liabilities of
Valley, (B) are due to be performed from and after the Closing Date and (C) are
within one of the categories identified on Schedule 2.3(a)(i), and were incurred
by Valley in the ordinary course of its business; provided, that Assumed
Liabilities shall not include (x) any Indebtedness or (y) any Liabilities that
are subject to indemnification by Sellers pursuant to Section 8.2(g);
 
(ii)  all Liabilities related to any Assumed Plan;
 
(iii)  Taxes that are not Excluded Liabilities and are (A) Taxes allocated to
Purchaser pursuant to Section 5.7 (transfer taxes) and (B) with respect to a
Sold Subsidiary, the Acquired Business or any of the Acquired Assets due on or
after the Closing Date (subject, however, to the Purchaser Indemnified Parties’
right to indemnification under Section 8.2); and
 
(iv)  all Liability for Losses resulting from Undisclosed Pre-Closing Valley
Product Related Liabilities (subject, however, to the Purchaser Indemnified
Parties’ right to indemnification under Section 8.2).
 
(b)  In the event of any claim against Purchaser with respect to any Assumed
Liability, Purchaser shall have, and Sellers hereby assign to Purchaser to the
extent that the Seller has the right to make such an assignment, any defense,
counterclaim or right of setoff that would have been available to any Seller,
any Sold Subsidiary or the Acquired Business if such claim had been asserted
against any Seller, any Sold Subsidiary or the Acquired Business, but only to
the extent such defense, counterclaim or right of setoff relates primarily to
such Assumed Liability. The assumption by Purchaser of the Assumed Liabilities
and the transfer of the Assumed Liabilities by Sellers shall in no way expand
the rights or remedies of any Person against Purchaser or Sellers or their
respective officers, directors, employees, stockholders and advisors as compared
to the rights and remedies that such Person would have had against such parties
had Purchaser not assumed the Assumed Liabilities. Without limiting the
generality of the foregoing, the assumption by Purchaser of the Assumed
Liabilities shall not create any third-party beneficiary rights, except as
expressly contemplated hereby.
 
 
16

--------------------------------------------------------------------------------

 
(c)  From and after the Closing, Purchaser shall (or shall cause one or more of
their respective Affiliates to) pay, perform or discharge when due or required
to be performed or discharged, or contest in good faith, the Assumed
Liabilities.
 
Section 2.4.  Excluded Liabilities. Notwithstanding any provision of this
Agreement to the contrary (and without implication that Purchaser is assuming
any Liability of any Seller (other than Valley) or the Acquired Business or any
Liability related to any of the Acquired Assets not expressly excluded),
Purchaser is not assuming and shall not be required to pay, perform or discharge
any Liabilities that are not specifically included in the Assumed Liabilities
(together with the Liabilities described below in this Section, the “Excluded
Liabilities”). The Liabilities of the Acquired Business, other than those
Excluded Liabilities enumerated below, shall continue to be the sole
responsibility of the Acquired Business and the Purchaser’s sole recourse
against the Sellers in respect of such Liabilities shall be under Article VIII.
Sellers and AAHC shall (or shall cause one or more of their respective
Affiliates to) pay, perform or discharge when due or required to be performed or
discharged, or contest in good faith, the Excluded Liabilities. The undertaking
by the Sellers in the immediately preceding sentence shall in no way expand the
rights or remedies of any Person against Purchaser or Sellers or their
respective officers, directors, employees, stockholders and advisors as compared
to the rights and remedies that such Person would have had against such parties
had the Sellers not made such undertaking. Without limiting the generality of
the foregoing, such undertaking by the Sellers shall not create any third-party
beneficiary rights, except as expressly contemplated hereby. The Excluded
Liabilities are:
 
(a)  all Liabilities relating to or incurred in connection with the Excluded
Assets;
 
(b)  all Liabilities of Sellers or any of their Affiliates (including the Sold
Subsidiaries) under the 2003 Purchase Agreement;
 
(c)  all legal, accounting, brokerage, investment banking and finders’ fees or
other fees and expenses incurred by or on behalf of Sellers or any of their
Affiliates in connection with this Agreement and the transactions contemplated
hereby;
 
(d)  all Liabilities attributable to the Retained Businesses to the extent such
Liabilities are not also attributable to the Acquired Business;
 
(e)  all Liabilities of Valley that are not Assumed Liabilities; and
 
(f)  (i) all Liabilities for Taxes of any Seller or any Affiliate of a Seller
(other than Taxes of a Sold Subsidiary (A) imposed on a separate return basis,
(B) imposed in respect of a consolidated or other Tax group that includes only
two or more Sold Subsidiaries, (C) imposed with respect to any period that
begins after the Closing Date, or (D) that is allocated to Purchaser pursuant to
Section 7.1(b)(ii)), including Taxes imposed in respect of consolidated or other
tax groups of which a Seller or a Seller’s direct or indirect controlling Person
is the parent, and also, for the avoidance of doubt, including all Deal-Related
Taxes, (ii) all Stub Period Taxes and (iii) Straddle Period Taxes allocable to
Sellers pursuant to Section 7.1(b)(ii); provided, however, if any of the
foregoing Liabilities relate to transfer taxes described in Section 5.7, such
transfer taxes shall only be an Excluded Liability to the extent Sellers are
responsible for payment of such transfer taxes pursuant to Section 5.7.
 
 
17

--------------------------------------------------------------------------------

 
Section 2.5.  Purchase Price.
 
(a)  Subject to any adjustments required pursuant to Section 2.10, the aggregate
purchase price (the “Purchase Price”) for the Acquired Assets is (i) the Cash
Consideration, plus (ii) the assumption by Purchaser of the Assumed Liabilities.
 
(b)  AAHC shall deliver to Purchaser not less than five (5) Business Days before
the Closing a certificate executed and delivered by the Chief Financial Officer
of AAHC setting forth the Estimated Closing Indebtedness, the Estimated Working
Capital and the Estimated Working Capital Differential.
 
(c)  The Purchase Price shall be allocated among the Brink Netherlands Shares,
the Valley Assets (in the aggregate) and the AAS Shares as of the Closing Date
in accordance with applicable Tax Law and consistently with Exhibit 2.5, and the
statement setting forth the allocation of the Purchase Price, as finally
determined under this Section 2.5, shall be consistent with such law and
exhibit. Within thirty (30) days prior to the Closing Date, Purchaser shall
provide to Sellers a schedule (the “Allocation Statement”) with the proposed
allocation of the Purchase Price amongst all assets directly or indirectly
acquired through Purchaser’s acquisition of the Acquired Assets, which shall be
consistent with the allocation reflected in Exhibit 2.5. Within twenty (20) days
after the receipt of such Allocation Statement, Sellers shall propose to
Purchaser in writing any changes to such Allocation Statement (and in the event
no such changes are proposed in writing to Purchaser within such time period,
Sellers will be deemed to have agreed to, and accepted, the Allocation
Statement). Purchaser and Sellers shall endeavor in good faith to resolve any
differences with respect to the Allocation Statement within five days after
Purchaser’s receipt of written notice of changes from Sellers.
 
(d)  If Sellers withhold their consent to the allocation reflected in the
Allocation Statement, and Purchaser and Sellers have acted in good faith to
resolve any differences with respect to items on the Allocation Statement and
thereafter are unable resolve any differences that, in the aggregate, are
material in relation to the Purchase Price, then any remaining disputed matters
will be finally and conclusively determined by an accounting firm of recognized
international standing (the “Allocation Arbiter”) selected by Purchaser and
Sellers, which firm shall not be the regular accounting firm of the Purchaser,
any Seller, or their respective Affiliates. The costs of the Allocation Arbiter
shall be borne equally by Sellers and Purchaser. Promptly, but not later than
15 days after its acceptance of appointment hereunder, the Allocation Arbiter
will determine only those matters in dispute and will revise the Allocation
Statement in accordance with such determination, and such determination and the
Allocation Statement as so revised shall be final and binding upon the parties.
Notwithstanding the foregoing provisions of Section 2.5(c) and this
Section 2.5(d), if an allocation of Purchase Price to particular Acquired Assets
is required under applicable Law (for example, for purposes of determining a
Transfer Tax) prior to the time the Allocation Statement would otherwise become
final and binding under this Section 2.5, then Sellers and Purchaser shall agree
on the allocation to such Acquired Assets at least 5 days prior to the date by
which such allocation is required by Law to be made and (except to the extent
that applicable Law permits the later revision of such allocation) the
Allocation Statement shall be completed in a manner consistent with such
allocation. Purchaser and Sellers shall, subject to the requirements of any
applicable Tax Law or election, file all Tax Returns and reports consistent with
the Allocation Statement as finally determined under this Section 2.5.
 
 
18

--------------------------------------------------------------------------------

 
(e)  Notwithstanding any provision in this Agreement to the contrary, Purchaser
shall be entitled to deduct and withhold from the amounts payable to Sellers
hereunder any amounts that it is required to deduct and withhold under
applicable Law; provided, that the Purchaser and Sellers shall use reasonable
efforts to agree on or before the Closing on any amounts required to be so
deducted and withheld. Any amounts so deducted and withheld shall be considered
for all purposes of this Agreement to have been paid by Purchaser to Sellers.
 
Section 2.6.  [Reserved].
 
Section 2.7.  Closing. The Closing shall be held at the offices of Clifford
Chance US LLP, 31 West 52nd Street, New York, New York 10019, at 10:00 a.m.
local time, on the fifth Business Day following the satisfaction or waiver of
all conditions set forth in Article VI (other than conditions that, by their
nature, are to be satisfied at the Closing, but subject to the satisfaction or
waiver of those conditions) or at such other time or place as Purchaser and
Sellers mutually agree.
 
Section 2.8.  Closing Deliveries by Purchaser. At the Closing, Purchaser will
transfer to the depositary for the OpCo Tender, funds in an amount equal to the
Aggregate OpCo Note Tender Price, and will deliver or cause to be delivered to
Sellers:
 
(a)  An amount in cash equal to the Closing Cash Payment, by wire transfer of
immediately available funds to such account as Sellers may direct by written
notice to Purchaser given at least three Business Days before the Closing;
 
(b)  To the extent the 2006 Tax Refund has not been received by Sellers or any
of their Affiliates or disallowed prior to the Closing, an amount in cash,
denominated in Euros, equal to the 2006 Tax Refund Amount, by wire transfer of
immediately available funds to the Escrow Agent to be held in accordance with
the Tax Escrow Agreement;
 
(c)  A duly executed counterpart of the Escrow Agreement;
 
(d)  A duly executed counterpart of the Transitional Services Agreement;
 
(e)  A duly acknowledged counterpart of the Patent Assignment;
 
(f)  A duly executed counterpart of the Patent Cross-License Agreement;
 
(g)  A duly acknowledged counterpart of the Trademark Assignment;
 
 
19

--------------------------------------------------------------------------------

 
(h)  A duly executed counterpart of the Trademark License Agreement; and
 
(i)  To the extent the amount described in paragraph (b) above is required to be
delivered, a duly executed counterpart of the Tax Escrow Agreement.
 
Section 2.9.  Closing Deliveries by Sellers. At the Closing, Sellers will
transfer to the depositary for the HoldCo Tender, funds in an amount equal to
the aggregate purchase price payable for the HoldCo Notes that are tendered and
accepted for payment pursuant to the HoldCo Tender, and deliver or cause to be
delivered to Purchaser:
 
(a)  Original certificates representing all of the AAS Shares, in proper form
for transfer, together with original, duly executed stock powers, and original
certificates representing all of the issued and outstanding shares in the
capital of SR Canada in the name of AAS;
 
(b)  With respect to the Brink Netherlands Shares, an executed notarial deed of
transfer for such shares, such deed to have been executed before a civil law
notary (notaris) in The Netherlands, and the original shareholders register of
Brink reflecting the transfer of the Brink Netherlands Shares to Purchaser;
 
(c)  A duly executed original copy of a Bill of Sale in customary form
reasonably satisfactory to the parties hereto (the “Bill of Sale”);
 
(d)  A duly executed counterpart of the Escrow Agreement;
 
(e)  A letter of credit issued in the name of Mellon Investor Services LLC, as
escrow agent (the “Escrow Agent”), in form and substance satisfactory to
Purchaser by a bank, bank and trust company or national banking association
satisfactory to Purchaser pursuant to an escrow agreement to be entered into on
the Closing Date by CHAAS, on behalf of Sellers, Purchaser and the Escrow Agent
substantially in the form of Exhibit 2.9(e) (the “Escrow Agreement”);
 
(f)  Duly executed releases in forms provided by Purchaser and reasonably
acceptable to Sellers, of any and all claims and Liabilities that otherwise
might be asserted by any Seller or any Affiliate of any Seller (i) against any
Sold Subsidiary or the Acquired Business or (ii) against Purchaser or any of its
Affiliates solely in respect of any Liability owed by Valley or any of the Sold
Subsidiaries to any Seller or any Affiliate of any Seller, except in the case of
clauses (i) and (ii) above for (x) Assumed Liabilities, (y) Liabilities owed
solely by one Sold Subsidiary to another Sold Subsidiary and (z) Liabilities
provided for in, or arising under, this Agreement or the Transaction Documents;
 
(g)  Except as otherwise requested in writing by Purchaser, the duly executed
resignations (effective as of the Closing) of all the directors of the Sold
Subsidiaries from their positions as such directors;
 
(h)  A duly executed counterpart of the Transitional Services Agreement;
 
(i)  A duly executed counterpart of the Patent Assignment;
 
 
20

--------------------------------------------------------------------------------

 
(j)  A duly executed counterpart of the Patent Cross-License Agreement;
 
(k)  A duly executed counterpart of the Trademark Assignment;
 
(l)  A duly executed counterpart of the Trademark License Agreement;
 
(m)  To the extent the amount described in Section 2.8(b) above is required to
be delivered, a duly executed counterpart of the Tax Escrow Agreement; and
 
(n)  Such further instruments and documents as may be required to perform the
obligations of Sellers or Purchaser pursuant to this Agreement or as reasonably
may be requested by Purchaser or Sellers in connection with the transactions
contemplated hereby or to complete the transfer of the Acquired Assets and the
Acquired Business to or the assumption of the Assumed Liabilities by Purchaser,
including (i) Foreign Implementing Agreements, (ii) quitclaim deeds or deeds of
transfer with respect to the Owned Real Property being transferred to Purchaser
by Sellers in insurable and recordable form for the applicable jurisdiction,
(iii) executed real property transfer tax forms, certificates and/or any other
document or instrument required by any Governmental Authority to transfer or
convey the Real Property or to record any deed or assignment of any Real
Property Lease and (iv) good, sufficient instruments of assignment with respect
to the Intellectual Property being transferred by any Seller to Purchaser in
recordable form, endorsements, consents, assignments and other good and
sufficient instruments of conveyance and assignment necessary or appropriate to
vest in Purchaser all right, title and interest in, to and under the Acquired
Assets. Also at the Closing, or as promptly thereafter as possible, with respect
to each Sold Subsidiary as to which directors or other nominees of any Seller or
any Affiliate of a Seller owns shares of capital stock or other equity
securities for the purpose of satisfying any requirement of Law (“Nominee
Shares”), Sellers shall take or cause to be taken all necessary appropriate
steps to effect the transfer of the Nominee Shares to new directors or other
nominees designated by Purchaser.
 
Section 2.10.  Closing Balance Sheet.
 
(a)  As promptly as practicable following the Closing Date, but in no event more
than 90 days following the Closing Date, Purchaser will prepare and deliver to
Sellers a pro forma balance sheet of the Acquired Business as of the Closing
Date (the “Closing Date Balance Sheet”) setting forth the assets and liabilities
that were transferred to Purchaser directly or indirectly at the Closing. Except
as set forth in Exhibit 2.10, the Closing Date Balance Sheet shall be prepared
in accordance with GAAP applied on a basis consistent with the preparation of
the Balance Sheets (but if any accounting convention used in the preparation of
the Balance Sheets is inconsistent with GAAP, GAAP shall prevail), as if the
Closing Date were the end of a fiscal year and as if the Closing Date Balance
Sheet were the balance sheet of a Person whose only assets and liabilities were
the assets and liabilities that were transferred to Purchaser directly or
indirectly at the Closing. The Closing Date Balance Sheet shall be accompanied
by a calculation of the Closing Date Working Capital (the “Statement of Working
Capital”) and a calculation of the Closing Date Indebtedness (the “Statement of
Indebtedness”). For this purpose, (i) “Closing Date Working Capital” shall be
calculated in accordance with Exhibit 2.10 and (ii) “Closing Date Indebtedness”
means (x) the OpCo Note Balance plus (y) the aggregate outstanding balance
immediately following the Closing of all other Indebtedness of the Sold
Subsidiaries and of all other Indebtedness included in the Assumed Liabilities.
 
 
21

--------------------------------------------------------------------------------

 
(b)  Unless within 30 days after delivery of the Closing Date Balance Sheet, the
Statement of Working Capital and the Statement of Indebtedness, Sellers shall
deliver to Purchaser a notice setting forth, in reasonable detail, any good
faith dispute as to the Closing Date Balance Sheet (solely as it relates to the
preparation of the Statement of Working Capital or the Statement of
Indebtedness), the Statement of Working Capital or the Statement of
Indebtedness, specifying the items and amounts that are disputed and the basis
for such dispute (a “Dispute Notice”), the Closing Date Balance Sheet, the
Statement of Working Capital and the Statement of Indebtedness shall be deemed
accepted by Sellers and shall be final and binding. Sellers and their authorized
representatives shall have reasonable access, upon reasonable advance notice and
during normal business hours, to all relevant books and records and employees of
Purchaser and its Subsidiaries to the extent reasonably necessary to complete
their review of the Statement of Indebtedness; provided, that such access shall
not unreasonably interfere with the operation of Purchaser’s and its
Subsidiaries’ business.
 
(c)  For 15 days after Purchaser’s receipt of a Dispute Notice, the parties
shall endeavor in good faith to resolve by mutual agreement all matters in the
Dispute Notice. If the parties are unable to resolve any matter in the Dispute
Notice within such 15-day period, Purchaser and Sellers shall engage an
accounting firm of recognized international standing (the “Reviewing
Accountant”) selected by Purchaser and Sellers, which firm shall not be the
regular accounting firm of the Purchaser, any Seller, or their respective
Affiliates (if such accounting firm is unable or unwilling to serve as the
Reviewing Accountant, the parties shall, within 15 days after the end of such
15-day period, agree on an alternate independent accounting firm or have such
selection made pursuant to the rules of the American Arbitration Association to
resolve the remaining disputes and such firm shall be the “Reviewing Accountant”
for all purposes of this Agreement). Purchaser, on the one hand, and Sellers, on
the other hand, will each pay one-half of the fees and expenses of the Reviewing
Accountant.
 
(d)  Purchaser and Sellers shall instruct the Reviewing Accountant to resolve
the disputed matters as promptly as practicable. The parties shall cooperate
with each other and the Reviewing Accountant in connection with the matters set
forth in this Section 2.10, including by furnishing such information as may be
reasonably requested. Each party shall afford the other parties the opportunity
to participate in all communications with the Reviewing Accountants. The
determination of the Reviewing Accountant shall be final and binding and no
party shall seek recourse to courts, other tribunals or otherwise, other than to
collect any amounts due under this Section 2.10. Judgment may be entered to
enforce the Reviewing Accountants’ determination in any court having
jurisdiction over the party against which such determination is to be enforced.
 
(e)  If the sum of the Closing Date Indebtedness Differential and the Closing
Date Working Capital Differential (the “Aggregate Final Adjustment”) is a
positive number, Sellers shall pay that amount to Purchaser. If the Aggregate
Final Adjustment is a negative number, Purchaser shall pay to Sellers an amount
equal to the amount by which the Aggregate Final Adjustment is less than zero.
All payments under this Section 2.10 shall be made by wire transfer of
immediately available funds and shall be accompanied by interest at a fixed
annual rate equal to 100 basis points over the “Prime Rate” as reported in The
Wall Street Journal as in effect from time to time and shall be calculated on
the basis of the actual days elapsed between the Closing Date and the payment
date based on a 365-day year.
 
 
22

--------------------------------------------------------------------------------

 
ARTICLE III  
 
REPRESENTATIONS AND WARRANTIES OF SELLERS
 
Sellers jointly and severally represent and warrant to Purchaser that, except as
set forth in the disclosure schedule delivered by Sellers to Purchaser prior to
the execution and delivery of this Agreement, which identifies exceptions only
by the specific Section or subsection to which each entry relates (the “Seller
Disclosure Schedule”):
 
Section 3.1.  Organization and Qualification.
 
(a)  Section 3.1(a) of the Seller Disclosure Schedule correctly sets forth the
name and jurisdiction of organization of each Seller and each Sold Subsidiary.
Each Seller and each Sold Subsidiary is a corporation or other entity, as
described in Section 3.1(a) of the Seller Disclosure Schedule, that is duly
organized, validly existing and, insofar as the applicable Law in the relevant
jurisdiction recognizes such a concept, in good standing under the Laws of its
respective jurisdiction of organization, and each has all requisite power and
authority to own, license, use, lease and operate its assets and properties
(including the Acquired Assets) and to carry on the Acquired Business as it is
now being conducted.
 
(b)  No Seller and none of the Sold Subsidiaries is the subject of an insolvency
or bankruptcy proceeding, and no action or proceeding for the liquidation or
dissolution of any of them is pending, and no corporate action has been taken in
contemplation of such action or proceeding, other than as expressly required by
this Agreement.
 
(c)  Section 3.1(c) of the Seller Disclosure Schedule sets forth for each Sold
Subsidiary the authorized capital of that Sold Subsidiary and the number of
shares of each class of equity security that have been issued by the Sold
Subsidiary and are outstanding (the “Sold Subsidiary Shares”). All of the Sold
Subsidiary Shares are (i) validly issued and outstanding, fully paid and
non-assessable and (ii) not subject to, nor were they issued in violation of,
any preemptive rights. All of the issued and outstanding shares of the Sold
Subsidiaries are owned, of record and beneficially, by the respective Persons
and in the respective amounts set forth on Section 3.1(c) of the Seller
Disclosure Schedule, free and clear of all Encumbrances. At the Closing, Sellers
will convey (or cause to be conveyed) to Purchaser or its designee good and
marketable title to the Brink Netherlands Shares and the AAS Shares, in each
case free and clear of all Encumbrances. No Sold Subsidiary owns any equity
security of any other Person that is not a Sold Subsidiary.
 
(d)  There are no outstanding warrants, options, agreements, subscriptions,
convertible or exchangeable securities or other commitments pursuant to which
any Seller, any of the Sold Subsidiaries or any other Affiliate of any Seller is
or may become obligated to: (i) issue, sell, purchase, return or redeem any
shares of capital stock or other securities of any Sold Subsidiary (and no
equity securities of any of the Sold Subsidiaries are reserved for issuance for
any purpose); (ii) repurchase or redeem any equity security of Valley or any
Sold Subsidiary; (iii) grant the right to vote any equity security of Valley or
any Sold Subsidiary to any other Persons; or (iv) make any payment or other
transfer of value pursuant to any earn-out, deferred or contingent payment or
similar arrangement. Complete and correct copies of each instrument evidencing
each warrant, option or other commitment disclosed against the preceding
sentence have been made available by Sellers to Purchasers.
 
 
23

--------------------------------------------------------------------------------

 
Section 3.2.  Authority; Non-Contravention; Approvals.
 
(a)  Each Seller has all requisite power and authority to execute and deliver
this Agreement and the Transaction Documents to which it is a party and to
perform the transactions contemplated by this Agreement and the Transaction
Documents. The execution and delivery of this Agreement and the Transaction
Documents and the performance by each Seller of the transactions contemplated by
this Agreement and the Transaction Documents have been approved by the board of
directors (or equivalent body) of each Seller and by the shareholders (or the
equivalent) of each Seller and no other corporate or other proceeding on the
part of any Seller is necessary to authorize the execution and delivery of this
Agreement and the Transaction Documents by each Seller or the performance by
each Seller of the transactions contemplated by this Agreement and the
Transaction Documents. This Agreement has been, and upon their execution each of
the Transaction Documents will be, duly executed and delivered by each Seller
that is named as a party and, assuming the due authorization, execution and
delivery of this Agreement and the Transaction Documents by Purchaser,
constitutes, and upon their execution the Transaction Documents will constitute,
valid and binding obligations of each Seller that is named as a party,
enforceable against such Seller in accordance with their respective terms,
except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other similar Laws affecting the
enforcement of creditors’ rights generally, and general principles of equity
(regardless of whether such enforceability is considered in a proceeding in Law
or equity).
 
(b)  The execution and delivery by Sellers of this Agreement and the Transaction
Documents and the performance of the transactions contemplated by this Agreement
and the Transaction Documents do not and will not (i) conflict with or result in
a breach of any provision of the respective certificates of incorporation or
bylaws (or equivalent organizational documents) of any Seller or any Sold
Subsidiary; (ii) result in a violation or breach of or constitute a default (or
an event which, with or without notice or lapse of time or both, would
constitute a default) under, or result in the termination, modification or
cancellation of, or the loss of a benefit under or accelerate the performance
required by, or result in a right of termination, modification, cancellation or
acceleration under the terms, conditions or provisions of any contract or other
instrument of any kind to which any Seller or any Sold Subsidiary is now a party
or by which any Seller, any Sold Subsidiary, the Acquired Business or any of the
Acquired Assets or Assumed Liabilities may be bound or affected; or
(iii) violate any order, writ, injunction, decree, statute, treaty, rule or
regulation applicable to any Seller, any Sold Subsidiary, the Acquired Business,
the Acquired Assets or the Assumed Liabilities other than, in the case of
clauses (ii) and (iii) above, as would not reasonably be expected to have a
Business Material Adverse Effect.
 
 
24

--------------------------------------------------------------------------------

 
(c)  Except for the competition Law filings and for matters listed in
Section 3.2(c) of the Seller Disclosure Schedule, no declaration, filing or
registration with, or notice to, or authorization, consent, order or approval
of, any Governmental Authority or other Person is required to be obtained or
made in connection with or as a result of the execution and delivery of this
Agreement and the Transaction Documents by Sellers or the performance by Sellers
of the transactions contemplated by this Agreement and the Transaction
Documents.
 
Section 3.3.  Financial Statements; Other Financial Data.
 
(a)  Section 3.3(a) of the Seller Disclosure Schedule sets forth the unaudited
balance sheets of each of Brink, Valley and SR Canada at December 31, 2005, 2004
and 2003 (the "Year-End Financial Statements") and the related statements of the
results of operations and cash flows for the periods then ended. The Year-End
Financial Statements were utilized in the audited consolidated financial
statements (the "Audited Financial Statements") of AAHC and/or CHAAS and their
subsidiaries at and for the corresponding dates and periods. The Year-End
Financial Statements were prepared materially in accordance with GAAP on a basis
consistent with prior periods and fairly present the financial position and
results of operations and cash flows of the Acquired Business, Brink, Valley and
SR Canada, as applicable, at dates and for the periods presented. The Year-End
Financial Statements have been presented in US Dollars. With respect to Brink
and SR Canada, they have also been reflected in Euros and Canadian Dollars
respectively.
 
(b)  Sellers have made available to Purchaser true and complete copies of all
management letters and other correspondence received from their independent
auditors since January 1, 2004 relating to the Audited Financial Statements and
accounting controls to the extent relating to the Acquired Business.
 
(c)  Section 3.3(c) of the Seller Disclosure Schedule accurately sets forth
(i) the capital expenditures of Valley and the Sold Subsidiaries for the years
ended December 31, 2004 and December 31, 2005; (ii) the capital expenditure
commitments of Valley and the Sold Subsidiaries outstanding at the date of this
Agreement; and (iii) a reconciliation of the capital expenditures and
commitments described in clauses (i) and (ii) and the capital expenditure
budgets for the Acquired Business that were in effect on January 1, 2004 and
January 1, 2005.
 
(d)  The Sellers have made available to Purchaser and its Representatives
certain data used in connection with the calculation of the Target Working
Capital and the preparation of Exhibit 2.10 (the “Working Capital Data”). The
Working Capital Data was derived from unaudited balance sheet data of Brink,
Valley and SR Canada included in the books and records of such companies
prepared on a consistent basis.
 
Section 3.4.  Absence of Undisclosed Liabilities. There are no Liabilities
relating to the Acquired Business of any nature, whether accrued, contingent or
otherwise and whether or not required by GAAP to be reflected on a balance
sheet, except for Liabilities (a) reflected in the Balance Sheets or (b) that
were incurred since the date of the Balance Sheets and were normal and recurring
expenses incurred in the ordinary course of business that have not had (and
could not reasonably be expected to have) a Business Material Adverse Effect.
 
 
25

--------------------------------------------------------------------------------

 
Section 3.5.  Absence of Certain Changes or Events. Since the date of the
Balance Sheets (a) the Acquired Business has not experienced any event,
circumstance, change or effect that has had or reasonably could be expected to
have a Business Material Adverse Effect; (b) the Acquired Business has been
conducted only in the ordinary course; and (c) through the date hereof, there
has been no action or failure to act that after the date of this Agreement would
be in violation of the prohibitions of the third sentence of Section 5.1 of this
Agreement.
 
Section 3.6.  Books and Records. The minute books and other similar records of
Sellers and the Sold Subsidiaries as made available to Purchaser before the
execution of this Agreement contain a true and complete record, in all material
respects, of all actions taken at all meetings and by written consents in lieu
of meetings of the boards of directors (or equivalent bodies) and committees of
the boards of directors (or equivalent bodies) of Sellers and the Sold
Subsidiaries to the extent relating to the Acquired Business. The accounting
records of, and records of the issuance and transfer of equity interests in,
Valley and the Sold Subsidiaries as made available to Purchaser before the
execution and delivery of this Agreement contain a true and complete record, in
all material respects, of the transactions to which they relate.
 
Section 3.7.  Tax Matters.
 
(a)  All Tax Returns required to be filed with any Tax authority by or on behalf
of any Seller or Sold Subsidiary (including in respect of any consolidated,
combined, unitary or other Tax group that includes a Seller or Sold Subsidiary),
have been timely filed in accordance with applicable Law, and all such Tax
Returns were correct and complete in all material respects. All Taxes (whether
or not shown as due and payable on such Tax Returns) payable by or on behalf of
any Seller or Sold Subsidiary have been timely paid to the appropriate Tax
authority.
 
(b)  All Tax Returns filed with Governmental Authorities in France, Italy, the
Netherlands, Sweden or the United States with respect to income, franchise,
value-added and payroll Taxes for Tax years of the Sellers and Sold Subsidiaries
through the Tax years ended on the dates set forth on Section 3.7(b) of the
Seller Disclosure Schedule have been examined and closed or are Tax Returns with
respect to which the applicable period for assessment under applicable Law,
after giving effect to extensions or waivers, has expired. No Seller or Sold
Subsidiary has requested an extension of time to file a Tax Return and not yet
filed such return. No audit or other administrative proceeding is pending or, to
the knowledge of Sellers, threatened and no judicial proceeding is pending or,
to the knowledge of Sellers, threatened, that involves any Tax or Tax Return
filed or paid by or on behalf of a Seller or a Sold Subsidiary.
 
(c)  Section 3.7(c) of the Seller Disclosure Schedule sets forth all agreements,
rulings, Tax holidays, consents and clearances relating to Taxes requested or
received from, or granted by, a Tax authority with respect to any Seller or Sold
Subsidiary. All conditions of each such agreement, ruling, Tax holiday, consent
or clearance that was so received or granted have been satisfied and will
continue to be satisfied through the Closing and will not be breached by reason
of the completion of any of the transactions contemplated by this Agreement.
 
(d)  No Sold Subsidiary is subject to any obligation to pay, or any liability in
respect of, Taxes of another Person, as a result of being a member of any
consolidated, combined, unitary or other Tax group or as a transferee or
successor. No Acquired Asset is subject to any Encumbrance in respect of a Tax
other than a Permitted Encumbrance.
 
 
26

--------------------------------------------------------------------------------

 
(e)  Each Seller and Sold Subsidiary has withheld and paid to the appropriate
Tax authority all Taxes required to have been withheld and paid in connection
with amounts paid or owing to any employee, independent contractor, creditor,
stockholder or other third party. Each Seller and Sold Subsidiary has charged,
collected and remitted on a timely basis all Taxes as required by applicable Law
(including Part IX of the Excise Tax Act (Canada) or the retail sales tax
legislation of any province of Canada) on any sale, supply or delivery
whatsoever, made by such Seller or Sold Subsidiary.
 
(f)  No Sold Subsidiary is a party to any “reportable transaction” within the
meaning of Treasury Regulation Section 1.6011-4(b)(2).
 
(g)  During the five-year period ending on the date hereof, no Seller or Sold
Subsidiary was a distributing corporation or a controlled corporation in a
transaction intended to be governed by Section 355 of the Code.
 
(h)  No Sold Subsidiary is required to take into account any adjustment under
Section 481 of the Code by reason of a change in accounting method.
 
(i)  No loss carryforward of the Dutch, French, Italian and Swedish Sold
Subsidiaries is currently subject to a limitation under applicable Law.
 
(j)  No election has been made under Treasury Regulations Section 301.7701-3 or
any similar provision with respect to any Sold Subsidiary except in connection
with the Restructuring as set forth on Exhibit 5.4.
 
(k)  None of the assets of AAS or Valley are (i) tax exempt use property under
Section 168(h) of the Code; (ii) tax-exempt bond financed property under
Section 168(g) of the Code; or (iii) treated as owned by any other person under
Section 168 of the Code.
 
(l)  None of Brink, Brink International B.V. and CHAAS Holdings II B.V. has
tainted (share) capital (besmet fusie aandelenkapitaal en/of agio) by reason of
Article 3a of the Dutch Dividend Tax Act 1965 (Wet op de dividendbelasting
1965).
 
(m)  None of Sellers and the Sold Subsidiaries is a real estate investment
company within the meaning of Article 4 of the Dutch Legal Transfer Act 1970.
 
(n)  Neither any Seller nor any Sold Subsidiary has taken any action in respect
of which any material consent or clearance from any Tax authority was required
except where such consent or clearance was validly obtained and where any
conditions relating thereto were and will up to the Closing Date, continue to be
met and where nothing to be done pursuant to this Agreement will constitute a
breach thereof.
 
(o)  Neither any Seller nor any Sold Subsidiary has entered into or been a party
to or otherwise been involved in any scheme or arrangement designed wholly or
mainly for the purposes of avoiding Tax in violation of applicable Law.
 
 
27

--------------------------------------------------------------------------------

 
(p)  All material documents, the enforcement of which a Seller or Sold
Subsidiary is interested, have been duly stamped and all such duty, interest and
penalties have been duly paid.
 
(q)  Neither any Seller nor any Sold Subsidiary is or may be liable to repay any
Tax, credit, subvention, subsidy or similar amount received from any Tax
authority or other authority, body or person whatsoever.
 
(r)  There are no circumstances existing other than in the ordinary course of
business which could reasonably be expected to result in the application of
sections 17, 78 or 79 of the Income Tax Act (Canada) or any equivalent
provincial provision applicable to any Seller or Sold Subsidiary. None of
sections 80 through and including section 80.04 of the Income Tax Act (Canada),
or any equivalent provincial provision, has applied to any Seller or Sold
Subsidiary.
 
(s)  The shares of SR Canada do not directly or indirectly derive more than 50%
of their fair market value from real property situated in Canada, “Canadian
resource properties” and “timber resource properties,” as those terms are
defined in the Income Tax Act (Canada).
 
Section 3.8.  ERISA and Employee Benefits.
 
(a)  Section 3.8(a) of the Seller Disclosure Schedule contains a true and
complete list of each Seller Plan. None of Sellers, any of the Seller
Subsidiaries nor any ERISA Affiliate of any of them has any obligation to change
or otherwise modify any existing Seller Plan or program or to establish any new
plan or program that increases any benefits of Transferred Employees.
 
(b)  Each of the Seller Plans is, and its administration (including with respect
to reporting and disclosure) is materially in compliance with the terms of the
applicable Seller Plan and with ERISA (including all rules with which compliance
is intended), the Code (including all tax rules compliance with which is
required for any intended favorable tax treatment) and any and all other
applicable Laws (including all applicable Foreign Laws).
 
(c)  Any and all contributions, premiums and other payments with respect to
compensation or service before and through the Closing, or otherwise with
respect to periods before and through the Closing, due from any Seller or any of
their respective Affiliates to, under or on account of each Seller Plan shall
have, to the extent required by the terms of such Seller Plan or applicable Law,
been paid in full prior to Closing or, to the extent required by GAAP, reserved
on and provided for in the Financial Statements.
 
(d)  No Seller or Seller Subsidiary: (i) has had any obligation to contribute or
Liability with respect to any “multiemployer plan” as defined in Section 3(37)
of ERISA or in any applicable Foreign Laws, or (ii) has any obligation to
contribute to or has any liability with respect to an employee benefit plan that
is or was subject to Part 3 of Subtitle B of Title I of ERISA, or Section 412 of
the Code, or Title IV of ERISA.
 
 
28

--------------------------------------------------------------------------------

 
(e)  Each of the Seller Plans that is intended to be tax-qualified under
Section 401(a) of the Code has been determined by the IRS to be so qualified or
that is intended to be registered under any Foreign Law has been so registered
and such determination or registration has not been modified, revoked or
limited, and no circumstances have occurred that would adversely affect the
tax-qualified status or registration of any such Plan.
 
(f)  There is no suit, action, dispute, claim, arbitration or legal,
administrative or other proceeding or governmental investigation pending or, to
the knowledge of Sellers, threatened alleging any breach of the terms of any
Seller Plan or of any fiduciary duties thereunder or violation of any applicable
Law with respect to any such Plan that, if adversely determined, reasonably
could be expected to result in a Business Material Adverse Effect or a Seller
Material Adverse Effect.
 
(g)  None of Sellers or any Seller Subsidiary, or any “party in interest” (as
defined in Section 3(14) of ERISA) or any “disqualified person” (as defined in
Section 4975 of the Code) with respect to any such Plan, has engaged in a
non-exempt “prohibited transaction” within the meaning of Section 4975 of the
Code or Section 406 of ERISA.
 
(h)  (i) No Seller Plan that is a “welfare benefit plan” as defined in
Section 3(1) of ERISA (whether or not such Seller Plan is subject to
Section 3(1) of ERISA) provides for continuing benefits or coverage for any
participant or beneficiary or covered dependent of a participant after such
participant’s termination of employment, except to the extent required by Law;
(ii) there has been no violation of Section 4980B of the Code or Sections 601
through 608 of ERISA with respect to any such Plan that could result in any
material liability; (iii) no such Plans are “multiple employer welfare
arrangements” within the meaning of Section 3(40) of ERISA; (iv) each such Plan
that is self-insured is identified in Section 3.8(h) of the Seller Disclosure
Schedule and all claims of Transferred Employees made in excess of $10,000
pursuant to any such Plan that have not yet been paid are set forth in
Section 3.8(h) of the Seller Disclosure Schedule; all “stop-loss” coverage with
respect to any such Seller Plan is set forth (with applicable limits described)
in Section 3.8(h) of the Seller Disclosure Schedule; (v) none of Sellers or any
Seller Subsidiary maintains or has any obligation to contribute to any
“voluntary employees’ beneficiary association” within the meaning of
Section 501(c)(9) of the Code or other funding arrangement for the provision of
welfare benefits (such disclosure to include the amount of any such funding);
and (vi) all Seller Plans that provide medical, dental health or long-term
disability benefits are fully insured and claims with respect to any participant
or covered dependent under such Seller Plan could not result in any uninsured
liability to any Seller, any Seller Subsidiary or Purchaser or its Affiliates.
 
(i)  With respect to each Seller Plan, true, correct and complete copies of the
applicable following documents have been delivered to Purchaser: (i) all current
Plan documents and related trust documents, and any amendment thereto;
(ii) Forms 5500, financial statements and actuarial reports for the last three
Plan years; (iii) the most recently issued IRS determination letter;
(iv) summary plan descriptions and all summaries of material modifications; and
(v) all written communications to employees relating to such Seller Plan.
 
(j)  Each Seller and each Seller Subsidiary has properly classified for all
purposes (including for social security purposes and for purposes of determining
eligibility to participate in any employee benefit plan) all employees, leased
employees, consultants and independent contractors, and has made all appropriate
filings in connection with services provided by such persons to any Seller and
any Seller Subsidiary.
 
 
29

--------------------------------------------------------------------------------

 
(k)  As of the Closing, no Assumed Plan maintained by Purchaser will cover or
otherwise benefit any individuals other than Transferred Employees and their
dependents and beneficiaries and any other individuals added by or on behalf of
Purchaser at Purchaser’s request or direction.
 
(l)  Without limiting any other provision of this Section 3.8, no event has
occurred and no condition exists with respect to any Seller Plan that could
subject Purchaser or any of its Affiliates or any Plan maintained by Purchaser
or any of its Affiliate to any Tax, fine, penalty or other Loss, that would not
have been incurred by Purchaser or any of its Affiliates, or any such Plan, but
for the transactions contemplated by this Agreement. No Plan or any portion
thereof will be directly or indirectly binding on Purchaser by virtue of the
transactions contemplated by this Agreement, other than the Assumed Plans.
Purchaser and its Affiliates shall have no liability for, under, with respect to
or otherwise in connection with any Plan, which liability arises under ERISA,
the Code or Foreign Law, by virtue of any Seller or any Seller Subsidiary being
aggregated in a controlled group or affiliated service group with any ERISA
Affiliate (other than any Seller Subsidiary) for purposes of ERISA, the Code or
Foreign Law at any relevant time prior to the Closing. No Seller nor any ERISA
Affiliate has agreed or otherwise committed to, whether in writing or otherwise,
to increase or improve the compensation, benefits or terms and conditions of
employment or service of any director, officer, employee or consultant. No
Seller Plan exists that could result in the payment of money or any other
property or rights, or accelerate or provide any other rights or benefits, to
any current or former employee of any Seller or Seller Subsidiary (or other
current or former service provider thereto) that would not have been required
but for the transactions provided for in this Agreement, and none of Sellers or
any Seller Subsidiary, nor any of their respective Affiliates, is a party to any
Plan, program, arrangement or understanding that would result, separately or in
the aggregate, in the payment (whether in connection with any termination of
employment or otherwise) of any “excess parachute payment” within the meaning of
Section 280G of the Code with respect to a Transferred Employee in connection
with the transactions contemplated by this Agreement. Nothing has occurred that
would limit Purchaser’s ability to amend and terminate a Seller Plan in
accordance with such Seller Plan’s terms. Purchaser will have no liability under
the Workers Adjustment and Retraining Notification Act, as amended, with respect
to any events occurring or conditions existing on or prior to Closing.
 
(m)  All Foreign Pension Plans which provide pension benefits on a defined
benefit basis are fully funded in accordance with applicable Law, including, to
the extent required under applicable Law, on a going concern, solvency and wind
up basis using the actuarial methodology used in the most recent actuarial
report provided to the Purchaser in respect of such Plan.
 
(n)  There have been no applications to withdraw surplus from any Foreign
Pension Plan and no payment of surplus pursuant to a surplus withdrawal
application.
 
 
30

--------------------------------------------------------------------------------

 
(o)  There have been no mergers, conversions or transfers of assets involving
any Foreign Pension Plan.
 
(p)  There have been no partial wind-ups of, nor is there any basis for an
involuntary wind-up of, any Foreign Pension Plan that is not administered by a
Governmental Authority. To the knowledge of Sellers, there have been no partial
wind-ups of, and there is no proposal or plan for an involuntary wind-up of, any
Foreign Pension Plan that is administered by a Governmental Authority.
 
(q)  All contribution holidays taken, and all expenses paid to date hereof under
any Foreign Pension Plan, have been taken or paid in material compliance with
Laws, the terms of the applicable Foreign Pension Plan and any collective
bargaining agreements and all amendments made have been made on the same basis.
 
(r)  All current employees of each Sold Subsidiary are registered with and
participating in the applicable Foreign Pension Plans in accordance with the
terms thereof. All former employees of each Sold Subsidiary were registered with
and participated in the applicable Foreign Pension Plans in accordance with the
terms thereof.
 
Section 3.9.  Employment Matters. Section 3.9 of the Seller Disclosure Schedule
sets forth: (a) the name, position, number of years of service and current
annual salary and any bonus or commitment to pay any other amount or benefit in
connection with a termination of employment, if applicable, of all officers,
directors and employees of the Sold Subsidiaries and Valley whose current annual
salary and any promised, expected or customary bonus or such other amount or
benefit, equals or exceeds $50,000 in total, together with a statement of the
full amount of all remuneration paid by Sellers, the Seller Subsidiaries and
Affiliates to such officers, directors and employees engaged in the Acquired
Business for 2005 and (b) the names and titles of all directors and officers of
the Sold Subsidiaries and Valley and of each trustee, fiduciary or plan
administrator of each Seller Plan related to the Acquired Business. To the
knowledge of Sellers, no such Persons have made a threat or otherwise indicated
any intent to any Seller or any Seller Subsidiary, or to any of the officers or
directors of any Seller or any Seller Subsidiary to cancel or otherwise
terminate such Person’s relationship with any Seller or the Acquired Business.
There are no persons, other than those named in Section 3.9 of the Seller
Disclosure Schedule, who work in any capacity for any Seller or any affiliate of
any Seller and whose services are material to the Acquired Business.
 
Section 3.10.  Labor Relations. There is no unfair labor practice proceeding,
charge or complaint or other legal proceeding pending or, to the knowledge of
Sellers, threatened against any of the Acquired Assets or any Seller or any Sold
Subsidiary that, if adversely determined, reasonably could be expected to result
in a Business Material Adverse Effect or Seller Material Adverse Effect. Sellers
and the Sold Subsidiaries are in material compliance with all Laws and
collective bargaining agreements applicable to the Acquired Business respecting
employment, pay equity, vacation pay, overtime pay, social security, health and
safety and employment practices, terms and conditions of employment, and wages
and hours, and none of them have engaged in any unfair labor practices. None of
Sellers or any Sold Subsidiary is a party to or has any liability with respect
to any collective bargaining agreement or other labor union contract applicable
to Persons employed by any Seller or any Sold Subsidiary in the Acquired
Business, nor, to Sellers’ knowledge, are there any activities or proceedings of
any labor union or other Person to organize any such employees. There is no
labor strike, slowdown, work stoppage or lockout pending, or to the knowledge of
Sellers, threatened against or affecting the Acquired Business, nor has there
been any such activity within the past two years. Sellers and each of the Sold
Subsidiaries have complied in all material respects with all obligations under
applicable Laws to notify and/or consult with their respective employees or
employee representatives, unions, works councils or other employee
representative bodies, if any, necessary to permit the execution of this
Agreement and the consummation of the transactions contemplated hereby.
 
 
31

--------------------------------------------------------------------------------

 
Section 3.11.  Litigation. There are no claims, suits, proceedings, grievances,
actions, investigations or charges pending or, to the knowledge of Sellers,
threatened against or affecting any Seller or any Sold Subsidiary or any of
their respective Affiliates or relating to or affecting any Seller or any Sold
Subsidiary or any of the Acquired Assets, the Acquired Business or the Assumed
Liabilities that, if adversely determined, reasonably could be expected to
result in a Business Material Adverse Effect or Seller Material Adverse Effect.
There are no outstanding orders, writs, judgments, decrees, injunctions or
settlements that restrict the Acquired Business, the Acquired Assets or the
Assumed Liabilities in any material respect.
 
Section 3.12.  No Violation of Law; Permits.
 
(a)  No Seller, no Sold Subsidiary and no part of the Acquired Business is or
since April 15, 2003 has been in default under or in violation of, or has been
charged with, or received written notice of any alleged, possible or potential
violation of, or other failure to comply with, any Law to which any of them is,
was or may be subject, that could reasonably be expected to result in a Business
Material Adverse Effect or Seller Material Adverse Effect. No event has occurred
or circumstance exists that (either alone or with either or both of the passage
of time or the giving of notice) would result in Valley or any Sold Subsidiary
being in breach of any applicable Law or being subject to any material Liability
under any applicable Law that could reasonably be expected to result in a
Business Material Adverse Effect or Seller Material Adverse Effect.
 
(b)  The Acquired Assets include all material Permits that are now, or at the
time of the Closing will be, held by the Acquired Business that are necessary
for the conduct of, the Acquired Business and the ownership and operation of the
Acquired Assets (collectively, the “Acquired Permits”). All the Acquired Permits
are listed in Section 3.12(b) of the Seller Disclosure Schedule. All the
Acquired Permits are in full force and effect. None of Sellers, the Sold
Subsidiaries, the Acquired Business or the Acquired Assets is in material
violation of or is being operated in material violation of the terms of any
Acquired Permit. To the knowledge of Sellers, no event has occurred or
circumstance exists that (either alone or with either or both of the passage of
time or the giving of notice) reasonably could be expected to result in a
revocation, suspension or other loss of rights under any Acquired Permit.
 
(c)  Neither the execution and delivery of this Agreement nor the performance of
any of the transactions contemplated hereby will: (i) require any assignment,
consent, waiver or other action in respect of any Acquired Permit; (ii) result
in a termination or modification of, or other loss of rights under, any Acquired
Permit; or (iii) result in a need for additional material Permits.
 
 
32

--------------------------------------------------------------------------------

 
Section 3.13.  Title to Assets; Encumbrances. Sellers have good, valid and
marketable title to all of the Acquired Assets, free and clear of all
Encumbrances other than Permitted Encumbrances and, at the Closing, will convey
to Purchaser or its designee good, valid and marketable title to all of the
Acquired Assets, free and clear of all Encumbrances other than Permitted
Encumbrances. The Sold Subsidiaries have good, valid and marketable title to
their respective assets, free and clear of all Encumbrances other than Permitted
Encumbrances.
 
Section 3.14.  Entire Business; Sufficiency of Acquired Assets. The Acquired
Assets, together with the assets owned or leased by the Sold Subsidiaries and
any assets licensed to the Purchaser or its Affiliates or the Sold Subsidiaries
through the Patent Cross-License Agreement, constitute all of the assets,
properties and rights owned or leased by the Sellers or the Sold Subsidiaries
and used in or necessary for the conduct of the Acquired Business as currently
conducted by Sellers (except for the Excluded Assets), and are adequate, in all
material respects, to conduct the Acquired Business as presently conducted.
Immediately following the Closing, no Seller or Seller Subsidiary will own or
lease any assets, properties or rights that are used primarily in or are
necessary for the conduct of the Acquired Business. Upon consummation of the
transactions contemplated by this Agreement, Purchaser will have acquired good
and marketable title in and to, or a valid leasehold interest in, each of the
Acquired Assets free and clear of all Encumbrances other than Permitted
Encumbrances.
 
Section 3.15.  Transactions with Affiliates. Except for corporate governance
arrangements, no portion of the Acquired Business is conducted by, with or
through an Affiliate of a Seller other than Valley and the Sold Subsidiaries.
Neither Castle Harlan, Inc. or any of its Affiliates nor, to the knowledge of
Sellers, any director or officer (or Person holding an equivalent position) of a
Seller or Seller Subsidiary or of an Affiliate of a Seller, has, other than in
his or her capacity as such, since April 15, 2003 (a) incurred Indebtedness from
or extended credit to the Acquired Business (including to any Sold Subsidiary)
that remains outstanding; (b) acquired any contractual or other claim, express
or implied, of any kind whatsoever against or in respect of the Acquired
Business; (c) held any interest in any assets used or held for use in the
Acquired Business; (d) engaged in any other transaction with or in respect of
the Acquired Business; or (e) owned, directly or indirectly, any interest in
(except not more than two percent stockholdings for investment purposes in
securities of publicly held and traded companies), or served as an officer,
director, employee or consultant of or otherwise received remuneration from, any
Person that is, or has been engaged in business as, a competitor, lessor,
lessee, customer or supplier of the Acquired Business.
 
Section 3.16.  Insurance. Section 3.16 of the Seller Disclosure Schedule sets
forth a complete and correct list of all insurance policies held by or on behalf
of any Seller or any Affiliate of any Seller primarily relating to the Acquired
Business. Sellers have made available to Purchaser a complete and correct copy
of all such policies together with all riders and amendments thereto. Neither
Sellers nor any of their Affiliates maintains any self-insurance arrangement
with respect to the Acquired Business. All the insurance policies listed on
Section 3.16 of the Seller Disclosure Schedule are in full force and effect, all
premiums due and payable thereon have been paid and no notice of cancellation or
termination has been received by any Seller with respect to any such policy. The
insurance policies referred to in this Section 3.16 will remain in full force
and effect and will not in any way be affected by or terminate by reason of, any
of the transactions contemplated by this Agreement. Section 3.16 of the Seller
Disclosure Schedule includes a list of all pending claims under each insurance
policy listed therein having a value in excess of $25,000 (which list includes
the name of the claimant, the policy of insurance being claimed under and the
status of such claim).
 
 
33

--------------------------------------------------------------------------------

 
Section 3.17.  Contracts and Other Agreements.
 
(a)  Section 3.17(a) of the Seller Disclosure Schedule lists (i) all contracts
to which Valley or a Sold Subsidiary is a party or that otherwise are included
in the Acquired Assets or the Assumed Liabilities, other than contracts that
involve the payment of less than $50,000 per year and are not otherwise material
to the Acquired Business, other than purchase orders entered into in the
ordinary course of business (contracts required to be listed pursuant to this
clause (i) are “Material Contracts”), and (ii) all contracts to which Valley or
a Sold Subsidiary is a party or that otherwise will or may be binding on the
Acquired Business after the Closing, that contain any provision or covenant that
prohibit or materially limit the ability of Seller or any of its Affiliates
(including any Sold Subsidiaries) to engage in any business activity or compete
with any Person or prohibit or materially limit the ability of any Person to
compete with Seller or any of its Affiliates.
 
(b)  Each Material Contract, each other contract included in the Acquired Assets
or Assumed Liabilities and each other contract to which any Sold Subsidiary is a
party is in full force and effect and constitutes a legal, valid and binding
agreement, enforceable against the applicable Seller or Sold Subsidiary and, to
the knowledge of Sellers, each other party thereto, in accordance with its
terms, in each case, except as could not reasonably be expected to result in a
Business Material Adverse Effect. Neither Sellers nor any Affiliate of Sellers
nor, to the knowledge of Sellers, any other party to any such contract is in
violation or breach of, or in default under, nor has there occurred an event or
condition that with the passage of time or giving of notice (or both) would
constitute a default under, or permit the termination of, any such contract,
except, in each case, as could not reasonably be expected to result in a
Business Material Adverse Effect.
 
(c)  Sellers have made available to Purchaser true and complete copies (or if
none exist, reasonably complete and accurate written descriptions) of each
contract listed on Section 3.17(a) of the Seller Disclosure Schedule, together
with all amendments and supplements thereto.
 
Section 3.18.  Tangible Personal Property. The Tangible Property is in good
operating condition, subject to continued repair and replacement in accordance
with past practice, and no Seller nor any Seller Subsidiary has received notice
that any of the Tangible Property is in violation of any Law in any material
respect. During the past three years there has not been any material
interruption or disruption of the operations of the Acquired Business due to
inadequate maintenance of the Tangible Property.
 
Section 3.19.  Inventory. The Inventory reflected on the Balance Sheets was
properly stated therein in all material respects at the lesser of cost or fair
market value determined in accordance with GAAP consistently applied. The
Inventory is owned free and clear of all Encumbrances (other than Permitted
Encumbrances). At the Closing, the Inventory included in the Acquired Assets,
net of any applicable reserves, will be items that are not obsolete, of a
quality usable or saleable by the Acquired Business in the ordinary course of
business and will be in quantities sufficient for the normal operation of the
Acquired Business in accordance with past practice.
 
 
34

--------------------------------------------------------------------------------

 
Section 3.20.  Accounts Receivable. All accounts, notes receivable and other
Receivables (other than Receivables collected since the date of the Balance
Sheets) reflected on the Balance Sheets are, and all accounts, notes receivable
and other Receivables arising from or otherwise relating to the Acquired
Business will be at the Closing Date valid, genuine and fully collectible in the
aggregate amount thereof, subject only to the reserves for doubtful accounts
recorded in the books and records of the Business (including the Financial
Statements) in accordance with GAAP consistently applied. Section 3.20 of the
Seller Disclosure Schedule sets forth a list of the agreements providing for any
security arrangements and collateral securing the repayment or other
satisfaction of any account, note receivable or other Receivable. All material
steps necessary to render all such security arrangements legal, valid, binding
and enforceable, and to give and maintain for the Acquired Business a perfected
security interest in the related collateral, have been duly taken.
 
Section 3.21.  Intellectual Property.
 
(a)  Section 3.21(a) of the Seller Disclosure Schedule sets forth a true,
complete and accurate list, in all material respects, of all Owned Acquired
Intellectual Property (other than immaterial unregistered trademarks and
copyrights, trade secrets, know-how and goodwill attendant to the Acquired
Intellectual Property and other intellectual property rights not reducible to
schedule form).
 
(b)  Valley and each Sold Subsidiary is the sole and exclusive owner of all
right, title and interest in and to its respective Owned Acquired Intellectual
Property, which it holds free and clear of all Encumbrances (other than
Permitted Encumbrances). Upon the Closing, Purchaser shall receive all right,
title and interest in and to the Owned Acquired Intellectual Property, directly
or through the Sold Subsidiaries, in each case free and clear of all
Encumbrances (other than Permitted Encumbrances).
 
(c)  (i) Sellers and Seller Subsidiaries have timely made all filings with and
payments to Governmental Authorities that are required in order to maintain in
subsistence or protect their ownership rights in each material item of Owned
Acquired Intellectual Property that is Registered (“Owned Registered Acquired
Intellectual Property”) (excepting any Owned Acquired Intellectual Property that
has been intentionally and voluntarily permitted to expire or become abandoned
pursuant to business decisions made in the ordinary course); (ii) to the
knowledge of Sellers, all Owned Registered Acquired Intellectual Property is
valid, subsisting and enforceable; and (iii) no Owned Registered Acquired
Intellectual Property, or, to the knowledge of Sellers, other Owned Acquired
Intellectual Property, has been canceled or adjudicated invalid, or is subject
to any outstanding order, judgment or decree materially restricting the ability
of any Seller or any Seller Subsidiary to use or enforce such Owned Acquired
Intellectual Property, or is the subject of any suit, action, reissue,
reexamination, public protest, interference, arbitration, mediation, opposition,
cancellation or other proceeding.
 
 
35

--------------------------------------------------------------------------------

 
(d)  Each Seller and each Seller Subsidiary has taken reasonable precautions to
protect and preserve the secrecy, confidentiality and value of all confidential
Acquired Intellectual Property, including all know-how and/or trade secrets
included in the Acquired Intellectual Property and not subject to issued letters
patents.
 
(e)  To the knowledge of Sellers, neither (i) the conduct or continuation of the
Acquired Business and any of its products or processes as currently conducted by
Sellers, nor (ii) the use of any Acquired Intellectual Property either as
currently used in connection with the Acquired Business, nor (iii) ownership of
any Owned Acquired Intellectual Property, violates, infringes upon or
misappropriates the Intellectual Property rights or any other rights of any
other person. No Seller, Seller Subsidiary or any of their respective Affiliates
has received any claim, any cease-and-desist or equivalent letter or any other
written or, to the knowledge of Sellers, oral, notice of any allegation that any
of the Owned Acquired Intellectual Property, or the Acquired Business or any of
its products or processes, violates, infringes upon or misappropriates the
Intellectual Property of any third parties.
 
(f)  (i) To the knowledge of Sellers, there has been no unauthorized use by,
unauthorized disclosure to or by or violation, infringement or misappropriation
of any of the Acquired Intellectual Property by any third party and/or any
current or former officer, employee, independent contractor, consultant or any
other agent of any Seller, Seller Subsidiary or any of their respective
Affiliates; and (ii) other than such an opinion that solely and in all material
respects states a conclusion of non-infringement, validity and/or enforceability
of such Acquired Intellectual Property, no Seller, Seller Subsidiary or any of
their respective Affiliates has received any written or, to the knowledge of
Sellers, oral, opinion of counsel (outside or inside) relating to infringement,
invalidity or unenforceability of any Acquired Intellectual Property.
 
(g)  With respect to each Intellectual Property Agreement that is a part of the
Acquired Intellectual Property, (i) there is no restriction on the direct or
indirect transfer of any such agreement or any interest therein; (ii) there
exists no event, condition or occurrence which, with or without the giving of
notice or lapse of time, or both, would constitute a material breach or default
by a Seller or Seller Subsidiary under any such agreement, and no Seller nor any
Seller Subsidiary has received notice of any such event, condition or
occurrence; and (iii) no party has given a Seller or any Seller Subsidiary
notice of its intention to cancel, terminate or fail to renew any such
agreement.
 
(h)  Each Seller and Seller Subsidiary is in compliance with the terms of such
Seller’s or Seller Subsidiary’s own privacy policies as exist on the date of
this Agreement and all applicable requirements relating to their websites,
including privacy and distance selling regulations, except for any
non-compliance that, individually or in the aggregate, has not had or is not
reasonably likely to result in, a Business Material Adverse Effect.
 
 
36

--------------------------------------------------------------------------------

 
Section 3.22.  Real Property.
 
(a)  Section 3.22(a) of the Seller Disclosure Schedule contains a true and
correct list of the Real Property. The applicable Seller or Sold Subsidiary has
good and marketable fee simple title to all Owned Real Property, free and clear
of all Encumbrances other than Permitted Encumbrances, and a valid leasehold
interest in all Leased Real Property, together with a fee or leasehold interest
in and to all buildings, structures, facilities, fixtures and other improvements
thereon, listed in Section 3.22(a) of the Seller Disclosure Schedule, and is in
possession of each parcel of Real Property. The applicable Seller or Sold
Subsidiary has, and at the Closing will convey to Purchaser, such rights of
ingress and egress with respect to such Real Property, buildings, structures,
facilities, fixtures and other improvements as are required to conduct the
Acquired Business thereon in a safe, efficient and lawful manner consistent with
past practice. The Real Property abuts on and has direct vehicular access to a
public road, or has access to a public road via a permanent, irrevocable,
appurtenant easement benefiting such Real Property. During the one hundred and
eighty (180) day period immediately preceding the date of this Agreement, there
has been no material construction occurring at the Real Property. None of the
Real Property, buildings, structures, facilities, fixtures or other
improvements, or the use thereof, contravenes or violates any building, zoning,
administrative, occupational safety and health or other applicable Law, except
as could not reasonably be expected to result in a Business Material Adverse
Effect. To the knowledge of Sellers, the Sellers and the Sold Subsidiaries have
operated and maintained the Real Property in all material respects in accordance
with applicable Laws, and no approvals of any Governmental Authority, Permits or
other approvals required for the operation of the Real Property or the Acquired
Business operated thereon are being challenged by any Person. There is no
violation of any recorded covenant, condition, restriction, easement or
agreement relating to the Real Property, except as could not reasonably be
expected to result in a Business Material Adverse Effect. The applicable Seller
or Sold Subsidiary is not aware of, nor has been advised of any changes in
zoning or other governmental regulations affecting the Real Property and/or any
building, structure, facility, fixture or other improvement located thereon,
listed in Section 3.22(a) of the Seller Disclosure Schedule.
 
(b)  The applicable Seller or Sold Subsidiary has a valid and subsisting
leasehold estate in each Leased Real Property pursuant to a written lease, and
the right to quiet enjoyment of each Leased Real Property for the full term of
each such lease (each such lease is a “Real Property Lease” and, collectively,
the “Real Property Leases”). Each Real Property Lease is in full force and
effect and constitutes a legal, valid and binding agreement, enforceable against
the applicable Seller or Sold Subsidiary and, to the knowledge of Sellers, each
other party thereto, in accordance with its terms, in each case, except as could
not reasonably be expected to result in a Business Material Adverse Effect.
Neither Sellers nor any Affiliate of Sellers nor, to the knowledge of Sellers,
any other party to any Real Property Lease is in violation or breach of, or in
default under, nor has there occurred an event or condition that with the
passage of time or the giving of notice (or both), would constitute a default
under, or permit the termination of, any such Real Property Lease, except, in
each case, as could not reasonably be expected to result in a Business Material
Adverse Effect. Other than the Real Property Leases, there are no leases,
subleases, licenses, concessions, profits, or other agreements, written or oral,
granting to any party or parties the right of use or occupancy to any such
portion of the Real Property. To the knowledge of Sellers and Sold Subsidiaries,
the owner of the Real Property subject to a ground lease has good and marketable
title to such Real Property, free and clear of any Encumbrance, easement,
covenant, or other restriction, except for installments of special assessments
not yet delinquent and recorded easements, covenants, and other restrictions
which do not impair the current use, occupancy, or value, or the marketability
of title, of the property subject thereto. No Seller or Seller Subsidiary owes
any brokerage commissions with respect to any such leased space (including any
contingent obligation in respect of future lease extensions).
 
 
37

--------------------------------------------------------------------------------

 
(c)  Sellers have made available to Purchaser prior to the execution of this
Agreement true and complete copies of (i) all deeds, leases, mortgages, deeds of
trust, certificates of occupancy, title insurance policies, title reports
(including, but not limited to, all recorded documents referenced in such title
reports or otherwise known to the applicable Seller or Sold Subsidiary), surveys
and similar documents, and all amendments thereof, with respect to the Owned
Real Property and (ii) all Real Property Leases (including any amendments or
renewal notices or agreements).
 
(d)  No tenant or other party in possession of all or any portion of any of the
Real Property has any right to purchase, or holds any right of first refusal to
purchase all or any portion of the Real Property occupied by it.
 
(e)  The plants, buildings, structures and equipment on the Owned Real Property
and, to the knowledge of Sellers, the Leased Real Property are in good operating
condition and in a state of good maintenance and repair, ordinary wear and tear
excepted, are adequate and suitable for the purposes for which they are
presently being used and, to the knowledge of Sellers, there are no condemnation
or appropriation proceedings pending or threatened against any of such Owned
Real Property or Leased Real Property, as applicable, or any plants, buildings
or other structures thereon.
 
(f)  The Real Property includes all real property as is used or held for use in
connection with the conduct of the Acquired Business as currently conducted.
 
(g)  The improvements located on the Real Property are in good operating
condition and in a state of good maintenance and repair, ordinary wear and tear
excepted, are adequate and suitable for the purposes for which they are
presently being used and, to the knowledge of Sellers, there are no
condemnation, expropriation or appropriation proceedings pending or threatened
against any of such Real Property or the improvements thereon.
 
Section 3.23.  Environmental Matters.
 
(a)  (i) Sellers, the Sold Subsidiaries, the Acquired Assets and the Acquired
Business have obtained and are in compliance in all material respects with all
material Permits required under all applicable Environmental Laws; (ii) Sellers,
the Sold Subsidiaries, the Acquired Assets and the Acquired Business comply,
and, to the knowledge of Sellers, at all times have complied, in all material
respects with all applicable Environmental Laws; (iii) no Hazardous Substances
have been Released from, onto or under any of the Owned Real Property or, to the
knowledge of Sellers, the Leased Real Property, nor have Sellers Released any
Hazardous Substances at any other property operated or otherwise used by any
Seller or Sold Subsidiary or the Acquired Business (including soils,
groundwater, surface water, buildings or other structures) or any other location
other than a site lawfully permitted to receive such Hazardous Substances;
(iv) to the knowledge of Sellers, the Sellers have not Released any Hazardous
Substances from, onto or under any of the properties formerly owned, leased,
operated or otherwise used by any Seller, any Sold Subsidiary or the Acquired
Business; (v) none of the Owned Real Property or, to the knowledge of Sellers,
the Leased Real Property contains an active or inactive incinerator, lagoon,
landfill, septic system, wastewater treatment system, underground storage tank,
friable asbestos or friable asbestos-containing material, or polychlorinated
biphenyls that is not in compliance with Environmental Laws; (vi) there are no
Environmental Claims pending or threatened in writing against Sellers, the Sold
Subsidiaries or the Acquired Business alleging the violation of Environmental
Laws or Environmental Liabilities; (vii) none of Sellers, the Sold Subsidiaries,
the Acquired Assets or the Acquired Business is subject to any order, decree,
injunction or other directive of any Governmental Authority nor have Sellers
received an Environmental Claim that is subject to any agreement with a third
party other than a Governmental Authority that may require it to pay to,
reimburse, guarantee, pledge, defend, indemnify or hold harmless any Person for
or against any Environmental Liabilities; and (viii) to the knowledge of
Sellers, no Environmental Law restricts the ownership, occupancy, use, or
transferability of the Real Property.
 
 
38

--------------------------------------------------------------------------------

 
(b)  Seller has made available to Purchaser correct and complete copies of all
material environmental investigations, studies, audits, assessments, tests,
reports, reviews or other analyses of which it is aware that were conducted by
or on behalf of the Acquired Business, any Seller or any Affiliate of any Seller
in relation to any premises presently or formerly owned, used, leased or
occupied by the Acquired Business or by any Seller or any Affiliate of any
Seller in connection with the operation or conduct of the Acquired Business.
 
Section 3.24.  Casualties. Since the date of the Balance Sheets, neither the
Acquired Business nor any Acquired Asset has been affected in any material
respect by or as a result of any flood, fire, explosion or other
casualty (whether or not covered by insurance).
 
Section 3.25.  Product Liability and Product Recalls.
 
(a)  There are not presently pending, or, to the knowledge of Sellers,
threatened, and, to the knowledge of Sellers, there is no basis for, any civil,
criminal or administrative actions, suits, demands, claims, hearings, notices of
violation, investigations, proceedings or demand letters relating to any alleged
hazard or alleged defect in design, manufacture, materials or workmanship,
including any failure to warn or alleged breach of express or implied warranty,
representation or condition, relating to any product designed, manufactured,
distributed or sold by or on behalf of Valley, any Sold Subsidiary or of the
Acquired Business.
 
(b)  There are no internal studies, test reports or information regarding
unusually high incidence of defects in the field that could suggest there is a
reasonable basis for the assertion of any Liability for or otherwise involving
any mandatory or voluntary recall of any product designed, manufactured,
distributed or sold by or on behalf of Valley, any Sold Subsidiary or the
Acquired Business. No Governmental Authority has requested (or indicated any
intention or expectation of requesting) in writing or, to the knowledge of
Sellers, otherwise that any such product be withdrawn from the market or
modified, or that any incremental testing be conducted with respect to any such
product.
 
 
39

--------------------------------------------------------------------------------

 
Section 3.26.  Product Warranties and Returns.
 
(a)  To the knowledge of Sellers, each product designed, manufactured, sold or
distributed by or on behalf of Valley, any Sold Subsidiary or the Acquired
Business since April 15, 2003 conformed in all material respects to the
requirements of all applicable agreements and of all express or implied
warranties. To the knowledge of Sellers, all such products were free when first
sold from defects in workmanship and material.
 
(b)  With respect to the Acquired Business, there are no pending or, to the
knowledge of Sellers, threatened claims for (i) product returns, (ii) warranty
obligations or (iii) product services other than in the ordinary course of
business consistent with past experience. Except for the standard warranties
listed in Section 3.26 of the Seller Disclosure Schedule (which have remained
unchanged), since April 15, 2003 neither Valley nor any Sold Subsidiary has made
any express warranty with respect to products designed, manufactured, sold or
distributed by or on behalf of any of them or the Acquired Business and, to the
knowledge of Sellers, no other warranties have been made by any Person acting or
purporting to act on behalf of any of them.
 
(c)  Since April 15, 2003, none of Valley, any Sold Subsidiary or the Acquired
Business has sold or distributed products on terms (including terms implied by
custom or course of dealing) that permit the customer to return the product for
any reason (including obsolescence) other than a defect and none of them has any
Liability for product returns.
 
Section 3.27.  Bank and Brokerage Accounts; Investment Assets. Section 3.27 of
the Seller Disclosure Schedule sets forth (a) a true and complete list of the
names and locations of all banks, trust companies, securities brokers and other
financial institutions at which any Seller or Sold Subsidiary has an account or
safe deposit box or maintains a banking, custodial, trading or other similar
relationship with respect to the Acquired Business, (b) a true and complete list
and description of each such account, safe deposit box and relationship,
indicating in each case the account number and the names of the respective
officers, employees, agents or other similar representatives of the Acquired
Business having signatory power with respect thereto and (c) a list of each
investment asset.
 
Section 3.28.  Significant Customers and Suppliers. Section 3.28 of the Seller
Disclosure Schedule lists the ten most significant customers of the Acquired
Business, on the basis of revenues for goods sold or services provided for the
most recent fiscal year. No Seller or Sold Subsidiary has received any notice
that any customer listed in Section 3.28 of the Seller Disclosure Schedule has
ceased, or will cease, to use the products, equipment, goods or services of the
Acquired Business, or has substantially reduced, or will substantially reduce,
the use of such products, equipment, goods or services at any time. Section 3.28
of the Seller Disclosure Schedule lists the ten most significant vendors or
suppliers of raw materials, supplies, merchandise and other goods of the
Acquired Business, on the basis of cost of goods or services purchased for the
most recent fiscal year. No Seller or Sold Subsidiary has received any notice
that any such vendor or supplier will not sell raw materials, supplies,
merchandise or other goods to the Acquired Business at any time after the
Closing on terms and conditions substantially similar to those used in its
current sales to the Acquired Business, subject only to general and customary
price increases.
 
 
40

--------------------------------------------------------------------------------

 
Section 3.29.  Propriety of Past Payments. In connection with the Acquired
Business, to the knowledge of Sellers, no Seller or Sold Subsidiary, or
director, officer, employee or agent of any Seller or Sold Subsidiary, or other
Person associated with or acting for or on behalf of any Seller or Sold
Subsidiary has, directly or indirectly, made any illegal contribution, gift,
bribe, rebate, payoff, influence payment, kickback or other payment to any
Person, private or public, regardless of form, whether in money, property or
services, (i) to obtain favorable treatment for any Seller or Sold Subsidiary in
securing business, (ii) to pay for favorable treatment for business secured for
any Seller or Sold Subsidiary, (iii) to obtain special concessions, or for
special concessions already obtained, for or in respect of any Seller or Sold
Subsidiary or (iv) otherwise for the benefit of any Seller or Sold Subsidiary in
violation of any multinational or other administrative order, constitution, Law,
principle of common law or treaty. To the knowledge of Sellers, since April 15,
2003, no Seller or Sold Subsidiary nor any current director, officer, agent,
employee or other Person acting on behalf of any Seller or Sold Subsidiary, has
accepted or received any unlawful contribution, payment, gift, kickback,
expenditure or other item of value.
 
Section 3.30.  Canadian Assets. To the knowledge of Sellers, neither the
aggregate value of the assets of SR Canada located in Canada nor the gross
revenues from sales in or from Canada generated from those assets exceeds Cdn.
$50 million, determined in accordance with Section 110 of the Competition Act
(Canada) and the regulations thereunder.
 
Section 3.31.  Brokers. No agent, broker, investment banker, financial advisor
or other Person is entitled to any brokerage, finder’s, financial advisor’s or
other similar fee or commission for which Purchaser or any of its Affiliates
could become liable in connection with the transactions contemplated by this
Agreement as a result of any action taken by or on behalf of any Seller or
Seller Subsidiary.
 
Section 3.32.  Disclaimers of Sellers. EXCEPT AS EXPRESSLY SET FORTH HEREIN OR
IN ANY OTHER AGREEMENT OR INSTRUMENT ENTERED INTO IN CONNECTION HEREWITH,
(A) SELLERS EXCLUDE AND DISCLAIM ALL WARRANTIES, INCLUDING IMPLIED WARRANTIES OF
MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE, WITH RESPECT TO THE
ACQUIRED BUSINESS OR THE ASSETS AND (B) SELLERS MAKE NO REPRESENTATION OR
WARRANTY WITH RESPECT TO THE MEMORANDA, PRESENTATIONS, REPORTS, OPINIONS OR ANY
FINANCIAL FORECASTS OR PROJECTIONS OR OTHER INFORMATION FURNISHED BY SELLERS OR
THEIR OFFICERS, DIRECTORS, EMPLOYEES, AGENTS OR REPRESENTATIVES BEFORE THE DATE
OF THIS AGREEMENT.
 
Section 3.33.  Cross-Guarantees. Except as set forth on Schedule 3.33, the
Valley Assets and the Sold Subsidiaries and their assets have been released from
the guarantees listed on Schedule 3.33.
 
Section 3.34.  Transaction Bonuses. There are no bonuses or other compensation
currently owed, or that will be owed, by reason of the consummation of the
transactions contemplated by this Agreement, to any Transferred Employees.
 
 
41

--------------------------------------------------------------------------------

 
ARTICLE IV  

 
REPRESENTATIONS AND WARRANTIES OF PURCHASER
 
Purchaser hereby represents and warrants to Sellers that:
 
Section 4.1.  Organization and Qualification. Purchaser is a corporation duly
organized and validly existing under the Laws of the Kingdom of Sweden and has
all requisite corporate power and authority to own, license, use or lease and
operate its assets and properties and to carry on its business as it is now
conducted.
 
Section 4.2.  Authority; Non-Contravention; Approvals.
 
(a)  Purchaser has all requisite corporate power and authority to execute and
deliver this Agreement and the Transaction Documents and to perform the
transactions contemplated by this Agreement and the Transaction Documents. The
execution and delivery of this Agreement and the Transaction Documents and the
performance by Purchaser of the transactions contemplated by this Agreement and
the Transaction Documents have been approved by the Board of Directors of
Purchaser and no other corporate proceeding on the part of Purchaser is
necessary to authorize the execution and delivery of this Agreement or the
Transaction Documents and the performance by Purchaser of the transactions
contemplated by this Agreement and the Transaction Documents. This Agreement has
been, and upon their execution the Transaction Documents will be, duly executed
and delivered by Purchaser and, assuming the due authorization, execution and
delivery of this Agreement and the Transaction Documents by Sellers, constitutes
and upon their execution the Transaction Documents will constitute, valid and
binding obligations of Purchaser enforceable against Purchaser in accordance
with their respective terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
Laws affecting the enforcement of creditors’ rights generally, and general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in Law or equity).
 
(b)  The execution and delivery by Purchaser of this Agreement and the
Transaction Documents and the performance of the transactions contemplated by
this Agreement and the Transaction Documents do not and will not (i) conflict
with or result in a breach of any provisions of the certificate of incorporation
or bylaws of Purchaser; (ii) result in a violation or breach of or constitute a
default (or an event which, with or without notice or lapse of time or both,
would constitute a default) under, or result in the termination of, or the loss
of a benefit under or accelerate the performance required by, or result in a
right of termination, modification, cancellation or acceleration under, the
terms, conditions or provisions of any contract or other instrument of any kind
to which Purchaser or any of its subsidiaries is now a party or by which
Purchaser or any of its subsidiaries or any of their respective properties or
assets may be bound or affected; or (iii) violate any order, writ, injunction,
decree, statute, treaty, rule or regulation applicable to Purchaser or any of
its Subsidiaries other than in the case of clauses (ii) and (iii) above as would
not reasonably be expected to result in a Purchaser Material Adverse Effect.
 
 
42

--------------------------------------------------------------------------------

 
(c)  No declaration, filing or registration with, or notice to, or
authorization, consent, order or approval of, any Governmental Authority is
required to be obtained or made in connection with or as a result of the
execution and delivery of this Agreement and the Transaction Documents by
Purchaser or the performance by Purchaser of the transactions contemplated by
this Agreement and the Transaction Documents, other than such declarations,
filings, registrations, notices, authorizations, consents or approvals which, if
not made or obtained, as the case may be, could not reasonably be expected to
result in a Purchaser Material Adverse Effect.
 
Section 4.3.  Financing. Purchaser has arranged for financing commitments
pursuant to which, subject to the conditions specified in those commitments,
Purchaser will have funds sufficient to pay the Purchase Price at the Closing.
For the avoidance of doubt, the failure to obtain funds under such financing
commitments shall not permit Purchaser to avoid its obligations under this
Agreement.
 
Section 4.4.  Brokers. No agent, broker, investment banker, financial advisor or
other firm or person is entitled to any brokerage, finder’s, financial advisor’s
or other similar fee or commission for which Sellers could become liable in
connection with the transactions contemplated by this Agreement as a result of
any action taken by or on behalf of Purchaser or any of its Subsidiaries, other
than Jefferies & Company, Inc., whose fees and expenses (other than any fees and
expenses required to be paid under Section 5.4(b)) will be paid by Purchaser.
 
Section 4.5.  Litigation. There are no claims, suits, proceedings, grievances,
actions, investigations or charges pending or, to the knowledge of Purchaser,
threatened against or affecting Purchaser or any of its Affiliates that, if
adversely determined, reasonably could be expected to result in a Purchaser
Material Adverse Effect.
 
Section 4.6.  Investment. Purchaser acknowledges that the Brink Netherlands
Shares and the AAS Shares are not registered under the securities laws of any
jurisdiction and that it is acquiring such shares for its own account, and not
with a view to the distribution thereof. Purchaser is a sophisticated investor
with knowledge and experience in financial matters and has received information
from Sellers concerning the Acquired Business and has had the opportunity to
obtain additional information in order to evaluate the purchase contemplated
hereby.
 
ARTICLE V

 
COVENANTS
 
Section 5.1.  Conduct of the Acquired Business. During the period from the date
of this Agreement to the Closing, except as otherwise expressly provided in this
Agreement, Sellers shall cause the Acquired Business to be operated only in the
ordinary course. Sellers shall use commercially reasonable efforts to preserve
intact the present organization of the Acquired Business, keep available the
services of the present officers and employees of the Acquired Business and
preserve relationships with customers, suppliers, licensors, licensees,
contractors, distributors and others having material business dealings with the
Acquired Business. Without limiting the generality of the foregoing and except
as set forth in Section 5.1 of the Seller Disclosure Schedule hereto, without
the prior written consent of the Purchaser, (which consent shall not be
unreasonably withheld, delayed or conditioned), from the date of this Agreement
to the Closing, Sellers and their Affiliates shall not, to the extent related to
the Acquired Business, and shall not cause or permit Valley or any Sold
Subsidiary to:
 
 
43

--------------------------------------------------------------------------------

 
(a)  sell, lease, encumber, transfer or dispose of any assets or rights or
acquire (including by lease) any material assets or rights that, in either case,
would be owned by a Sold Subsidiary or included in the Acquired Assets, except
in the ordinary course of business;
 
(b)  except as expressly required under this Agreement, take any action to cause
Valley or any Sold Subsidiary to declare or pay a dividend or other distribution
or otherwise to transfer any asset to, or engage in any other transaction or
agreement with, any Seller or any Affiliate of a Seller that is not a Sold
Subsidiary;
 
(c)  take any action to amend the organizational documents or capitalization of
any Sold Subsidiary, or otherwise cause or permit any action or inaction that
could cause the representations with respect to the Sold Subsidiaries contained
in Section 3.1 to be incorrect as of the Closing, except for amending the
certificate of formation of AAS and the related organizational documents,
including any foreign qualifications, as necessary, to change the name of AAS to
the name provided by Purchaser;
 
(d)  engage in any activity of the type sometimes referred to as “trade loading”
or “channel stuffing” or in any other activity that reasonably could be expected
to result in a material reduction, temporary or otherwise, in the demand for the
products offered by the Acquired Business following the Closing, including sales
of a product (i) with payment terms longer than terms customarily offered by the
Acquired Business for such product, (ii) at a greater discount from listed
prices than customarily offered for that type of product, other than pursuant to
a promotion of a nature previously used by the Acquired Business in the ordinary
course for such product, (iii) at a price that does not give effect to any
previously announced general increase in the list price for that type of
product, (iv) with shipment terms more favorable to the customer than shipment
terms customarily offered to that category of customer by the Acquired Business
for that type of product, (v) in a quantity greater than the reasonable retail
or wholesale (as the case may be) resale requirement of the particular customer
or (vi) in conjunction with other material benefits to the customer not
previously offered in the ordinary course of business to such customer;
 
(e)  waive any rights in respect of any account receivable or fail to timely pay
any account payable, in each case, other than in the ordinary course of
business;
 
(f)  enter into any material commitment or transaction except in the ordinary
course of business or as contemplated by this Agreement;
 
(g)  incur, create or assume any Indebtedness or take or omit to take any action
that results in an Encumbrance, other than a Permitted Encumbrance, being
imposed on any asset of Valley or any Sold Subsidiary or any other asset that
may be an Acquired Asset, except for any Encumbrance that will be discharged at
or prior to Closing;
 
(h)  change (or permit to be changed) any accounting procedure or practice
relating to the Acquired Business or any of the Acquired Assets, except as
required by applicable Law or as a result of a change in GAAP;
 
 
44

--------------------------------------------------------------------------------

 
(i)  enter into, adopt, amend or terminate any Plan, increase in any manner the
compensation or benefits of any officer, employee or consultant or pay or
otherwise grant any benefit not required by any Plan, or enter into any contract
to do any of the foregoing, except to the extent required to do so by applicable
Law or Plan or an existing contract to which any Seller or Sold Subsidiary is a
party;
 
(j)  enter into or offer to enter into or amend, terminate or waive any material
right under any employment or consulting arrangement with any Person or any
group of Persons;
 
(k)  make or commit to any capital expenditures outside the ordinary course of
business, except as set forth in Section 3.3(c) of the Seller Disclosure
Schedule;
 
(l)  enter into, amend or terminate any contract of a type that, if in effect at
the date of this Agreement, would constitute a Material Contract, or, except in
the ordinary course of business, enter into, amend or terminate any other
contract or amend or terminate any existing lease or document relating to any
Encumbrance;
 
(m)  pay, discharge or satisfy any claims, liabilities or obligations (absolute,
accrued, asserted or unasserted, contingent or otherwise) relating to the
Acquired Business that would have constituted an Assumed Liability, except in
the ordinary course of business;
 
(n)  assert, prosecute, waive, settle or compromise any claim, action, suit or
proceeding, except in the ordinary course of business or with respect to any
claim that is an Excluded Liability;
 
(o)  terminate or allow to lapse any insurance policy set forth in Section 3.16
of the Seller Disclosure Schedule;
 
(p)  enter into any transaction or any contract with any Affiliate, except in
the ordinary course of business; or
 
(q)  take, or agree or otherwise commit to take, any of the foregoing actions.
 
Section 5.2.  Access to Information.
 
(a)  Prior to Closing, Sellers shall (i) provide Purchaser and its officers,
directors, employees, agents, counsel, accountants, financial advisors, lenders,
consultants and other representatives (together, its “Representatives”) with
reasonable access, upon reasonable prior notice and so as not to unreasonably
interfere with the operation of the Acquired Business, to all personnel,
officers, employees, agents, accountants, properties and facilities, of Sellers,
the Sold Subsidiaries, the Acquired Business, the Acquired Assets and the books
and records relating to the Acquired Business and the Acquired Assets and
(ii) furnish Purchaser and its Representatives with all such information and
data (including copies of contracts, Plans and other books and records)
concerning the Acquired Business and operations of the Acquired Business and the
Acquired Assets as Purchaser or any of such Representatives reasonably may
request; provided, however, that nothing herein shall constitute consent to any
Phase I or other environmental site assessment. All such information shall be
kept confidential in accordance with the terms of the Confidentiality Agreement,
dated as of June 2, 2005, between Purchaser and AAS. In the event of a conflict
or inconsistency between the terms of this Agreement and the Confidentiality
Agreement, this Agreement will govern.
 
 
45

--------------------------------------------------------------------------------

 
(b)  The provisions of the Confidentiality Agreement shall remain binding and in
full force and effect until the Closing, except that the Confidentiality
Agreement shall not apply to any documents prepared in connection with or
proceeding before or filed with, or other disclosure made to, a court,
arbitration tribunal or mediation service to enforce Purchaser’s rights arising
in connection with the termination of this Agreement. The information contained
herein, in the Seller Disclosure Schedule or delivered to Purchaser or its
authorized Representatives pursuant hereto shall be subject to the
Confidentiality Agreement as Information (as defined and subject to the
exceptions contained therein) until the Closing and, for that purpose and to
that extent, the terms of the Confidentiality Agreement are incorporated herein
by reference. All obligations of the Purchaser under the Confidentiality
Agreement shall terminate simultaneously with the Closing as to the Acquired
Business. Except as otherwise provided herein, Sellers shall, and shall cause
their respective Affiliates and their consultants, advisors and representatives
to, treat after the date hereof as strictly confidential on the same basis as
Purchaser is subject under the Confidentiality Agreement, the terms of this
Agreement and all nonpublic, confidential or proprietary information concerning
the Acquired Business. No Seller or Affiliate of a Seller has waived, nor will
it waive, any material provision of any confidentiality or similar agreement
that relates to any of the Acquired Business, the Acquired Assets or the Assumed
Liabilities.
 
Section 5.3.  Reasonable Efforts.
 
(a)  Upon the terms and subject to the conditions of this Agreement, each of the
parties hereto shall use all commercially reasonable efforts to take, or cause
to be taken, all actions, and to do, or cause to be done, all things necessary,
proper or advisable under applicable Laws to consummate and make effective the
transactions contemplated by this Agreement, including as promptly as
practicable, making any filing or giving any notice required under any antitrust
or competition Law applicable to the transactions contemplated by this
Agreement; provided, that the parties acknowledge that, with respect to European
Union and European Economic Area member states, the Purchaser has submitted Form
RS under Article 4(5) of the EC Merger Regulation to the European Commission in
order to request a referral from the European Union and European Economic Area
member states to the European Commission. Sellers and Purchaser each shall
comply as promptly as practicable with any other Laws that are applicable to any
of the transactions contemplated by this Agreement and pursuant to which any
consent, approval, order or authorization of, or registration, declaration or
filing with, any Governmental Authority or any other Person in connection with
such transactions is necessary. Sellers and Purchaser each shall, unless
precluded by Law, furnish to the others such necessary information and
reasonable assistance as the others may request in connection with their
preparation of any filing, registration or declaration which is necessary under
any antitrust, competition or other Laws. Purchaser and Sellers shall keep each
other apprised of the status of any communications with, and any inquiries or
requests for additional information from, any Governmental Authority in respect
of any such filing, registration or declaration, and shall comply promptly with
any such inquiry or request (and, unless precluded by Law, provide copies of any
such communications that are in writing). The parties shall use their respective
commercially reasonable efforts and take all necessary action to obtain any
clearance under any antitrust, competition or other Laws or any other consent,
approval, order or authorization of any Governmental Authority under antitrust
or competition Laws, necessary in connection with the transactions contemplated
by this Agreement or to resolve any objections that may be asserted by any
Governmental Authority with respect to the transactions contemplated by this
Agreement. Nothing in this Agreement shall require Purchaser or its Affiliates
to divest or hold separate or agree to any limitations on or other requirements
in respect of the operation of any business, division or operating unit of
Purchaser or any of its Affiliates, including the Acquired Business and the
Acquired Assets, from and after the Closing. The costs of all filing fees
payable in respect of antitrust or competition Law notifications or applications
shall be borne equally by Sellers (on the one hand) and Purchaser (on the other
hand), and each promptly shall reimburse the other for said party’s share of
those costs.
 
 
46

--------------------------------------------------------------------------------

 
(b)  Subject to the terms and conditions of this Agreement, each party shall use
its commercially reasonable efforts to cause the Closing to occur as promptly as
practicable, including by defending against any lawsuits, actions or
proceedings, judicial or administrative, challenging this Agreement or the
consummation of the transactions contemplated hereby, and seeking to have any
preliminary injunction, temporary restraining order, stay or other legal
restraint or prohibition entered or imposed by any court or other Governmental
Authority that is not yet final and nonappealable, vacated or reversed.
 
(c)  Purchaser and Sellers each shall use their commercially reasonable efforts
to obtain as promptly as practicable all Acquired Permits required by Law for
Purchaser to conduct the Acquired Business following the Closing and to own the
Acquired Assets. Notwithstanding the foregoing, neither Purchaser nor any Seller
shall be required to expend any material sum or agree to a material concession
to any Governmental Authority to obtain any such Acquired Permits.
 
(d)  Sellers and Purchaser will cooperate and use their respective commercially
reasonable efforts to obtain as promptly as practicable all consents, approvals
and waivers required by third Persons to transfer the Acquired Assets to
Purchaser in a manner that will avoid any applicable default, conflict, or
termination of rights under or in respect of the Acquired Assets. Nothing in
this Section shall (i) require Sellers or Purchaser to expend any material sum,
make a material financial commitment or grant or agree to any material
concession to any third Person to obtain any such consent, approval or waiver or
(ii) alter, diminish or otherwise affect Purchaser’s rights under Article VI.
 
Section 5.4.  Restructuring; Debt Tenders.
 
(a)  Sellers shall cause the Restructuring to be duly completed before the
Closing in accordance with the provisions set forth in Exhibit 5.4.
 
 
47

--------------------------------------------------------------------------------

 
(b)  Sellers shall cause AAHC to commence, and thereafter to use commercially
reasonable efforts to complete, (i) a combined tender offer and consent
solicitation in respect of the HoldCo Notes (the “HoldCo Tender”) and (ii) a
combined tender offer and consent solicitation in respect of the OpCo Notes (the
“OpCo Tender”). In the HoldCo Tender and the OpCo Tender, the respective
offerors will offer to purchase all of the outstanding Notes to which the tender
offer relates on terms that require tendering noteholders to furnish written
consents to amendments to the HoldCo Indenture (for notes tendered pursuant to
the HoldCo Tender) (the “HoldCo Indenture Amendments”) and the OpCo Indenture
(for notes tendered pursuant to the OpCo Tender) (the “OpCo Indenture
Amendments”). The terms of the HoldCo Indenture Amendments and the OpCo
Indenture Amendments shall be substantially as set forth on Schedule 5.4 to this
Agreement with such changes as may reasonably be requested by the trustee under
the HoldCo Indenture and the trustee under the OpCo Indenture and reasonably
acceptable to Purchaser and Sellers. The other terms of the HoldCo Tender and
the OpCo Tender shall be reasonably acceptable to Purchaser and shall include
any terms reasonably requested by Purchaser; provided, that under no
circumstances shall the price offered in the HoldCo Tender or the OpCo Tender
exceed 101% of accreted value of the notes (in the case of the HoldCo Tender) or
101% of principal amount of the notes (in the case of the OpCo Tender). The
HoldCo Tender and the OpCo Tender shall be commenced promptly (and in any event
within five Business Days) after Purchaser notifies Sellers that Purchaser
expects that the condition described in Section 6.1(a) of this Agreement
(regarding governmental clearances) will be obtained within the following
35 days. The conditions to the obligations of the offerors to accept and pay for
notes tendered in response to the HoldCo Tender and the OpCo Tender will include
(i) a condition that sufficient consents shall have been received and not
rescinded for the HoldCo Indenture Amendments and the OpCo Indenture Amendments
to become effective when the tendered notes are accepted for payment and (ii) a
condition that upon acceptance of the tendered notes for payment, all of the
conditions to Purchaser’s obligations under this Agreement (other than the
conditions that by their terms cannot be satisfied until the Closing) shall have
been satisfied or waived. The parties shall cooperate with each other in respect
of the HoldCo Tender and the OpCo Tender, and in taking all actions reasonably
required to cause the HoldCo Indenture Amendments and the OpCo Indenture
Amendments to become effective, including providing any historical and pro forma
financial information relating to the Acquired Business that the Sellers or
Purchaser shall reasonably deem necessary or advisable for inclusion in the
HoldCo Tender and the OpCo Tender documents and by obtaining confirmation from
the HoldCo Indenture Trustee and the OpCo Indenture Trustee that the Trustee
will execute and deliver counterparts of the Indenture supplements and other
instruments giving effect to the HoldCo Indenture Amendments and the OpCo
Indenture Amendments when the requisite amount of noteholder consents is
obtained pursuant to the terms of the HoldCo Tender or the OpCo Tender, as
applicable, and by causing the delivery to the Trustee of such certificates,
legal opinions and other materials as the Trustee may require in accordance with
the terms of the applicable Indentures. Sellers (on the one hand) and Purchaser
(on the other) each shall bear 50% of the costs and expenses (other than the
fees and other charges of their respective legal counsel and the amounts paid
for the tendered HoldCo Notes and OpCo Notes) incurred in connection with the
HoldCo Tender and the OpCo Tender, and each promptly shall reimburse the other
for such party’s share of those costs and expenses.
 
Section 5.5.  Notification.
 
(a)  From time to time prior to the Closing, Sellers shall notify Purchaser in
writing, promptly after learning thereof, with respect to any matter hereafter
arising or any information obtained after the date hereof that, if existing,
occurring or known at or prior to the date of this Agreement, would have been
required to be set forth or described in the Seller Disclosure Schedule or that
is necessary to complete or correct any information in such schedule or in any
representation and warranty of Sellers that has been rendered inaccurate
thereby. Sellers promptly shall inform Purchaser of any claim by a third party
that a contract has been breached, is in default, or may not be renewed or that
a consent would be required as a result of the transactions contemplated by this
Agreement.
 
 
48

--------------------------------------------------------------------------------

 
(b)  Each party shall give notice to the other parties promptly after becoming
aware of (i) the occurrence or non-occurrence of any event whose occurrence or
non-occurrence would be likely to cause either (A) any representation or
warranty contained in this Agreement to be untrue or inaccurate in any material
respect at any time from the date hereof to the Closing Date or (B) any
condition set forth in Article VI to be unsatisfied in any material respect at
any time from the date hereof to the Closing Date and (ii) any material failure
of such party, any of its Affiliates or any officer, director, employee or agent
thereof, to comply with or satisfy any covenant, condition or agreement to be
complied with or satisfied by it hereunder.
 
(c)  No notice given pursuant to this Section 5.5 shall have any effect on the
representations, warranties, covenants or agreements contained in this Agreement
for purposes of determining satisfaction of any condition contained herein or
shall in any way limit any party’s right to indemnity under Article VIII.
 
Section 5.6.  Use of Names. The Purchaser and CHAAS shall enter into the
Trademark License Agreement on the Closing Date. Pursuant to the Trademark
License Agreement, the Purchaser shall grant to CHAAS and its Affiliates a
license, which shall be exclusive in the field of use described below and
royalty-free, non-assignable and non-sublicenseable to third parties, for the
use of the name “SportRack” (a) for a period of 180 days after the Closing Date
solely in the automotive original equipment manufacturer market worldwide (i.e.,
the market for equipment installed by manufacturers or their dealers on new
automotive vehicles before sale to end users) and (b) for a period of 120 days
after the Closing Date solely in the original equipment suppliers market
worldwide (i.e., the market for equipment installed by authorized third-party
representatives on automotive vehicles after those vehicles are first sold to
end users) and solely for invoicing purposes in respect of Chrysler-MOPAR and
GM-Saturn. Other than as provided for in the Trademark License Agreement with
respect to the name “SportRack”, Sellers agree, for themselves and their
Affiliates and their respective successors and assigns, that from and after the
Closing none of them will use the names “Brink”, “SportRack” or “Valley” or any
abbreviation of or derivation from those names or any name confusingly similar
to those names in any form whatsoever, including in respect of advertising and
promotional materials. Simultaneously with the Closing, Sellers shall cause
Valley to amend its certificate of formation or similar governing document to
change its name to a name that does not contain the word “Valley” or any
substantially similar word.
 
Section 5.7.  Transfer Taxes. All transfer, registration, stamp, documentary,
value added, sales, use and similar Taxes (including all applicable real estate
transfer or gains Taxes and transfer Taxes), any penalties, interest and
additions to Tax, and fees incurred in connection with the transactions
contemplated by this Agreement shall be borne equally by Sellers (on the one
hand) and Purchaser (on the other hand), and each promptly shall reimburse the
other for said party’s share of those Taxes. Sellers and Purchaser shall
cooperate in the timely making of all filings, returns, reports and forms as may
be required in connection therewith.
 
 
49

--------------------------------------------------------------------------------

 
Section 5.8.  Non-Competition.
 
(a)  From the Closing and for two years thereafter, Sellers will not, and will
cause their Affiliates not to, directly or indirectly anywhere in the United
States and in any other jurisdiction in which the Acquired Business operates,
(i) engage in, own any interest in, invest in, lend funds to, or provide any
management, consulting, financial, administrative or other services to any
business that sells or markets automotive towing systems and/or roof-mounted or
hitch-mounted load-carrying systems in the automotive aftermarket, except for
roof rails and cross-rails in the original equipment suppliers market (the
“Restricted Market”), directly or indirectly in any manner, (ii) solicit, sell
or attempt to sell automotive towing systems and/or roof-mounted or
hitch-mounted load-carrying systems in the automotive aftermarket to any Person
that is a customer of the Acquired Business (or any successor), (iii) disclose
any confidential or non-public information regarding the Acquired Business or
the Acquired Assets to any third party or (iv) directly or indirectly solicit or
encourage to leave employ or contract or offer to employ or contract with any
Person who is (or was during the previous 12 months) an employee or independent
contractor of the Acquired Business (or any successor) who is (A) at
management-level or above, (B) employed in a sales or account management
capacity or (C) engaged in research and development activities, and, in the case
of (B) and (C), earns more than $40,000 per year, or who is (or was during the
previous 12 months) hired by Purchaser in connection with the transactions
contemplated hereby; provided, that notwithstanding the foregoing Sellers and
their Affiliates may (x) continue to own the Retained Businesses, and to operate
those businesses substantially as now conducted, (y) own, directly or
indirectly, solely as an investment, securities of any Person that are traded on
any national securities exchange or Nasdaq if Sellers and their Affiliates
collectively (1) are not a controlling Person of, or a member of a group that
controls such Person and (2) do not, directly or indirectly, own two percent or
more of any class of securities of such Person and (z) acquire and hold
interests in or securities of any Person that derived 15% or less of its total
annual revenues in its most recent fiscal year from the sale of automotive
towing systems and/or roof-mounted or hitch-mounted load-carrying systems in the
automotive aftermarket; provided, further, that the provisions of this
Section 5.8 shall not apply to any Person that acquires the Retained Business if
such Person operates or conducts business in the Restricted Market prior to such
person’s acquisition of the Retained Business and derived more than $10 million
of revenues from such business in its fiscal year most recently ended prior to
the acquisition of the Retained Business. Notwithstanding the foregoing, the
provisions of this Section 5.8 shall not apply to any company or business
acquired by Castle Harlan, Inc. or any of the funds or accounts managed by it
that conducts business or operates in the Restricted Market, so long as such
company or business is not functionally combined with the Retained Business or
any material portion thereof.
 
(b)  The parties hereto recognize that the Laws and public policies of various
jurisdictions may differ as to the validity and enforceability of covenants
similar to those set forth in this Section. It is the intention of the parties
that the provisions of this Section be enforced to the fullest extent
permissible under the Laws and policies of each jurisdiction in which
enforcement may be sought, and that the unenforceability (or the modification to
conform to such Laws or policies) of any provisions of this Section shall not
render unenforceable, or impair, the remainder of the provisions of this
Section. Accordingly, if any provision of this Section shall be determined to be
invalid or unenforceable, such invalidity or unenforceability shall be deemed to
apply only with respect to the operation of such provision in the particular
jurisdiction in which such determination is made and not with respect to any
other provision or jurisdiction. Furthermore, if in any jurisdiction in which
any provision of this Section otherwise would be unenforceable, the provision
would be enforceable if reduced in extent, then for conduct in that particular
jurisdiction only, the relevant provision shall be deemed reduced in scope to
the extent required to render it enforceable.
 
 
50

--------------------------------------------------------------------------------

 
The parties to this Agreement acknowledge and agree that any remedy at law for
any breach of the provisions of this Section would be inadequate, and Sellers
hereby consent to the granting by any court of an injunction or other equitable
relief, without the necessity of actual monetary loss being proved, in order
that the breach or threatened breach of such provisions may be effectively
restrained.
 
Section 5.9.  Assignment of Contracts and Rights; Shared Contracts and Shared
Intellectual Property.
 
(a)  Notwithstanding any provision herein to the contrary, this Agreement shall
not constitute an agreement to assign any Acquired Asset or any claim or right
or any benefit arising thereunder or resulting therefrom if such assignment,
without the consent of a third Person, would constitute a breach or other
contravention of such Acquired Asset or in any way adversely affect the rights
of Purchaser or Sellers thereunder. Sellers and Purchaser will use their
commercially reasonable efforts (but without any payment of money by any of
them) to obtain the consent of such Persons in respect of any such Acquired
Asset or any claim or right or any benefit arising thereunder for the assignment
thereto to Purchaser as Purchaser may request. If such consent is not obtained,
or if an attempted assignment thereof would be ineffective or would adversely
affect the rights of Sellers or their Affiliates hereunder so that Purchaser
would not in fact receive all such rights, Sellers will cooperate in a mutually
agreeable arrangement pursuant to which Purchaser would obtain the benefits and
assume the obligations thereunder in accordance with this Agreement, including
sub-contracting, sub-licensing or sub-leasing to Purchaser, or under which
Sellers or their Affiliates would enforce for the benefit of Purchaser, with
Purchaser assuming Sellers’ or their Affiliates’ obligations, any and all rights
of Sellers or their Affiliates against a third party thereto. Sellers will
promptly pay to Purchaser when received all monies received by Sellers or their
Affiliates under any Acquired Asset or any claim or right or any benefit arising
thereunder, and Sellers and Purchaser shall continue to cooperate and use all
commercially reasonable efforts to obtain such consent and to provide Purchaser
with all such rights. Nothing in this Section shall affect Purchaser’s other
rights under this Agreement and shall not affect the conditions to Purchaser’s
obligation to close. The provisions of this Section shall not limit, modify or
otherwise affect any representation or warranty of Sellers under this Agreement.
 
(b)  At and following the Closing, the parties will treat the Shared Contracts
and the Shared Intellectual Property as provided in Schedule 5.9.
 
Section 5.10.  Insurance Coverage.
 
(a)  If (a) an event or circumstance occurs prior to the Closing with respect to
Valley or the Valley Assets that causes Purchaser to incur any Losses after the
Closing because such Losses are Assumed Liabilities under Section 2.3(a)(i),
(b) such Losses are covered by insurance maintained by any Seller or any
Affiliate of Seller or as to which any Seller or any Affiliate of Seller is an
additional insured that is effective and (c) Purchaser or any of its Affiliates
is unable to assert a claim under such insurance pursuant to applicable Law,
Sellers, at the written request of Purchaser and at Purchaser’s cost, shall use
their commercially reasonable efforts to prosecute diligently any insurance
claims that may be asserted in respect thereof; provided, that such claims shall
be made subject to the terms and conditions of such insurance covering such
claims, including all deductibles. Following the Closing, if any Seller or
Affiliate of Seller recovers insurance proceeds in respect of any amounts in
respect of such Losses, such Seller or Affiliate of Seller shall promptly remit
such proceeds, net of any deductibles or unreimbursed costs incurred pursuant to
this Section, to Purchaser.
 
 
51

--------------------------------------------------------------------------------

 
(b)  All occurrences through and including the Closing Date giving rise to
workers’ compensation claims by any Person employed by Valley shall continue to
be the responsibility of Sellers and their Affiliates from and after the Closing
and Sellers and their Affiliates shall pay all Liabilities arising from or
relating to each such claim when the amount of such claim has been finally
determined and is due and payable.
 
Section 5.11.  Employee Matters.
 
(a)  Sellers shall make available to Purchaser all employees (other than those
set forth in Section 5.11(a)(i) of the Sellers Disclosure Schedule) of Valley
for the purposes of interviewing. Purchaser shall make an offer of employment to
each individual who is an employee of Valley (other than those employees (the
“Non-Transferred Employees”) as set forth in Section 5.11(a)(ii) of the Seller
Disclosure Schedule) on the date of this Agreement and remains an employee
through the time of the Closing and any employee on vacation, short-term leave
of absence or short-term disability with a definite date of return (“Business
Employees”), on compensation terms not materially less favorable in the
aggregate than those currently in effect. The employees of the Sold Subsidiaries
at the time of the Closing and any Business Employees who accept and commence
employment with Purchaser as of the Closing are collectively referred to as the
“Transferred Employees.” Sellers will not take, and will cause each of their
respective Affiliates not to take, any action that would impede, hinder,
interfere or otherwise compete with Purchaser’s effort to hire and/or
subsequently employ any Business Employees. Purchaser shall not assume any
responsibility for any Transferred Employee that is not an employee of a Sold
Subsidiary until such employee commences employment with Purchaser.
 
(b)  Purchaser or its designated Affiliate shall acquire or assume and Sellers
shall assign sponsorship of the Seller Plans set forth on Schedule 5.11(b) as of
the Closing (none of which are defined benefit plans subject to ERISA or
otherwise subject to U.S. law). The Seller Plans assumed by or acquired by
Purchaser under the foregoing provisions of this Section 5.11(b) (including any
Seller Plan sponsored solely by a Sold Subsidiary) shall be referred to herein
as the “Assumed Plans”. Sellers represent, warrant and covenant that there are
no impediments to the assumption of the Assumed Plans (including any issues with
the Plan’s conformity to applicable rules and regulations and related compliance
matters, transfer of any related insurance, administrative or other contracts
and any related fund transfers) by Purchaser or its designated Affiliate.
Purchaser shall assume all Liabilities relating to the Assumed Plans. Sellers
shall transfer all assets associated with any Assumed Plan to Purchaser or an
Affiliate of Purchaser designated by Purchaser. Sellers shall cooperate in the
execution of any documents, adoption of any corporate resolutions and the taking
of any and all other actions as may be reasonably necessary or appropriate to
effectuate the sponsorship and acquisition or assumption provided for by this
Section 5.11(b). After the date hereof, Sellers shall provide any information
and assistance reasonably requested by Purchaser in connection with Purchaser’s
efforts to maintain the Assumed Plans (or their successors) in accordance with
all applicable requirements, and in connection with the fulfillment by Purchaser
of any reporting, disclosure or filing requirements arising after the date
hereof with respect to the Assumed Plans. Purchaser shall not have any
liabilities or responsibilities in respect of any Plan that is not an Assumed
Plan.
 
 
52

--------------------------------------------------------------------------------

 
(c)  The parties agree to furnish each other, to the extent permitted by Law,
with such information concerning employees and employee benefit plans, and to
take all such other action, as is necessary and appropriate to effect the
transactions contemplated by this Agreement and to cooperate with each other in
addressing inquiries from employees.
 
(d)  The parties shall cooperate in good faith to determine whether any
notification may be required under the Workers Adjustment and Retraining
Notification Act or any other Laws as a result of the transactions contemplated
by this Agreement and to comply with any such Law with respect to any “plant
closing” or “mass layoff” (as defined in the WARN Act or any such Law) or
similar event affecting Transferred Employees and occurring on or after the
Closing.
 
(e)  (i)Effective as of the Closing, Sellers shall cause the Sold Subsidiaries
to cease to be participating employers in the employee benefit plans of the
Sellers and, as of the Closing Date, all Transferred Employees shall cease to
accrue benefits under and otherwise to participate as active participants in the
employee benefit plans of the Sellers. Purchaser agrees that for a period of one
year from the Closing Date, it shall, or shall cause one or more of its
Affiliates and/or the Sold Subsidiaries to, maintain employee benefit and
compensation plans, programs and arrangements for the benefit of the Transferred
Employees that, when taken in the aggregate, are comparable to those provided to
such Transferred Employees immediately before the Closing.
 
(ii)  For all purposes under the employee benefit plans (other than any Seller
Plan) of Purchaser and its Affiliates providing benefits to any Transferred
Employees after the Closing (the “New Plans”), each Transferred Employee shall
be credited with his or her years of service with Sellers and their subsidiaries
(including the Sold Subsidiaries) as of the Closing Date, to the same extent as
such Transferred Employee was entitled, before the Closing, to credit for such
service under any similar employee benefit plans of the Sellers, except to the
extent such credit would result in a duplication of benefits, and except for
purposes of benefit accrual under any defined benefit pension plan. In addition,
and without limiting the generality of the foregoing: (A) each Transferred
Employee shall be immediately eligible to participate, without any waiting time,
in any and all New Plans to the extent coverage under such New Plan replaces
coverage under a comparable employee benefit plan in which such Transferred
Employee previously participated (such plans, collectively, the “Old Plans”);
and (B) for purposes of each New Plan providing medical, dental, pharmaceutical,
vision and/or disability benefits to any Transferred Employee, Purchaser shall,
or shall cause one or more of its Affiliates to, cause all preexisting condition
exclusions and actively-at-work requirements of such New Plan to be waived for
such employee and his or her covered dependents, to the extent such exclusions
and requirements were waived with respect to the Transferred Employee under
comparable Old Plans, and Purchaser shall, or shall cause one or more of its
Affiliates to, cause any eligible expenses incurred by such Transferred Employee
and his or her covered dependents during the portion of the plan year of the Old
Plan ending on the date such Transferred Employee’s participation in the
corresponding New Plan begins to be taken into account under such New Plan for
purposes of satisfying all deductible, coinsurance and maximum out-of-pocket
requirements applicable to such Transferred Employee and his or her covered
dependents for the applicable plan year as if such amounts had been paid in
accordance with such New Plan.
 
 
53

--------------------------------------------------------------------------------

 
(f)  The Sellers shall cause the outstanding stock options of Brink
International B.V. to be cashed-out and extinguished prior to the Closing.
 
Section 5.12.  Bulk Sale Filings. Except as set forth in Section 5.12 of the
Seller Disclosure Schedule, Purchaser hereby waives compliance for Sellers and
their Affiliates with the provisions of any bulk sales transfer Laws applicable
to the transfers described in this Agreement.
 
Section 5.13.  Further Assurances; Post-Closing Cooperation.
 
(a)  From time to time after the Closing, without additional consideration, each
of the parties hereto will (or, if appropriate, cause their Affiliates to)
execute and deliver such further instruments and take such other action as may
be necessary to make effective the transactions contemplated by this Agreement
and the Transaction Documents. If any party to this Agreement shall following
the Closing have in its possession any asset or right that under this Agreement
should have been delivered to the other, such party shall promptly deliver such
asset or right to the other.
 
(b)  Following the Closing, Sellers will afford Purchaser and its
Representatives (i) such access as Purchaser may reasonably request to all
books, records and other data and information, including any information from
employees of Sellers and their Affiliates, relating to the Acquired Business,
the Acquired Assets, the Excluded Assets, the Assumed Liabilities and the
Excluded Liabilities and (ii) the right to make copies and extracts therefrom
with respect to such matters. Further, each party agrees for a period extending
seven years after the Closing Date not to destroy or otherwise dispose of any
such books, records and other data unless such party shall first offer in
writing to surrender such books, records and other data to the other party and
such other party shall not agree in writing to take possession thereof during
the ten-day period after such offer is made.
 
Section 5.14.  Transition Services. Sellers or their Affiliates shall provide
such transition services as set forth on Schedule 5.14. Such services shall
(i) be performed in a prompt and commercially reasonable manner and (ii) be
provided at Sellers’ cost of providing such services (without taking into
account general overhead or similar charges). The obligations of Sellers under
this Section 5.14 shall terminate twenty-four months after the Closing.
 
 
54

--------------------------------------------------------------------------------

 
Section 5.15.  Real Estate Matters. The Sellers shall reasonably cooperate with
the Purchaser, at no expense to Sellers, in connection with the Purchaser’s
procurement of (i) title insurance policies dated as of the Closing Date for all
Owned Real Property transferred hereunder, naming the Purchaser or its designee
as the insured party under such policies and (ii) an updated ALTA survey dated
as of the Closing Date for all Owned Real Property transferred hereunder,
including the provision of such certificates and affidavits of the Sellers or
other documents to the extent reasonably required by the title companies
providing title insurance. For the avoidance of doubt, the premiums payable in
respect of such title insurance policies shall be borne by the Purchaser.
 
Section 5.16.  Certificate Regarding 2003 Purchase Agreement. The Sellers shall
use commercially reasonable efforts to facilitate the assignment of the rights
of the Sellers and their Affiliates under the 2003 Purchase Agreement and to
obtain confirmation from the seller under the 2003 Purchase Agreement of the
nature and extent of the remaining executory obligations of the Sellers and
their Affiliates under the 2003 Purchase Agreement (it being understood that the
Purchaser shall not be required to assume any obligations under the 2003
Purchase Agreement that are not reasonably acceptable to it).
 
Section 5.17.  Escrow Agent Fees and Indemnity Costs.
 
(a)  Sellers (on the one hand) and Purchaser (on the other) shall each pay 50%
of the amounts payable to the Escrow Agent in respect of fees to, or
indemnification of, the Escrow Agent pursuant to the Escrow Agreement; provided
that Sellers shall be solely responsible for any Taxes imposed in respect of the
Escrow Fund (as defined in the Escrow Agreement).
 
(b)  Sellers shall pay all amounts payable to the Escrow Agent in respect of
fees to, or indemnification of, the Escrow Agent pursuant to the Tax Refund
Escrow Agreement; provided that Purchaser shall be solely responsible for any
Taxes imposed in respect of the Tax Refund Escrow Amount (as defined in the Tax
Refund Escrow Agreement).
 
Section 5.18.  Actions Required for Release of Cross-Guarantees. Sellers shall
take all such actions necessary to cause the release of any guarantee listed on
Schedule 3.33.
 
ARTICLE VI

 
CONDITIONS
 
Section 6.1.  Conditions to Each Party’s Obligations. The respective obligations
of each party to effect the Closing are subject to the satisfaction or waiver at
or prior to the Closing of the following conditions:
 
(a)  All necessary consents and approvals of any Governmental Authority required
for the consummation of the transactions contemplated by this Agreement shall
have been obtained.
 
 
55

--------------------------------------------------------------------------------

 
(b)  No statute, rule, regulation, order, decree or injunction shall have been
enacted, entered, promulgated or enforced by a Governmental Authority that
prohibits the consummation of the transactions contemplated by this Agreement.
 
(c)  Consents shall have been received in respect of the HoldCo Notes and the
OpCo Notes that have become irrevocable in accordance with their terms in
amounts sufficient to cause the HoldCo Indenture Amendments and the OpCo
Indenture Amendments to become effective.
 
Section 6.2.  Conditions to the Purchaser’s Obligations. The obligations of
Purchaser to effect the Closing are further subject to the satisfaction or
waiver at or prior to the Closing of the following conditions:
 
(a)  Each of the representations and warranties made by Sellers in this
Agreement (without giving effect to any materiality or Business Material Adverse
Effect qualifiers) shall be true and correct, in each case as of the date of
this Agreement and at and as of the Closing Date as if made on that date (except
in any case that representations and warranties that expressly speak as of a
specified date or time need only be true and correct as of such specified date
or time), except for any such failure to be true and correct as could not
reasonably be expected, individually or in the aggregate, to have a Business
Material Adverse Effect or Seller Material Adverse Effect.
 
(b)  Sellers shall have performed and complied in all material respects with
each agreement, covenant and obligation required by this Agreement to be so
performed or complied with by Sellers at or before the Closing.
 
(c)  The Restructuring shall have been completed in accordance with the
provisions set forth in Exhibit 5.4 to this Agreement.
 
(d)  Since the date of this Agreement, no event, circumstance or change shall
have occurred, that individually or in the aggregate with one or more other
events, circumstances or changes, have had or reasonably could be expected to
have a Seller Material Adverse Effect or a Business Material Adverse Effect.
 
(e)  All consents or approvals listed in Section 6.2(e) of the Seller Disclosure
Schedule, and any other consents or approvals the absence of which reasonably
could be expected to have a Business Material Adverse Effect following the
Closing, shall have been obtained and Purchaser shall have received copies of
such consents and approvals in form and substance reasonably satisfactory to
Purchaser.
 
(f)  Sellers shall have delivered to Purchaser a certificate, dated the Closing
Date and duly executed by the Chief Executive Officer of AAHC, in form and
substance reasonably satisfactory to Purchaser, to the effect of the preceding
clauses (a) through (d).
 
(g)  Each of AAHC and Valley shall have provided to Purchaser a certificate
prepared in accordance with Treasury Regulation Section 1.1445-2(b)(2)
confirming such Seller’s non-foreign status.
 
 
56

--------------------------------------------------------------------------------

 
(h)  Sellers shall have delivered to Purchaser evidence reasonably satisfactory
to Purchaser demonstrating that the Sold Subsidiaries and their respective
assets have been released from all Liabilities and Encumbrances whatsoever in
respect of (i) the Amended and Restated Credit Agreement, dated as of May 23,
2003, among Valley, Brink International B.V., SportRack, LLC, the other parties
thereto designated as credit parties, General Electric Capital Corporation and
the other financial institutions party thereto, and (ii) all intercompany or
other obligations to any Seller or any Affiliate of any Seller.
 
(i)  Sellers shall have fulfilled those obligations set forth in Section 3.2(c)
of the Seller Disclosure Schedule to notify and/or consult with their respective
employees or employee representatives, unions, works councils or other employee
representative bodies and resolved any outstanding issues in connection with
such notification and consultation obligations in a manner satisfactory to
Purchaser.
 
Section 6.3.  Conditions to Sellers’ Obligations. The obligations of Sellers to
effect the Closing are further subject to the satisfaction or waiver at or prior
to the Closing of the following conditions:
 
(a)  Each of the representations and warranties made by Purchaser in this
Agreement (without giving effect to any materiality or Purchaser Material
Adverse Effect qualifiers) shall be true and correct, in each case as of the
date of this Agreement and at and as of the Closing Date as if made on that date
(except in any case that representations and warranties that expressly speak as
of a specified date or time need only be true and correct as of such specified
date or time), except for any such failure to be true and correct as could not
reasonably be expected, individually or in the aggregate, to have a Purchaser
Material Adverse Effect.
 
(b)  Purchaser shall have performed and complied with, in all material respects,
each agreement, covenant and obligation required by this Agreement to be so
performed or complied with by Purchaser at or before the Closing.
 
(c)  Purchaser shall have delivered to Sellers a certificate, dated the Closing
Date and duly executed by Purchaser’s Chief Executive Officer, in form and
substance reasonably satisfactory to Sellers, to the effect of (a) and (b).
 
ARTICLE VII

 
TAX MATTERS
 
Section 7.1.  Tax Covenants.
 
(a)  Notwithstanding anything in this Agreement to the contrary, without the
prior written consent of Purchaser (not to be unreasonably withheld, conditioned
or delayed), no Seller, Sold Subsidiary or Affiliate of Sellers or a Sold
Subsidiary shall make or change any Tax election, change any annual Tax
accounting period, adopt or change any method of Tax accounting (unless required
by applicable Law), file any amended Tax Return, enter into any closing
agreement, settle any Tax claim or assessment, surrender any right to claim a
Tax refund, offset or other reduction in Tax liability or consent to any
extension or waiver of the limitations period applicable to any Tax claim or
assessment, in each case, relating to or affecting any Sold Subsidiary, the
Acquired Business or any of the Acquired Assets if any such action or omission
could reasonably be expected to result in a Tax liability of a Purchaser
Indemnified Party and such party would not be entitled to indemnification from
Sellers pursuant to Sections 8.2 and 8.4 for such Tax liability.
 
 
57

--------------------------------------------------------------------------------

 
(b)  (i)For purposes of clause (ii)(B) of the definition of “Excluded Tax”,
Taxes in respect of assets owned by Valley, if any, attributable to any Straddle
Period shall be allocated on a per diem basis to (A) Sellers for the portion of
such Straddle Period up to and including the Closing Date, and (B) Purchaser for
the portion of such Straddle Period subsequent to the Closing Date.
 
(ii)  For purposes of clause (iii) of Section 2.4(f), Straddle Period Taxes
shall be allocated to (A) Sellers for the portion of such Straddle Period up to
and including the Closing Date, and (B) Purchaser for the portion of such
Straddle Period subsequent to the Closing Date. For purposes of this clause (ii)
of Section 7.1(b), Taxes for the portion of each Straddle Period up to and
including the Closing Date and for the portion of such Straddle Period
subsequent to the Closing Date shall be determined on the basis of an interim
closing of the books as of the close of business on the Closing Date as if such
Straddle Period consisted of one Taxable period ending on the Closing Date
followed by a Taxable period beginning on the day following the Closing Date.
For this purpose, exemptions, allowances or deductions that are calculated on an
annual basis, such as the deduction for depreciation, shall be apportioned on a
daily basis.
 
(c)  Sellers shall (I) prepare or cause to be prepared, and file or cause to be
filed all Tax Returns of Sellers and any Sold Subsidiaries, including
consolidated, combined or unitary Tax Returns which include Sellers or any Sold
Subsidiary, that (i) are due prior to the Closing Date and (ii) with respect to
AAS, relate to a Taxable period ending on or before the Closing Date and (II)
shall pay any related Tax. Purchaser shall be responsible for filing all Tax
Returns required to be filed by or on behalf of any Sold Subsidiary or any
Acquired Asset that are not described in the first sentence of this
Section 7.1(c); provided, that at least ten (10) Business Days before the
Closing Date, Sellers shall provide Purchaser with a schedule showing the due
dates of all such Tax Returns due within sixty (60) days following the Closing
Date; provided, further, that with respect to each Tax Return for a Pre-Closing
Tax Period (including a Stub Tax Period) or a Straddle Period to be prepared by
Purchaser pursuant to the foregoing, Purchaser shall provide such Tax Return to
Sellers for their review and comment at least 30 days prior to filing such Tax
Return together with all supporting work papers and Purchaser's calculation of
the Tax refund to be received, or the Tax payable, with respect to such Tax
Return and the portion of such Tax refund or Tax payable that is allocable to
Sellers (the “Tax Materials”). Sellers shall have a period of 20 days to provide
Purchaser with a statement of any disputed items with respect to the Tax
Materials. In the event that Sellers and Purchaser are unable to reach agreement
with respect to any disputed items within a period of 5 days, all such disputed
items shall be finally and conclusively determined by an accounting firm
reasonably acceptable to Purchaser and Sellers, the fees and expenses of which
shall be borne equally by Purchaser and Sellers (the “Accounting Firm”). In the
event that the Accounting Firm fails to resolve any disputed items prior to the
applicable filing deadline, Purchaser shall be entitled, as may be necessary to
make any required filing on or prior to the applicable filing deadline, to file
such Tax Return in such manner as it selects (and shall amend such Tax Returns
in the event the disputed item is resolved in a manner inconsistent with the
manner in which such Tax Return is filed). In the case of any Tax Return that
Purchaser is required to file pursuant to this Section 7.1(c), Sellers shall pay
to Purchaser the amount of any Tax payable with respect to such Tax Return that
is allocable to Sellers pursuant to Section 7.1(b) herein (or, in respect of any
Tax Return for any Pre-Closing Tax Period, all Tax payable with respect to such
Tax Return) no later than 2 days prior to the later of (x) the time such Tax
Return is due or (y) the time Purchaser actually files the Tax Return; provided,
however, that if any dispute between the parties relating to such Tax Returns
remains unresolved at the time a Tax Return is filed, Sellers' obligation to pay
such Tax shall be based on the amount that is not in dispute and shall pay any
remaining amount promptly upon resolution of such dispute; provided, further,
that for the avoidance of doubt, the penultimate sentence of Section 8.4 shall
not apply in respect of a breach by Sellers of their obligation to make a
payment with respect to any Straddle Period Taxes.
 
 
58

--------------------------------------------------------------------------------

 
(d)  Any and all Tax sharing and Tax allocation agreements (other than customary
Tax allocation provisions in leases and other agreements that principally relate
to non-Tax matters) binding any Sold Subsidiary shall be terminated no later
than the Closing as to such Sold Subsidiary, and such Sold Subsidiary shall have
no liability under such agreements following the Closing.
 
(e)  Purchaser and Sellers shall cooperate fully, as and to the extent
reasonably requested by Sellers or Purchaser, as applicable, in connection with
the preparation and filing of any Tax Return and any audit or other proceeding
with respect to Taxes. Such cooperation shall include the retention and (upon
the other party’s request) the making available of records and information which
are reasonably relevant to any such Tax Return, audit or other proceeding (such
records and information to be provided promptly upon a party’s request and, in
the case of any records or information requested in connection with the
preparation of any Tax Return, in no event later than 90 days before the due
date of the relevant Tax Return) and making employees available on a mutually
convenient basis to provide additional information and explanation of any
material provided hereunder. Purchaser and Sellers agree (i) to retain all books
and records with respect to Tax matters pertinent to the Sold Subsidiaries, the
Acquired Business and the Acquired Assets relating to any Tax period ending on
or before the Closing Date or to any Straddle Period for at least six years
following the Closing Date, and to abide by all record retention agreements
entered into with any Tax authority, and (ii) to give Sellers or Purchaser, as
applicable, reasonable written notice prior to destroying or discarding any such
books and records and, if Sellers or Purchaser so request, then Purchaser or
Sellers, as applicable, shall allow Sellers or Purchaser to take possession of
such books and records.
 
(f)  To the extent related to the 2006 Tax Refund and not filed before the
Closing, Purchaser agrees with respect to the Tax Returns of Brink to be filed
relating to the 2004 and 2005 Taxable periods (to the extent that Purchaser is
required to file such Tax Returns pursuant to Section 7.1(c)) that Purchaser
will claim a refund of Taxes in respect of the 2006 Tax Refund on each Tax
Return to the extent (i) reasonably requested by Sellers and (ii) permitted by
applicable Law.
 
Section 7.2.  Tax Audits.
 
 
59

--------------------------------------------------------------------------------

 
(a)  In the event a Tax authority notifies Purchaser or any of its Affiliates
(including, effective upon the Closing, the Sold Subsidiaries) in writing of a
Tax audit or other administrative or judicial proceeding which could reasonably
be expected to affect the liability of a Sold Subsidiary, Purchaser or an
Affiliate of Purchaser for Taxes for which such party is entitled to
indemnification under Section 8.2 (an “Excluded Tax Proceeding”), Purchaser
shall give prompt written notice thereof to Sellers and will give Sellers such
information with respect thereto as Sellers may reasonably request. Sellers may,
at their own expense, (i) participate in and (ii) upon notice to Purchaser,
assume control of the conduct of any such Excluded Tax Proceeding; provided that
(x) Sellers shall thereafter keep Purchaser promptly and fully informed as to
the progress of such Excluded Tax Proceeding and (y) Sellers shall not, without
Purchaser’s prior written consent, agree to any settlement or compromise of or
take or omit to take any other action or omission in respect of such proceeding
or the Taxes or Tax Returns at issue therein if such settlement or compromise or
other action could adversely affect the Tax liability of any Purchaser
Indemnified Party with respect to Taxes for which such party would not be
entitled to indemnification under Sections 8.2 and 8.4. Unless and until Sellers
assume control of an Excluded Tax Proceeding in accordance with the preceding
sentence, Purchaser shall control the conduct of such proceeding. Subject to the
foregoing provisions of this Section 7.2(a), all of the parties shall cooperate
in the conduct of an Excluded Tax Proceeding. Sellers shall not be liable under
Section 8.2(f) with respect to any breach by Purchaser of the first sentence of
this Section 7.2(a), to the extent Sellers’ liability under Section 8.2(f) is
materially adversely affected as a result thereof. In addition, notwithstanding
anything to the contrary in this Agreement, this Section 7.2(a) and not
Section 8.5 shall govern the conduct of all Excluded Tax Proceedings. In the
event a Purchaser Indemnified Party decides to seek indemnification for an
Excluded Tax, a Tax described in Section 2.4(f) or a Tax resulting from a breach
of a representation or warranty in Section 3.7, it shall notify Sellers in
writing of such claim and the amount due. In the event that (x) Purchaser or any
of its Affiliates (including, effective upon the Closing, the Sold Subsidiaries)
receives a refund of Taxes arising from or related to any Excluded Tax
Proceeding, (y) the amount of the 2006 Tax Refund received by Purchaser or any
of its Affiliates exceeds the 2006 Tax Refund Amount, or (z) the Tax Escrow
Agreement has expired in accordance with its terms, the 2006 Tax Refund Amount
deposited pursuant thereto has been returned to Purchaser, and Purchaser or any
of its Affiliates receives the 2006 Tax Refund following such expiration,
Purchaser shall, within 10 Business Days after receipt thereof, pay any such
refund over to Sellers (or any party designated by Sellers), together with
interest received from the applicable taxing authority in respect of such
refund; provided, however, that any such amount to be repaid to Sellers shall be
(i) decreased by any Tax imposed (in the form of an actual increase of its cash
Tax expense for the period in which the applicable amount is received by
Purchaser or its Affiliate or prior periods) in respect of the receipt or
accrual of such refund or interest by Purchaser or its Affiliate, (ii) increased
by any Tax benefit realized or reasonably expected to be realized by Purchaser
or its Affiliate (in the form of an actual reduction of its cash Tax expense for
the period in which the applicable amount is paid by Purchaser pursuant to this
Section 7.2 or prior periods) in respect of the payment of any amount pursuant
to this Section 7.2, and (iii) in the case of the 2006 Tax Refund, decreased by
any reasonable costs or expenses of Purchaser or its Affiliates (including the
Sold Subsidiaries) incurred after the Closing Date in connection with the
pursuit of such 2006 Tax Refund and not otherwise paid to Purchaser or such
Affiliate from the 2006 Tax Refund Amount held in escrow.
 
 
60

--------------------------------------------------------------------------------

 
(b)  In the event a Tax authority notifies a Seller or any Affiliate of a Seller
in writing of an audit or other administrative or judicial proceeding in respect
of an Excluded Tax or a Tax described in Section 2.4(f) for which any Purchaser
Indemnified Party could be held liable under applicable Law, by contract or
otherwise (a “Seller Excluded Tax Proceeding”), Sellers shall give prompt notice
thereof to Purchaser and will keep Purchaser promptly and fully informed as to
the progress of such Seller Excluded Tax Proceeding, including providing copies
of the Tax Returns at issue in such proceeding promptly after the commencement
of such proceeding and providing promptly copies of all correspondence between
the parties to the proceeding. If at any time following the commencement of a
Seller Excluded Tax Proceeding a Seller or a material Affiliate of a Seller (if
such Seller Excluded Tax Proceeding relates to such material Affiliate) becomes
Bankrupt, then Sellers shall give prompt notice to Purchaser thereof and, if (A)
Purchaser reasonably determines that Sellers are not devoting similar resources
and effort to contesting such proceeding as Sellers would have devoted had
Sellers not become Bankrupt and (B) the Tax liability resulting from such
proceeding would reasonably be expected to exceed the remaining Escrow Amount at
such time, less the aggregate amount of any outstanding claims for
indemnification made by Purchaser pursuant to Section 8.2, (i) Purchaser shall
be entitled to participate in the conduct of such Seller Excluded Tax Proceeding
and (ii) if the final settlement or compromise reached with the taxing authority
will exceed the remaining Escrow Amount at the time of the settlement or
compromise, less the aggregate amount of any outstanding claims for
indemnification made by Purchaser pursuant to Section 8.2, Sellers shall not
settle or compromise such Seller Excluded Tax Proceeding without the prior
written consent of Purchaser (not to be unreasonably withheld). For purposes of
this Section, “Bankrupt” means, with respect to any Person, that such Person
becomes a party to a bankruptcy, liquidation or winding up proceeding or, to the
extent this paragraph is applied to a material Affiliate of the Seller located
outside the United States, the substantial equivalent of such proceedings in
such foreign jurisdiction.
 
Section 7.3.  Section 338(g) Elections. Upon the written request of Sellers made
before Closing and only at Sellers’ request, Purchaser shall make or cause to be
made an election pursuant to Section 338(g) of the Code and the Treasury
Regulations thereunder in respect of Sold Subsidiaries that are treated for U.S.
federal income tax purposes as foreign corporations. The values to be associated
with the assets in such Sold Subsidiaries in respect of such election shall be
based upon the allocation provided in Section 2.5(c).
 
ARTICLE VIII

 
SURVIVAL; INDEMNIFICATION
 
Section 8.1.  Survival of Representations, Warranties, Covenants and Agreements.
 
(a)  The representations and warranties of Sellers and Purchaser contained in
this Agreement will survive the Closing: (i) indefinitely with respect to the
representations and warranties contained in Sections 3.1 [organization and
qualification], 3.2(a) [authority], 3.13 [title to assets], 3.31 [brokers], 4.1
[organization and qualification], 4.2(a) [authority] and 4.4 [brokers]; and
(ii) until the second anniversary of the Closing Date in the case of all other
representations and warranties, except for the representation and warranty
contained in Section 3.30 [Canadian assets], which shall not survive the
Closing; provided, that any representation and warranty that would otherwise
terminate in accordance with clause (ii) above will continue to survive if a
notice of a claim shall have been given under this Article VIII on or prior to
the date on which it otherwise would terminate, to the extent of the matters
covered by the notice of a claim, until the related claim for indemnification
has been satisfied or otherwise resolved as provided in this Article VIII.
Except as otherwise expressly provided in this Agreement, each covenant
hereunder shall survive in accordance with its terms.
 
 
61

--------------------------------------------------------------------------------

 
(b)  For purposes of this Agreement, a party’s representations and warranties
shall be deemed to include such party’s Disclosure Schedule and all certificates
delivered by or on behalf of such party in connection with this Agreement. No
party’s rights hereunder (including rights under this Article VIII) shall be
affected by any investigation conducted by or any knowledge acquired (or capable
of being acquired) by such party at any time, whether before or after the
execution or delivery of this Agreement or the Closing, or by the waiver of any
condition to Closing.
 
Section 8.2.  Indemnification of Purchaser. Sellers jointly and severally shall
indemnify and hold harmless Purchaser, its Affiliates and their respective
successors and the respective shareholders, officers, directors, employees and
agents of each such indemnified Person, including, after the Closing, the Sold
Subsidiaries (collectively, the “Purchaser Indemnified Parties”) from and
against any and all Losses that may be asserted against or paid, suffered or
incurred by any Purchaser Indemnified Party that, directly or indirectly, arise
out of, result from, are based upon or relate to: (a) any inaccuracy in or any
breach of, as of the date of this Agreement or the Closing Date, any
representation and warranty made by Sellers in this Agreement (other than in the
first sentence of Section 3.20 or with respect to the Disclosed Pre-Closing
Product Liabilities), in any of the Transaction Documents or in any certificate
delivered by AAHC or any Seller pursuant to this Agreement; provided, that if
any such representation or warranty (other than the representations and
warranties contained in Section 3.4 [absence of undisclosed liabilities] and
Section 3.5(a) [absence of changes - MAE]) is qualified in any respect by
materiality or Business Material Adverse Effect, for purposes of this clause (a)
such materiality or Business Material Adverse Effect qualification will in all
respects be ignored; (b)  any failure by any Seller to duly and timely perform
or fulfill any of its covenants or agreements required to be performed by any
Seller under this Agreement, the Transaction Documents or any certificate
delivered by AAHC or any Seller pursuant to this Agreement; (c) any Excluded
Liability; (d) the failure of Sellers to comply with any bulk sales Laws and
Purchaser’s waiver of compliance with such Laws; (e) any Excluded Taxes; (f) any
Undisclosed Pre-Closing Valley Product Related Liabilities; (g) the matters set
forth on Schedule 8.2(g) to this Agreement; and (h) the issue disclosed on
Schedule 8.2(h) to this Agreement; provided, that Sellers shall be required to
indemnify Purchaser with respect to such issue solely to the extent that one or
more third parties has made one or more claims for damages against Purchaser or
the Sold Subsidiaries, or Purchaser or one of the Sold Subsidiaries agrees to a
recall at the request or demand of a third party, in each case with respect to
such issue; provided, further, that the making of any claim shall not require
the commencement of any litigation, arbitration or similar proceedings.
 
Section 8.3.  Indemnification of Sellers. Purchaser shall indemnify and hold
harmless Sellers and their respective Affiliates (and their respective
shareholders, officers, directors, employees and agents) (collectively the
“Seller Indemnified Parties”) from and against any and all Losses that may be
asserted against, or paid, suffered or incurred by any Seller Indemnified Party
that, directly or indirectly, arise out of, result from, are based upon or
relate to (a) the inaccuracy, as of the date of this Agreement or the Closing
Date, of any representation or warranty made by Purchaser in this Agreement;
provided, that if any such representation or warranty is qualified in any
respect by materiality or Purchaser Material Adverse Effect, for purposes of
this paragraph such materiality or Purchaser Material Adverse Effect
qualifications will in all respects be ignored; (b) any failure by Purchaser to
duly and timely perform or fulfill any of its covenants or agreements required
to be performed by Purchaser under this Agreement; and (c) subject to
Section 2.3, any Assumed Liability.
 
 
62

--------------------------------------------------------------------------------

 
Section 8.4.  Limitations. No amounts of indemnity shall be payable as a result
of any claim made under clause (a), (e), (f) or (h) of Section 8.2 (i) unless
the Losses in respect of such claim or series of related claims exceeds $25,000
(any such Losses being “Qualifying Losses”) and (ii) unless and until the
Purchaser Indemnified Parties have suffered, incurred, sustained or become
subject to Qualifying Losses in excess of $2.0 million in the aggregate, in
which case the Purchaser Indemnified Parties may bring a claim for the entire
amount of such Losses. The maximum liability of Sellers in respect of claims
made under Sections 8.2(a), (e), (f), and (h) shall not exceed the Escrow
Amount, less any amounts previously paid from the Escrow Amount (the “Indemnity
Amount”), except that the foregoing limitation shall not apply to claims based
on the representations and warranties described in Section 8.1(a)(i), and
amounts paid in respect of those representations and warranties shall not count
against the Indemnity Amount. No amounts of indemnity shall be payable as a
result of any claim made under Section 8.3 (i) unless the Losses in respect of
such claim or series of related claims are Qualifying Losses and (ii) unless and
until the Seller Indemnified Parties have suffered, incurred, sustained or
become subject to Qualifying Losses in excess of $2.0 million in the aggregate,
in which case the Seller Indemnified Parties may bring a claim for the entire
amount of such Losses. The maximum liability of Purchaser in respect of claims
made under Section 8.3(a) shall not exceed the Indemnity Amount. Purchaser’s
recourse against Sellers in respect of claims made under Sections 8.2(a), (e),
(f) and (h) shall be limited to those funds held pursuant to the Escrow
Agreement. Notwithstanding the foregoing, none of the limitations on liability
contained in this Section 8.4 shall apply to any claim for indemnity based on
any of Sections 3.1 [organization and qualification], 3.2(a) [authority], 3.13
[title to assets], 3.14 [sufficiency of assets], 3.31 [brokers], 4.1
[organization and qualification], 4.2(a) [authority] and 4.4 [brokers].
 
Section 8.5.  Method of Asserting Claims. All claims for indemnification by any
Indemnified Party under this Article VIII shall be asserted and resolved as
follows:
 
(a)  If an Indemnified Party intends to seek indemnification under this
Article VIII, it shall promptly notify the Indemnifying Party in writing of such
claim. The failure to provide such notice will not affect any rights hereunder
except to the extent the Indemnifying Party is materially prejudiced thereby.
 
 
63

--------------------------------------------------------------------------------

 
(b)  If such claim involves a claim by a third party against the Indemnified
Party, and provided the claim by the Indemnified Party is not of a type for
which the Indemnifying Party’s liability may be limited by Section 8.4, the
Indemnifying Party may, within ten days after receipt of such notice and upon
notice to the Indemnified Party, assume, with counsel reasonably satisfactory to
the Indemnified Party, at the sole cost and expense of the Indemnifying Party,
the settlement or defense thereof (in which case any Loss associated therewith
shall be the sole responsibility of the Indemnifying Party), provided that the
Indemnified Party may participate in such settlement or defense through counsel
chosen by it. If the Indemnified Party determines in good faith that
representation by the Indemnifying Party’s counsel of both the Indemnifying
Party and the Indemnified Party may present such counsel with a conflict of
interest under recognized ethical conventions and not arising solely by virtue
of such counsel having represented Sellers or any of their Affiliates in respect
of the transactions contemplated by this Agreement or any other transactions,
then the Indemnifying Party shall pay the reasonable fees and expenses of the
Indemnified Party’s counsel. Notwithstanding the foregoing, (i) the Indemnified
Party may, at the sole cost and expense of the Indemnified Party, at any time
prior to the Indemnifying Party’s delivery of the notice referred to in the
first sentence of this Section 8.5(b), file any motion, answer or other
pleadings or take any other action that the Indemnified Party reasonably
believes to be necessary or appropriate to protect its interests, (ii) the
Indemnified Party may take over the control of the defense or settlement of a
third-party claim at any time if it irrevocably waives its right to indemnity
under this Article VIII with respect to such claim and (iii) the Indemnifying
Party and the Indemnified Party may not, without the consent of the other party,
settle or compromise any action or consent to the entry of any judgment, such
consent not to be unreasonably withheld, provided that the Indemnifying Party
shall have no liability in excess of the amounts that it has agreed to so
settle, compromise or consent. If the Indemnifying Party is not entitled to
assume the defense of the claim pursuant to the foregoing provisions or is
entitled but does not contest such claim in good faith (including if it does not
notify the Indemnified Party of its assumption of the defense of such claim
within the ten-day period set forth above), then the Indemnified Party may
conduct and control, through counsel of its own choosing and at the expense of
the Indemnifying Party, the settlement or defense thereof, and the Indemnifying
Party shall cooperate with it in connection therewith. The failure of the
Indemnified Party to participate in, conduct or control such defense shall not
relieve the Indemnifying Party of any obligation it may have hereunder except to
the extent the Indemnifying Party is materially prejudiced thereby. Any defense
costs required to be paid by the Indemnifying Party shall be paid as incurred,
promptly against delivery of invoices therefor.
 
(c)  The Indemnified Party shall, and shall cause its Affiliates to, cooperate
in all reasonable respects with the Indemnifying Party and such attorneys in the
investigation, trial and defense of such lawsuit or action and any appeal
arising therefrom for which the Indemnifying Party has assumed the defense; and
the Indemnified Party may, at its own cost, participate in the investigation,
trial and defense of such lawsuit or action and any appeal arising therefrom.
The parties shall also cooperate with each other in any notifications to
insurers.
 
(d)  In calculating any amount of Losses recoverable pursuant to this
Article VIII, the amount of such Losses shall be reduced by (i) any insurance
proceeds actually received from any insurance carrier offsetting the amount of
such Loss, net of any expenses incurred by the Indemnified Party in obtaining
such insurance proceeds (provided that the Indemnified Party shall be obligated
to reasonably seek any such proceeds to which it may be entitled) and (ii) any
recoveries from third parties pursuant to indemnification (or otherwise) with
respect thereto, net of any expenses incurred by the Indemnified Party in
obtaining such third party payment. If any Losses for which indemnification is
provided hereunder are subsequently reduced by any insurance payment or other
recovery from a third party, the Indemnified Party shall promptly remit the
amount of such reduction to the Indemnifying Party.
 
 
64

--------------------------------------------------------------------------------

 
Section 8.6.  Character of Indemnity Payments. The parties agree that any
indemnification payments made with respect to this Agreement shall be treated
for all Tax purposes as an adjustment to the Purchase Price, unless otherwise
required by Law (including by a determination of a Tax authority that, under
applicable Law, is not subject to further review or appeal). If an
indemnification payment by Law cannot be treated as an adjustment to Purchase
Price, the Indemnifying Party will pay an amount to the Indemnified Party that
(after taking into account any Tax imposed (in the form of an actual increase of
its or its Affiliates’ cash Tax expense for the period in which the applicable
indemnification payment is made or prior periods) in respect of such amount and
any tax benefit that the Indemnified Party realized or is reasonably expected to
realize (in the form of an actual reduction of its or its Affiliates’ cash Tax
expense for the period in which the applicable indemnification payment is made
or prior periods) as a result of the event or circumstance giving rise to the
obligation to indemnify hereunder) is equal to the amount the Indemnified Party
would have received if the payment to the Indemnified Party had not been subject
to Tax.
 
Section 8.7.  Limitations to Indemnification for Environmental Liabilities.
 
(a)  In connection with any Cleanup covered by the indemnity in Section 8.2,
Seller shall only be required to undertake or reimburse Losses incurred in the
course of Cleanup conducted in a “Lowest-Cost Commercially Reasonable Manner”,
which shall mean, the lowest cost methods permitted by applicable Environmental
Law determined from the perspective of a reasonable business person acting
without regard to the availability of indemnification hereunder to achieve
compliance with Environmental Law (taking all relevant circumstances into
consideration, including the lowest-cost method that would minimize exposure to
additional Losses that would be subject to indemnification hereunder). Such
Lowest-Cost Commercially Reasonable Manner shall include, where appropriate, the
use of risk-based remedies, institutional or engineering controls, or deed
restrictions, provided such remedies, controls, or restrictions do not:
(i) unreasonably interfere with the operations of any facility of the Acquired
Business provided there is no Change to such facilities after the Closing Date,
or (ii) unreasonably restrict the ability to use any facility of the Acquired
Business for the use it was employed on the Closing Date or for substantially
similar uses, without the consent of Purchaser, which consent shall not be
unreasonably withheld, conditioned or delayed. For purposes of this section,
“Change” means (i) a material change in the use of a facility of the Acquired
Business after the Closing Date, including a cessation in operations, a
voluntary decommissioning or demolition (or involuntary decommissioning or
demolition that is not required by Environmental Law) of all or substantially
all of a facility of the Acquired Business or the operations conducted thereon,
or (ii) any change that would require Cleanup to a more stringent standard than
that required by the current use.
 
(b)  Seller shall have no indemnification obligations with respect to breach of
Section 3.23 for any Losses arising from, directly or indirectly, any
non-subsurface sampling or analysis, subsurface investigation, or any
communication with any Governmental Authority by or on behalf of Purchaser or
any of its Affiliates after the Closing Date unless (and only to the extent)
such sampling, analysis, investigation or communication is: (i) required by any
Environmental Law; (ii) in response to a request of a Governmental Authority; or
(iii) during the normal course of business arising out of repairs,
modifications, maintenance or construction activities that are conducted
consistent with normal industrial practices; provided, however, that any such
sampling, analysis, investigation or communication with a Governmental Authority
shall not be considered “required by Environmental Law” for purposes of this
Section 8.7 if such sampling, analysis, investigation or communication occurs as
a result of: (i) a Change at a facility of the Acquired Business; (ii) a change
in Environmental Law occurring after the Closing Date; or (iii) due diligence
conducted by a future purchaser or financing source.
 
 
65

--------------------------------------------------------------------------------

 
(c)  Nothing contained in this Agreement shall preclude Purchaser from relying
on the Phase I environmental site assessments that have been prepared at the
request of, and for use by, Purchaser; provided, that Purchaser shall not be
entitled to seek indemnification pursuant to Section 8.2 above with respect to a
breach of a representation and warranty if such representation and warranty
would have been modified by the disclosure in any such Phase I environmental
site assessment.
 
Section 8.8.  Waiver of Common Law and Statutory Rights. Purchaser hereby waives
all such statutory or common law rights and remedies against Sellers for any
Environmental Liabilities. Purchaser further releases Sellers from any claims or
demands that Purchaser may assert in connection with any Environmental Liability
and agrees to indemnify, defend and hold harmless Sellers for such claims or
demands relating to Environmental Liabilities.
 
ARTICLE IX

 
TERMINATION OF AGREEMENT
 
Section 9.1.  Termination. This Agreement may be terminated, and the
transactions contemplated by this Agreement may be abandoned at any time prior
to the Closing by:
 
(a)  the mutual written agreement of Sellers and Purchaser;
 
(b)  either Sellers or Purchaser if any court of competent jurisdiction or other
competent Governmental Authority shall have issued a statute, rule, regulation,
order, decree or injunction or taken any other action permanently restraining,
enjoining or otherwise prohibiting all or any portion of the transactions
contemplated by this Agreement and such statute, rule, regulation, order, decree
or injunction or other action shall have become final and nonappealable;
 
(c)  Sellers or Purchaser, in the event (i) of a material breach of this
Agreement by the non-terminating party if such non-terminating party fails to
cure such breach within ten Business Days following notification thereof by the
terminating party or (ii) the satisfaction of any condition to the terminating
party’s obligations under this Agreement becomes impossible or impracticable
with the use of commercially reasonable efforts if the failure of such condition
to be satisfied is not caused by a breach of this Agreement by the terminating
party or its Affiliates; or
 
(d)  Sellers or Purchaser if the Closing shall not have occurred on or before
September 30, 2006, unless the failure to consummate the Closing is due to the
breach by the terminating party of this Agreement.
 
Section 9.2.  Effect of Termination. If this Agreement is validly terminated
pursuant to Section 9.1, this Agreement will forthwith become null and void and
have no further effect, without any liability on the part of any party hereto or
its Affiliates, directors, officers or stockholders, other than the provisions
of this Section 9.2 and Article X hereof. Nothing contained in this Section 9.2
shall relieve any party from liability for any breach of this Agreement
occurring prior to termination.
 
 
66

--------------------------------------------------------------------------------

 
ARTICLE X

 
MISCELLANEOUS
 
Section 10.1.  Notices. All notices, requests and other communications under
this Agreement must be in writing and will be deemed to have been duly given
upon receipt to the parties at the following addresses or facsimiles (or at such
other address or facsimile for a party as shall be specified by the notice):
 
If to Sellers:
 
CHAAS Acquisitions, LLC
Sterling Town Center
12900 Hall Road
Suite 200
Sterling Heights, MI 48313
Attention: Ronald J. Gardhouse
Facsimile: +1 586 997 6838
 
With a copy (which shall not constitute notice) to:
 
Castle Harlan, Inc.
150 East 58th Street
New York, New York 10155
Attention: Marcel Fournier
Facsimile: +1 212 207 8042
 
And a copy (which shall not constitute notice) to:
 
Schulte Roth & Zabel LLP
919 Third Avenue
New York, New York 10022
Attention: Andre Weiss
Facsimile: +1 212 593 5955
 
 
67

--------------------------------------------------------------------------------

 
If to Purchaser:
 
Thule AB
Murmansgatan 126
Malmo SE-212 25
Sweden
Attention: Anders Pettersson
Facsimile: +46 40 635 9020
 
With a copy (which shall not constitute notice) to:
 
Clifford Chance US LLP
31 West 52nd Street
New York, New York 10019
Attention: John A. Healy
Facsimile: +1 212 878 8375
 
Section 10.2.  Entire Agreement. This Agreement, the exhibits and schedules
hereto and the Transaction Documents (together with the Confidentiality
Agreement) supersede all prior and contemporaneous discussions and agreements,
both written and oral, among the parties with respect to the subject matter of
this Agreement and the Transaction Documents and constitute the sole and entire
agreement among the parties to this Agreement with respect to the subject matter
of this Agreement, and supersede all prior and contemporaneous agreements and
understandings, written or oral, with respect to the subject matter hereof.
 
Section 10.3.  Expenses. Except as otherwise expressly provided in this
Agreement (including as provided in Section 9.2), whether or not the
transactions contemplated by this Agreement are consummated, each party will pay
its own costs and expenses incurred in connection with the negotiation,
execution and closing of this Agreement and the Transaction Documents and the
transactions contemplated by this Agreement and the Transaction Documents.
 
Section 10.4.  Waiver. Any term or condition of this Agreement may be waived at
any time by the party that is entitled to the benefit thereof, but no such
waiver shall be effective unless set forth in a written instrument duly executed
by or on behalf of the party waiving such term or condition. No waiver by any
party of any term or condition of this Agreement, in any one or more instances,
shall be deemed to be or construed as a waiver of the same or any other term or
condition of this Agreement on any future occasion. All remedies, either under
this Agreement or by law or otherwise afforded, will be cumulative and not
alternative.
 
Section 10.5.  Amendment. This Agreement may be amended, supplemented or
modified only by a written instrument duly executed by or on behalf of each
party to this Agreement.
 
Section 10.6.  No Third-Party Beneficiary. The terms and provisions of this
Agreement are intended solely for the benefit of each party hereto and their
respective successors or permitted assigns, and it is not the intention of the
parties to confer third-party beneficiary rights upon any other Person other
than any Person entitled to indemnity under Article VIII.
 
 
68

--------------------------------------------------------------------------------

 
Section 10.7.  Assignment; Binding Effect. Neither this Agreement nor any right,
interest or obligation under this Agreement may be assigned by any party to this
Agreement by operation of law or otherwise without the prior written consent of
the other party to this Agreement and any attempt to do so will be void, except
that Purchaser may assign any or all of its rights, interests and obligations
under this Agreement (i) before or after the Closing, to any Affiliate,
(ii) after the Closing, to any Person and (iii) for the purpose of securing any
financing of the transactions contemplated hereby; provided that if Purchaser
makes any assignment referred to in clause (i) or (ii), any such Affiliate or
Person, as applicable, agrees in writing to be bound by all of the terms,
conditions and provisions contained in this Agreement, but no such assignment
shall relieve Purchaser of its obligations under this Agreement if such assignee
does not perform such obligations. In addition to the foregoing, if requested by
Purchaser, Sellers agree to cause the Acquired Business and the Acquired Assets
or any portion thereof at Closing to be transferred to any Affiliate of
Purchaser that Purchaser may specify. Subject to the foregoing, this Agreement
is binding upon, inures to the benefit of and is enforceable by the parties to
this Agreement and their respective successors and assigns.
 
Section 10.8.  Specific Performance. The parties hereto agree that if any of the
provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached, irreparable damage would occur, no
adequate remedy at law would exist and damages would be difficult to determine,
and that the parties shall be entitled to specific performance of the terms
hereof, in addition to any other remedy at law or equity.
 
Section 10.9.  Invalid Provisions. If any provision of this Agreement is held to
be illegal, invalid or unenforceable under any present or future Law, and if the
rights or obligations of any party hereto under this Agreement will not be
materially and adversely affected thereby, (i) such provision will be fully
severable, (ii) this Agreement will be construed and enforced as if such
illegal, invalid or unenforceable provision had never comprised a part hereof,
(iii) the remaining provisions of this Agreement will remain in full force and
effect and will not be affected by the illegal, invalid or unenforceable
provision or by its severance herefrom and (iv) in lieu of such illegal, invalid
or unenforceable provision, there will be added automatically as a part of this
Agreement a legal, valid and enforceable provision as similar in terms to such
illegal, invalid or unenforceable provision as may be possible.
 
Section 10.10.  GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD FOR THE
CONFLICTS OF LAWS PRINCIPLES THEREOF. The parties hereto hereby irrevocably
submit to the exclusive jurisdiction of any federal or state court located
within New York County, New York over any dispute arising out of or relating to
this Agreement or any of the transactions contemplated hereby and each party
hereby irrevocably agrees that all claims in respect of such dispute or any
suit, action or proceeding related thereto may be heard and determined in such
courts. The parties hereby irrevocably waive, to the fullest extent permitted by
applicable law, any objection that they may now or hereafter have to the laying
of venue of any such dispute brought in such court or any defense of
inconvenient forum for the maintenance of such dispute. Each of the parties
hereto agrees that a judgment in any such dispute may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Each of the parties hereto hereby consents to process being served by any party
to this Agreement in any suit, action or proceeding by the mailing of a copy
thereof in accordance with the provisions of Section 10.01 as well as by any
other manner permitted by applicable law.
 
 
69

--------------------------------------------------------------------------------

 
Section 10.11.  Counterparts. This Agreement may be executed in any number of
counterparts, all of which will constitute one and the same instrument.
 
Section 10.12.  Joint and Several Obligations. All representations, warranties,
covenants, liabilities and obligations of Sellers under this Agreement shall be
joint and several, whether so expressed or not.
 
Section 10.13.  Interpretation. The parties have participated jointly in the
negotiating and drafting of this Agreement. If an ambiguity or a question of
intent or interpretation arises, this Agreement shall be construed as if drafted
jointly by the parties, and no presumption or burden of proof shall arise
favoring or disfavoring any party by virtue of the authorship of any provisions
of this Agreement.
 
Section 10.14.  Publicity. All press releases or other public communications of
any nature whatsoever relating to the transactions contemplated by this
Agreement, and the method of the release for publication thereof, shall be
subject to the prior mutual approval of the parties hereto and Castle Harlan,
Inc. which approval shall not be unreasonably withheld by any party; provided,
however, that, nothing herein shall prevent any party from publishing such press
releases or other public communications as such party may consider necessary in
order to satisfy such party’s legal or contractual obligations after such
consultation with the other parties hereto as is reasonable under the
circumstances.
 
 


 
   

 
 
 
70

--------------------------------------------------------------------------------

 





IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.
 

 
ADVANCED ACCESSORY HOLDINGS CORPORATION
 
By:/s/ Alan C. Johnson
Name: Alan C. Johnson
Title: President & CEO
 
 
AAS ACQUISITIONS, LLC
 
By:/s/ Alan C. Johnson
Name: Alan C. Johnson
Title: President & CEO
 
 
CHAAS ACQUISITIONS, LLC
 
By:/s/ Alan C. Johnson
Name: Alan C. Johnson
Title: President & CEO
 
 
VALLEY INDUSTRIES, LLC
 
By:/s/ Alan C. Johnson
Name: Alan C. Johnson
Title: President & CEO
 
 
THULE AB
 
By:/s/ Anders Pettersson
Name: Anders Pettersson
Title:CEO
 
 
By:/s/ John A Kraney
Name: John A Kraney
Title: Director
 


